Exhibit 10.2

CONFORMED COPY

CENDANT RENTAL CAR FUNDING (AESOP) LLC,

as Issuer

AVIS BUDGET CAR RENTAL, LLC,

as Administrator

MIZUHO CORPORATE BANK, LTD.,

as Administrative Agent

CERTAIN FINANCIAL INSTITUTIONS,

as Purchasers

and

THE BANK OF NEW YORK,

as Trustee and Series 2004-1 Agent

 

--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SERIES 2004-1 SUPPLEMENT

dated as of June 27, 2006

to

SECOND AMENDED AND RESTATED BASE INDENTURE

dated as of June 3, 2004

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   2

ARTICLE II PURCHASE AND SALE OF SERIES 2004-1 NOTES; DELIVERY OF SERIES 2004-1
NOTES, CLASS A-1 INCREASES AND OPTIONAL CLASS A-1 DECREASES OF CLASS A-1
INVESTED AMOUNT

   30   

Section 2.1. Purchases of Series 2004-1 Notes

   30   

Section 2.2. Delivery

   31   

Section 2.3. Procedure for Initial Issuance and for Increasing the Class A-1
Invested Amount

   31   

Section 2.4. Procedure for Decreasing the Series 2004-1 Invested Amount

   33   

Section 2.5. Reductions of the Class A-1 Maximum Invested Amount

   34   

Section 2.6. Interest; Fees

   34   

Section 2.7. Indemnification by CRCF

   35

ARTICLE III SERIES 2004-1 ALLOCATIONS

   36   

Section 3.1. Establishment of Series 2004-1 Collection Account, Series 2004-1
Excess Collection Account and Series 2004-1 Accrued Interest Account

   36   

Section 3.2. Allocations with Respect to the Series 2004-1 Notes

   36   

Section 3.3. Payments to Noteholders and Each Series 2004-1 Interest Rate Hedge
Counterparty

   41   

Section 3.4. Payment of Note Interest and Commitment Fees

   44   

Section 3.5. Payment of Note Principal

   44   

Section 3.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment

   50   

Section 3.7. Series 2004-1 Reserve Account

   50   

Section 3.8. Series 2004-1 Letters of Credit and Series 2004-1 Cash Collateral
Account

   52   

Section 3.9. Series 2004-1 Distribution Account

   56   

Section 3.10. Series 2004-1 Interest Rate Hedges

   58   

Section 3.11. Series 2004-1 Demand Notes Constitute Additional Collateral for
Series 2004-1 Notes

   59   

Section 3.12. Payments to Purchasers

   59   

Section 3.13. Appointment of Series 2004-1 Agent

   59

ARTICLE IV AMORTIZATION EVENTS

   60

ARTICLE V RIGHT TO WAIVE PURCHASE RESTRICTIONS

   61

ARTICLE VI CONDITIONS PRECEDENT

   63   

Section 6.1. Conditions Precedent to Effectiveness of Supplement

   63

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

ARTICLE VII CHANGE IN CIRCUMSTANCES

   65   

Section 7.1. Increased Costs

   65   

Section 7.2. Taxes

   66   

Section 7.3. Break Funding Payments

   68   

Section 7.4. Alternate Rate of Interest

   69   

Section 7.5. Mitigation Obligations

   69

ARTICLE VIII REPRESENTATIONS AND WARRANTIES, COVENANTS

   70   

Section 8.1. Representations and Warranties of CRCF and the Administrator

   70   

Section 8.2. Covenants of CRCF and the Administrator

   70

ARTICLE IX THE ADMINISTRATIVE AGENT

   72   

Section 9.1. Appointment

   72   

Section 9.2. Delegation of Duties

   73   

Section 9.3. Exculpatory Provisions

   73   

Section 9.4. Reliance by Administrative Agent

   73   

Section 9.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event

   74   

Section 9.6. Non-Reliance on the Administrative Agent and Other Purchasers

   74   

Section 9.7. Indemnification

   74   

Section 9.8. The Administrative Agent in Its Individual Capacity

   75   

Section 9.9. Resignation of Administrative Agent; Successor Administrative Agent

   75

ARTICLE X GENERAL

   76   

Section 10.1. Successors and Assigns

   76   

Section 10.2. Securities Law

   77   

Section 10.3. Adjustments; Set-off

   77   

Section 10.4. No Bankruptcy Petition

   78   

Section 10.5. Costs and Expenses

   78   

Section 10.6. Exhibits

   78   

Section 10.7. Ratification of Base Indenture

   79   

Section 10.8. Counterparts

   79   

Section 10.9. Governing Law

   79   

Section 10.10. Amendments

   79   

Section 10.11. Discharge of Indenture

   79   

Section 10.12. Capitalization of CRCF

   79   

Section 10.13. Series 2004-1 Required Non-Program Enhancement Percentage

   79   

Section 10.14. Series 2004-1 Demand Notes; Series 2004-1 Letter of Credit

   79   

Section 10.15. Termination of Supplement

   80   

Section 10.16. Collateral Representations and Warranties of CRCF

   80   

Section 10.17. No Waiver; Cumulative Remedies

   81   

Section 10.18. Waiver of Setoff

   81   

Section 10.19. Notices

   81

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page   Section 10.20. Confidential Information    82   Section 10.21.
USA Patriot Action Notice    83   Section 10.22. Notice to Moody’s    83  
Section 10.23. Effect on Amended and Restated Series 2004-1 Supplement    83

 

(iii)



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED SERIES 2004-1 SUPPLEMENT, dated as of June 27, 2006
(this “Supplement”), among CENDANT RENTAL CAR FUNDING (AESOP) LLC (formerly
known as AESOP Funding II L.L.C.), a special purpose limited liability company
established under the laws of Delaware (“CRCF”), AVIS BUDGET CAR RENTAL, LLC
(formerly known as Cendant Car Rental Group, Inc.) (as assignee of Avis Rent A
Car System, LLC), a Delaware limited liability company (“ABCR”), as
administrator (the “Administrator”), MIZUHO CORPORATE BANK, LTD. (“Mizuho”), in
its capacity as administrative agent for the Purchasers (the “Administrative
Agent”), the Purchasers (as defined herein), THE BANK OF NEW YORK, a New York
banking corporation, as trustee (together with its successors in trust
thereunder as provided in the Base Indenture referred to below, the “Trustee”)
and THE BANK OF NEW YORK, a New York banking corporation, as agent for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty (in such capacity, the “Series 2004-1 Agent”), to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, between CRCF and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Supplements creating a new Series of Notes, the “Base Indenture”).

PRELIMINARY STATEMENT

WHEREAS, on January 20, 2004, CRCF, Mizuho, certain financials institutions as
purchasers and The Bank of New York, as Trustee and Series 2004-1 Agent entered
into the Series 2004-1 Supplement (as amended, the “Original Series 2004-1
Supplement”);

WHEREAS, on March 29, 2005, CRCF, Mizuho, certain financial institutions as
purchasers and The Bank of New York, as Trustee and Series 2004-1 Agent entered
into the Amended and Restated Series 2004-1 Supplement (as amended, the “Amended
and Restated Series 2004-1 Supplement”);

WHEREAS, the purchasers under the Amended and Restated Series 2004-1 Supplement
as in effect immediately prior to this Agreement have agreed to amend and
restate the Amended and Restated Series 2004-1 Supplement in its entirety;

NOW, THEREFORE, the parties hereto agree as follows:

DESIGNATION

Pursuant to the Original Series 2004-1 Supplement, there was created a Series of
Notes to be issued pursuant to the Base Indenture and this Supplement and such
Series of Notes are designated generally as the Series 2004-1 Rental Car Asset
Backed Notes.

Pursuant to the Amended and Restated Series 2004-1 Supplement the Series 2004-1
Notes were issued in two classes: one of which was designated as the Floating
Rate Series 2004-1 Rental Car Asset Backed Notes, Class A-1 and one of which was
designated as the Floating Rate Series 2004-1 Rental Car Asset Backed Notes,
Class A-2.

The proceeds from the Series 2004-1 Notes shall be deposited in the Collection
Account and shall be paid to CRCF and used to make Loans under the Loan
Agreements to the extent that the Borrowers have requested Loans thereunder and
Eligible Vehicles are available for acquisition or refinancing thereunder on the
date hereof. Any such portion of proceeds not so used to make Loans shall be
deemed to be Principal Collections.



--------------------------------------------------------------------------------

The Series 2004-1 Notes are a non-Segregated Series of Notes (as more fully
described in the Base Indenture). Accordingly, all references in this Supplement
to “all” Series of Notes (and all references in this Supplement to terms defined
in the Base Indenture that contain references to “all” Series of Notes) shall
refer to all Series of Notes other than Segregated Series of Notes.

ARTICLE I

DEFINITIONS

(a) All capitalized terms not otherwise defined herein are defined in the
Definitions List attached to the Base Indenture as Schedule I thereto. All
Article, Section, Subsection, Exhibit or Schedule references herein shall refer
to Articles, Sections, Subsections, Exhibits or Schedules of this Supplement,
except as otherwise provided herein. Unless otherwise stated herein, as the
context otherwise requires or if such term is otherwise defined in the Base
Indenture, each capitalized term used or defined herein shall relate only to the
Series 2004-1 Notes and not to any other Series of Notes issued by CRCF.

(b) The following words and phrases shall have the following meanings with
respect to the Series 2004-1 Notes and the definitions of such terms are
applicable to the singular as well as the plural form of such terms and to the
masculine as well as the feminine and neuter genders of such terms:

“Acquiring Purchaser” is defined in Section 10.1(b).

“Additional ABCR Credit Document” means in the event the ABCR Credit Agreement
is no longer in effect, (i) any credit agreement which replaces the ABCR Credit
Agreement on substantially similar terms, or (ii) in the event the ABCR Credit
Agreement is not replaced, any document evidencing indebtedness of ABCR where
the aggregate amount of such indebtedness under such document exceeds
$25,000,000.

“Adjusted LIBO Rate” means, with respect to each Eurodollar Period, pertaining
to a portion of the Purchaser Invested Amount allocated to a Eurodollar Tranche,
an interest rate per annum (rounded upwards, if necessary, to the nearest 1/16th
of 1%) equal to LIBO Rate for such Eurodollar Period multiplied by the Statutory
Reserve Rate.

“ABCR” is defined in the first paragraph hereto.

“ABCR Credit Agreement” means the Credit Agreement, dated as of April 19, 2006,
among Holdings, ABCR, JPMorgan Chase Bank, N.A., as administrative agent,
Deutsche Bank Securities Inc., as syndication agent, Bank of America, N.A.,
Calyon New York Branch and Citicorp USA, Inc., as documentation agents, Wachovia
Bank, National Association, as co-documentation agent and the lenders referred
to therein, as in effect on the date hereof, as further amended, modified or
supplemented from time to time, and any successor or replacement ABCR facility.

 

-2-



--------------------------------------------------------------------------------

“Administrative Agent” is defined in the first paragraph hereto.

“Administrator” is defined in the first paragraph hereto.

“AESOP I Operating Lease Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each
Non-Investment Grade Manufacturer as of such date: the product of (i) to the
extent such amounts are included in the calculation of AESOP I Operating Lease
Loan Agreement Borrowing Base as of such date, all amounts receivable, as of
such date, of AESOP Leasing or the Intermediary from such Non-Investment Grade
Manufacturer and (ii) the Excluded Manufacturer Receivable Specified Percentage
for such Non-Investment Grade Manufacturer as of such date.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%. Any change in the Alternate Base
Rate due to a change in the Prime Rate or the Federal Funds Effective Rate shall
be effective from and including the effective day of such change in the Prime
Rate or the Federal Funds Effective Rate, respectively.

“Alternate Base Rate Tranche” means, with respect to any Class A-1 Purchaser or
any Class A-2 Purchaser, the portion of the Class A-1 Purchaser Invested Amount
or Class A-2 Purchaser Invested Amount, as the case may be, with respect to such
Class A-1 Purchaser or Class A-2 Purchaser, as the case may be, not allocated to
a Eurodollar Tranche.

“Amended and Restated Series 2004-1 Supplement” is defined in the Preliminary
Statements.

“Applicable Law” means all applicable laws, statutes, treaties, rules, codes,
ordinances, regulations, certificates, orders, interpretations, licenses and
permits of any Governmental Authority from time to time in effect, and
judgments, decrees, injunctions, writs, orders or like action of any court,
arbitrator or other administrative, judicial or quasi-judicial tribunal or
agency of competent jurisdiction (including laws specifically mandating
compliance by property owners).

“Applicable Margin” is defined in the Fee Letter.

“Article VII Costs” means any amounts due pursuant to Article VII.

“Bank Accounts” is defined in Section 10.16(f).

“Benefitted Purchaser” is defined in Section 10.3.

“Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking institutions in New York, New York or the city in which the
corporate trust office of the Trustee is located are authorized or obligated by
law or executive order to close.

 

-3-



--------------------------------------------------------------------------------

“Certificate of Lease Deficit Demand” means a certificate in the form of Annex A
to any Series 2004-1 Letters of Credit.

“Certificate of Termination Date Demand” means a certificate in the form of
Annex D to any Series 2004-1 Letter of Credit.

“Certificate of Termination Demand” means a certificate in the form of Annex C
to any Series 2004-1 Letter of Credit.

“Certificate of Unpaid Demand Note Demand” means a certificate in the form of
Annex B to any Series 2004-1 Letter of Credit.

“Change in Control” means (a) Holdings shall at any time cease to own or
control, directly or indirectly, greater than 50% of the Voting Stock of ABCR,
ARAC, BRAC or any other Permitted Sublessee or (b) either CRCF or AESOP Leasing
is no longer indirectly wholly-owned by ABCR.

“Change in Law” means (a) any law, rule or regulation or any change therein or
in the interpretation or application thereof (whether or not having the force of
law), in each case, adopted, issued or occurring after the date hereof or
(b) any request, guideline or directive (whether or not having the force of law)
from any government or political subdivision or agency, authority, bureau,
central bank, commission, department or instrumentality thereof, or any court,
tribunal, grand jury or arbitrator, in each case, whether foreign or domestic
(each an “Official Body”) charged with the administration, interpretation or
application thereof, or the compliance with any request or directive of any
Official Body (whether or not having the force of law) made, issued or occurring
after the date hereof.

“Claim” is defined in Section 2.7.

“Class” means a class of the Series 2004-1 Notes, which may be the Class A-1
Notes or the Class A-2 Notes.

“Class A-1 Alternate Base Rate Tranche” means, with respect to any Class A-1
Purchaser, the portion of the Class A-1 Purchaser Invested Amount with respect
to such Class A-1 Purchaser not allocated to a Class A-1 Eurodollar Tranche.

“Class A-1 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Controlled Amortization Period, the amount, if any, by
which the portion of the Monthly Total Principal Allocation paid to the
Class A-1 Noteholders pursuant to Section 3.5(g) for the previous Related Month
was less than the Class A-1 Controlled Distribution Amount for the previous
Related Month; provided, however, that for the first Related Month in the
Controlled Amortization Period, the Class A-1 Carryover Controlled Amortization
Amount shall be zero.

“Class A-1 Commitment Percentage” means, on any date of determination, with
respect to any Class A-1 Purchaser, the ratio, expressed as a percentage, which
such Class A-1 Purchaser’s Class A-1 Maximum Purchaser Invested Amount bears to
the Class A-1 Maximum Invested Amount on such date.

 

-4-



--------------------------------------------------------------------------------

“Class A-1 Controlled Amortization Amount” means (i) with respect to any Related
Month other than the last Related Month during the Series 2004-1 Controlled
Amortization Period, an amount (rounded down to the nearest penny) equal to the
Class A-1 Invested Amount as of the end of the Series 2004-1 Revolving Period
divided by 6 and (ii) with respect to the last Related Month during the Series
2004-1 Controlled Amortization Period, any remaining outstanding Class A-1
Invested Amount.

“Class A-1 Controlled Distribution Amount” means, with respect to any Related
Month during the Controlled Amortization Period, an amount equal to the sum of
the Class A-1 Controlled Amortization Amount and any Class A-1 Carryover
Controlled Amortization Amount for such Related Month.

“Class A-1 Decrease” is defined in Section 2.4(a).

“Class A-1 Eurodollar Tranche” means, with respect to any Class A-1 Purchaser,
any portion of the Class A-1 Purchaser Invested Amount with respect to such
Class A-1 Purchaser allocated to a particular Eurodollar Period and an Adjusted
LIBO Rate determined by reference thereto.

“Class A-1 Increase” is defined in Section 2.3(a).

“Class A-1 Increase Amount” is defined in Section 2.3(a).

“Class A-1 Increase Date” is defined in Section 2.3(a).

“Class A-1 Increase Expiry Date” means the earliest of (a) the Early Controlled
Amortization Date, (b) the date on which an Amortization Event (other than
of (i) the type specified in clause (j) of Article IV that has been waived by
Class A-1 Purchasers having in the aggregate more than 50% of the aggregate
amount of the Class A-1 Commitment Percentages for all Class A-1 Purchasers or
(ii) the type specified in clause (a) through (i) of Article IV that has been
waived by 100% of the Series 2004-1 Noteholders) shall have occurred with
respect to the Series 2004-1 Notes and (c) November 30, 2010.

“Class A-1 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-1 Notes as of the Effective Date, which is $155,000,000.

“Class A-1 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-1 Outstanding Principal Amount plus the amount of any
principal payments made to Class A-1 Noteholders that have been rescinded or
otherwise returned by the Class A-1 Noteholders for any reason.

“Class A-1 Maximum Invested Amount” means, on any date of determination, the sum
of the Class A-1 Maximum Purchaser Invested Amounts with respect to each of the
Class A-1 Purchasers on such date.

“Class A-1 Maximum Purchaser Invested Amount” means, with respect to any
Purchaser, the amount set forth opposite its name on Schedule I hereto, as such
amount may be increased or decreased from time to time in accordance with the
terms hereof, including, without limitation, Section 8.2(f).

 

-5-



--------------------------------------------------------------------------------

“Class A-1 Monthly Interest” means, with respect to any Series 2004-1 Interest
Period, an amount equal to the sum of (i) the product of (a) the average daily
Class A-1 Invested Amount allocated to Class A-1 Eurodollar Tranches as of the
first day of such Series 2004-1 Interest Period and (b) the Adjusted LIBO Rate
for the Eurodollar Period plus the Applicable Margin on the first day of such
Series 2004-1 Interest Period and (c) the number of days in such Series 2004-1
Interest Period divided by 360 and (ii) the sum, for each day in such Series
2004-1 Interest Period, of the product of (a) the Class A-1 Invested Amount
allocated to a Class A-1 Alternate Base Rate Tranche for such day and (b) the
Alternate Base Rate for such day plus the Applicable Margin for such day divided
by 365.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

“Class A-1 Notes” means any one of the Series 2004-1 Floating Rate Rental Car
Asset Backed Notes, Class A-1, executed by CRCF and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-1. Definitive
Class A-1 Notes shall have such insertions and deletions as are necessary to
give effect to the provisions of Section 2.18 of the Base Indenture.

“Class A-1 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-1 Initial Invested Amount plus (b) the
sum of the amount of each Class A-1 Increase minus (c) the aggregate amount of
principal payments made to Class A-1 Noteholders on or prior to such date.

“Class A-1 Pro Rata Share” means, with respect to any Class A-1 Purchaser, on
any date, the ratio, expressed as a percentage, of such Class A-1 Purchaser’s
Purchaser Invested Amount to the Class A-1 Invested Amount.

“Class A-1 Purchaser” means each of the several financial institutions
designated on Schedule I hereof as purchasers of Class A-1 Notes and its
permitted successors and assigns.

“Class A-1 Purchaser Increase Amount” means, with respect to any Class A-1
Purchaser, for any Business Day, such Purchaser’s Class A-1 Commitment
Percentage of the Class A-1 Increase Amount, if any, on such Business Day.

“Class A-1 Purchaser Invested Amount” means, with respect to any Class A-1
Purchaser, (a) when used with respect to the date hereof, such Class A-1
Purchaser’s Class A-1 Commitment Percentage of the Class A-1 Initial Invested
Amount and (b) when used with respect to any other date, an amount equal to
(i) the Class A-1 Purchaser Invested Amount with respect to such Class A-1
Purchaser on the immediately preceding Business Day plus (ii) the Class A-1
Purchaser Increase Amount with respect to such Class A-1 Purchaser on such date
minus (iii) the amount of principal payments made on the Class A-1 Notes to such
Class A-1 Purchaser pursuant to Section 3.5(f) on such date plus (iv) the amount
of principal payments on the Class A-1 Notes recovered from such Class A-1
Purchaser by a trustee as a preference payment in a bankruptcy proceeding of a
Demand Note Issuer or otherwise.

 

-6-



--------------------------------------------------------------------------------

“Class A-2 Carryover Controlled Amortization Amount” means, with respect to any
Related Month during the Controlled Amortization Period, the amount, if any, by
which the portion of the Monthly Total Principal Allocation paid to the
Class A-2 Noteholders pursuant to Section 3.5(g) for the previous Related Month
was less than the Class A-2 Controlled Distribution Amount for the previous
Related Month; provided, however, that for the first Related Month in the
Controlled Amortization Period, the Class A-2 Carryover Controlled Amortization
Amount shall be zero.

“Class A-2 Controlled Amortization Amount” means with respect to each Related
Month during the Series 2004-1 Controlled Amortization Period, $37,500,000.

“Class A-2 Controlled Distribution Amount” means, with respect to any Related
Month during the Controlled Amortization Period, an amount equal to the sum of
the Class A-2 Controlled Amortization Amount and any Class A-2 Carryover
Controlled Amortization Amount for such Related Month.

“Class A-2 Initial Invested Amount” means the aggregate initial principal amount
of the Class A-2 Notes as of the Effective Date, which is $225,000,000.

“Class A-2 Invested Amount” means, when used with respect to any date, an amount
equal to the Class A-2 Outstanding Principal Amount plus the amount of any
principal payments made to Class A-2 Noteholders that have been rescinded or
otherwise returned by the Class A-2 Noteholders for any reason.

“Class A-2 Monthly Interest” means, with respect to any Series 2004-1 Interest
Period, an amount equal to the sum of (i) the product of (a) the average daily
Class A-2 Invested Amount allocated to Class A-2 Eurodollar Tranches as of the
first day of such Series 2004-1 Interest Period and (b) the Adjusted LIBO Rate
for the Eurodollar Period plus the Applicable Margin on the first day of such
Series 2004-1 Interest Period and (c) the number of days in such Series 2004-1
Interest Period divided by 360 and (ii) the sum, for each day in such Series
2004-1 Interest Period, of the product of (a) the Class A-2 Invested Amount
allocated to a Class A-2 Alternate Base Rate Tranche for such day, (b) the
Alternate Base Rate for such day plus the Applicable Margin for such day divided
by 365.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

“Class A-2 Notes” means any one of the Series 2004-1 Floating Rate Rental Car
Asset Backed Notes, Class A-2, executed by CRCF and authenticated by or on
behalf of the Trustee, substantially in the form of Exhibit A-2. Definitive
Class A-2 Notes shall have such insertions and deletions as are necessary to
give effect to the provisions of Section 2.18 of the Base Indenture.

“Class A-2 Outstanding Principal Amount” means, when used with respect to any
date, an amount equal to (a) the Class A-2 Initial Invested Amount minus (b) the
amount of principal payments made to Class A-2 Noteholders on or prior to such
date.

 

-7-



--------------------------------------------------------------------------------

“Class A-2 Pro Rata Share” means, with respect to any Class A-2 Purchaser, on
any date, the ratio, expressed as a percentage, of such Class A-2 Purchaser’s
Purchaser Invested Amount to the Class A-2 Invested Amount.

“Class A-2 Purchaser” means each of the several financial institutions
designated on Schedule 1 hereof as purchasers of Class A-2 Notes and its
permitted successors and assigns.

“Class A-2 Purchaser Invested Amount” means, with respect to each Class A-2
Purchaser, (a) when used with respect to the Effective Date, the amount set
forth on Schedule 1 next to such Class A-2 Purchaser’s name and (b) when used
with respect to any other date, an amount equal to (i) the Class A-2 Purchaser
Invested Amount with respect to such Class A-2 Purchaser on the immediately
preceding Business Day minus (ii) the amount of principal payments made on the
Class A-2 Notes to such Class A-2 Purchaser pursuant to Section 3.5(f) on or
prior to such date plus (iii) the amount of principal payments on the Class A-2
Notes recovered from such Class A-2 Purchaser by a trustee as a preference
payment in a bankruptcy preceding of a Demand Note Issuer or otherwise.

“Commitment” means, with respect to any Class A-1 Purchaser, the obligation of
such Class A-1 Purchaser to purchase a Class A-1 Note on the date hereof and,
thereafter, to maintain and, subject to certain conditions, increase the
Class A-1 Purchaser Invested Amount with respect to such Class A-1 Purchaser, in
each case, in an amount up to the Class A-1 Maximum Purchaser Invested Amount
with respect to such Purchaser.

“Commitment Fee” is defined in Section 2.6(c).

“Commitment Fee Rate” is defined in the Fee Letter.

“Company indemnified person” is defined in Section 2.7.

“Confirmation Condition” means, with respect to any Bankrupt Manufacturer which
is a debtor in Chapter 11 Proceedings, a condition that shall be satisfied upon
the bankruptcy court having competent jurisdiction over such Chapter 11
Proceedings issuing an order that remains in effect approving (i) the assumption
of such Bankrupt Manufacturer’s Manufacturer Program (and the related Assignment
Agreements) by such Bankrupt Manufacturer or the trustee in bankruptcy of such
Bankrupt Manufacturer under Section 365 of the Bankruptcy Code and at the time
of such assumption, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder or (ii) the execution, delivery
and performance by such Bankrupt Manufacturer of a new post-petition
Manufacturer Program (and the related assignment agreements) on the same terms
and covering the same Vehicles as such Bankrupt Manufacturer’s Manufacturer
Program (and the related Assignment Agreements) in effect on the date such
Bankrupt Manufacturer became subject to such Chapter 11 Proceedings and, at the
time of the execution and delivery of such new post-petition Manufacturer
Program, the payment of all amounts due and payable by such Bankrupt
Manufacturer under such Manufacturer Program and the curing of all other
defaults by the Bankrupt Manufacturer thereunder; provided that notwithstanding
the foregoing, the Confirmation Condition shall be deemed satisfied until the
90th calendar day following the initial filing in respect of such Chapter 11
Proceedings.

 

-8-



--------------------------------------------------------------------------------

“Consent” is defined in Article V.

“Consent Period Expiration Date” is defined in Article V.

“Demand Note Issuer” means each issuer of a Series 2004-1 Demand Note.

“Designated Amounts” is defined in Article V.

“Disbursement” means any Lease Deficit Disbursement, any Unpaid Demand Note
Disbursement, any Termination Date Disbursement or any Termination Disbursement
under a Series 2004-1 Letter of Credit, or any combination thereof, as the
context may require.

“Early Controlled Amortization Date” means the first day of the month following
(1) the occurrence of an “Event of Default” (as defined in the ABCR Credit
Agreement or any Additional ABCR Credit Document, as applicable) and (2) as a
result of such “Event of Default” (as defined in the ABCR Credit Agreement or
any Additional ABCR Credit Document, as applicable), the acceleration of any or
all debt outstanding under the ABCR Credit Agreement or the acceleration of a
total of $50,000,000 of debt outstanding under one or more Additional ABCR
Credit Documents.

“Effective Date” is defined in Section 6.1.

“Eurodollar Period” means,

 

  (i) with respect to any Class A-1 Eurodollar Tranche and any Class A-1
Purchaser:

(a) initially, the period commencing on the date hereof, any Class A-1 Increase
Date or a conversion date, as the case may be, with respect to such Class A-1
Eurodollar Tranche and ending on the first Distribution Date thereafter (or such
other period which is acceptable to the Class A-1 Purchaser and which in no
event will be less than 7 days); and

(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Class A-1 Eurodollar Tranche and
ending on the next succeeding Distribution Date (or such other period which is
acceptable to the Class A-1 Purchaser and which in no event will be less than 7
days); and

 

  (ii) with respect to any Class A-2 Eurodollar Tranche and any Class A-2
Purchaser:

(a) initially, the period commencing on the date hereof or a conversion date, as
the case may be, with respect to such Class A-2 Eurodollar Tranche and ending on
the first Distribution Date thereafter (or such other period which is acceptable
to the Class A-2 Purchaser and which in no event will be less than 7 days); and

 

-9-



--------------------------------------------------------------------------------

(b) thereafter, each period commencing on the last day of the immediately
preceding Eurodollar Period applicable to such Class A-2 Eurodollar Tranche and
ending on the next succeeding Distribution Date (or such other period which is
acceptable to the Class A-2 Purchaser and which in no event will be less than 7
days).

“Eurodollar Tranche” means any Class A-1 Eurodollar Tranche and any Class A-2
Eurodollar Tranche.

“Excess Collections” is defined in Section 3.3(e)(i).

“Excluded Manufacturer Receivable Specified Percentage” means, as of any date of
determination, with respect to each Non-Investment Grade Manufacturer as of such
date, the percentage (not to exceed 100%) most recently specified in writing by
Moody’s to CRCF and the Trustee; provided, however, that as of the Effective
Date the Excluded Manufacturer Receivable Specified Percentage for each
Non-Investment Grade Manufacturer shall be 100%; provided further that the
initial Excluded Manufacturer Receivable Specified Percentage with respect to
any Manufacturer that becomes a Non-Investment Grade Manufacturer after the
Effective Date shall be 100%.

“Excluded Taxes” means, with respect to the Administrative Agent, any Purchaser
or any other recipient of any payment to be made by or on account of any
obligation of CRCF hereunder, (a) income or franchise taxes imposed on (or
measured by) its net income by the United States of America or by any other
Governmental Authority, in each case, as a result of a present or former
connection between the United States of America or the jurisdiction of such
Governmental Authority imposing such tax, as the case may be, and the
Administrative Agent, such Purchaser or any other such recipient (except a
connection arising solely from the Administrative Agent’s, such Purchaser’s or
such recipient’s having executed, delivered or performed its obligations
hereunder, receiving a payment hereunder or enforcing the Series 2004-1 Notes)
and (b) any branch profits tax imposed by the United States of America or any
similar tax imposed by any other jurisdiction in which CRCF is located (except
any such branch profits or similar tax imposed as a result of a connection with
the United States of America or other jurisdiction as a result of a connection
arising solely from the Administrative Agent’s, such Purchaser’s or such
recipient’s having executed, delivered or performed its obligations hereunder,
receiving a payment hereunder or enforcing the Series 2004-1 Notes).

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day of such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letters dated the date hereof, from CRCF addressed to the
Administrative Agent setting forth certain fees payable from time to time to the
Purchasers, as such letter may be amended or replaced from time to time.

 

-10-



--------------------------------------------------------------------------------

“Finance Lease Excluded Receivable Amount” means, as of any date of
determination, the sum of the following amounts with respect to each
Non-Investment Grade Manufacturer as of such date: the product of (i) to the
extent such amounts are included in the calculation of AESOP I Finance Lease
Loan Agreement Borrowing Base as of such date, all amounts receivable, as of
such date, of AESOP Leasing or the Intermediary from such Non-Investment Grade
Manufacturer and (ii) the Excluded Manufacturer Receivable Specified Percentage
for such Non-Investment Grade Manufacturer as of such date.

“Finance Lease Series Invested Amount” means the sum of the Invested Amounts for
each Finance Lease Series Notes.

“Finance Lease Series Notes” means each Series of Notes, which will continue to
receive collections from the Finance Lease pursuant to the Base Indenture and
the related Series Supplement following the occurrence of an Event of Bankruptcy
with respect to ABCR, ARAC, BRAC, any other Permitted Sublessee or the
Administrator.

“Fixed Rate Payment” means, for any Distribution Date, the amount, if any,
payable by CRCF as the “Fixed Amount” under any Series 2004-1 Interest Rate
Hedge after the netting of payments due to CRCF as the “Floating Amount” from
the Series 2004-1 Interest Rate Hedge Counterparty under such Series 2004-1
Interest Rate Hedge on such Distribution Date.

“Holdings” means Avis Budget Holdings, LLC.

“Inclusion Date” means, with respect to any Vehicle, the date that is three
months after the earlier of (i) the date such Vehicle became a Redesignated
Vehicle and (ii) if the Manufacturer of such Vehicle is a Bankrupt Manufacturer,
the date upon which the Event of Bankruptcy which caused such Manufacturer to
become a Bankrupt Manufacturer first occurred.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Lease Deficit Disbursement” means an amount drawn under a Series 2004-1 Letter
of Credit pursuant to a Certificate of Lease Deficit Demand.

“LIBO Rate” means, with respect to each Eurodollar Period, a rate per annum to
be determined by the Administrative Agent as follows:

(i) On each LIBO Rate Determination Date, the Administrative Agent will
determine the London interbank offered rate for U.S. dollar deposits for a
period equal to, or if not equal to, most closely approximating, such Eurodollar
Period that appears on Telerate Page 3750 as it relates to U.S. dollars as of
11:00 a.m., London time, on such LIBO Rate Determination Date;

(ii) If, on any LIBO Rate Determination Date, such rate does not appear on
Telerate Page 3750, the Administrative Agent will request that the principal
London offices of each of four major banks in the London interbank market
selected by the Administrative Agent provide the Administrative Agent with
offered quotations for deposits in U.S. dollars for a period equal to such
Eurodollar Period, commencing on the first day of such Eurodollar Period, to
prime banks in the London interbank market at

 

-11-



--------------------------------------------------------------------------------

approximately 11:00 a.m., London time, on such LIBO Rate Determination Date and
in a principal amount equal to the amount of the related Eurodollar Tranche that
is representative of a single transaction in such market at such time. If at
least two such quotations are provided, “LIBO Rate” for such Eurodollar Period
will be the arithmetic mean of such quotations; or

(iii) If fewer than two such quotations are provided pursuant to clause (ii),
“LIBO Rate” for such Eurodollar Period will be the arithmetic mean of rates
quoted by three major banks in the City of New York selected by the
Administrative Agent at approximately 11:00 a.m., New York City time, on such
LIBO Rate Determination Date for loans in U.S. dollars to leading European
banks, for a period equal to such Eurodollar Period, commencing on the first day
of such Eurodollar Period, and in a principal amount equal to the amount of the
related Eurodollar Tranche; provided, however, that if the banks selected as
aforesaid by the Administrative Agent are not quoting rates as mentioned in this
sentence, “LIBO Rate” for such Eurodollar Period will be the same as “LIBO Rate”
for the immediately preceding Eurodollar Period.

“LIBO Rate Determination Date” means, with respect to any Eurodollar Period, the
second London Banking Day preceding the first day of such Eurodollar Period.

“LOC Pro Rata Share” means, with respect to any Series 2004-1 Letter of Credit
Provider as of any date, the fraction (expressed as a percentage) obtained by
dividing (A) the available amount under such Series 2004-1 Letter of Credit
Provider’s Series 2004-1 Letter of Credit as of such date by (B) an amount equal
to the aggregate available amount under all Series 2004-1 Letters of Credit as
of such date; provided that only for purposes of calculating the LOC Pro Rata
Share with respect to any Series 2004-1 Letter of Credit Provider as of any
date, if such Series 2004-1 Letter of Credit Provider has not complied with its
obligation to pay the Trustee the amount of any draw under its Series 2004-1
Letter of Credit made prior to such date, the available amount under such Series
2004-1 Letter of Credit Provider’s Series 2004-1 Letter of Credit as of such
date shall be treated as reduced (for calculation purposes only) by the amount
of such unpaid demand and shall not be reinstated for purposes of such
calculation unless and until the date as of which such Series 2004-1 Letter of
Credit Provider has paid such amount to the Trustee and been reimbursed by the
Lessee or the applicable Demand Note Issuer, as the case may be, for such amount
(provided that the foregoing calculation shall not in any manner reduce the
undersigned’s actual liability in respect of any failure to pay any demand under
its Series 2004-1 Letter of Credit).

“London Banking Day” means any business day on which dealings in deposits in
United States dollars are transacted in the London interbank market.

“Monthly Total Principal Allocation” means for any Related Month the sum of all
Series 2004-1 Principal Allocations with respect to such Related Month.

“Non-Investment Grade Manufacturer” means, as of any date of determination, any
Manufacturer that (i) is not a Bankrupt Manufacturer and (ii) does not have a
long-term senior unsecured debt rating of at least “Baa3” from Moody’s; provided
that any Manufacturer whose long-term senior unsecured debt rating is downgraded
from at least “Baa3” to below “Baa3” by Moody’s after the Effective Date shall
not be deemed a Non-Investment Grade Manufacturer until the thirtieth
(30th) calendar day following such downgrade.

 

-12-



--------------------------------------------------------------------------------

“Original Purchasers” is defined in the Preliminary Statements.

“Original Series 2004-1 Notes” means each of the Series 2004-1 Notes issued
pursuant to the Original Series 2004-1 Supplement that is outstanding
immediately prior to the Effective Date.

“Original Series 2004-1 Supplement” is defined in the Preliminary Statements.

“Other Taxes” means any and all current or future stamp or documentary taxes or
other excise or property taxes, charges or similar levies arising from any
payment made under this Supplement, the Base Indenture, or any Related Documents
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Supplement, the Base Indenture or any Related Document.

“Outstanding” means, with respect to the Series 2004-1 Notes, the Series 2004-1
Invested Amount shall not have been reduced to zero and all accrued interest and
other amounts owing on the Series 2004-1 Notes and to the Administrative Agent
and the Purchasers hereunder shall not have been paid in full.

“Participants” is defined in Section 10.1(c).

“Past Due Rent Payment” is defined in Section 3.2(g).

“Preference Amount” means any amount previously distributed to a Purchaser on or
relating to a Series 2004-1 Note that is recoverable or that has been recovered
as a voidable preference by the trustee in a bankruptcy proceeding of a Demand
Note Issuer pursuant to the United States Bankruptcy Code (11 U.S.C.), as
amended from time to time, in accordance with a final nonappealable order of a
court having competent jurisdiction.

“Pre-Preference Period Demand Note Payments” means, as of any date of
determination, the aggregate amount of all proceeds of demands made on the
Series 2004-1 Demand Notes included in the Series 2004-1 Demand Note Payment
Amount as of the Series 2004-1 Letter of Credit Termination Date that were paid
by the Demand Note Issuers more than one year before such date of determination;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer occurs during such
one-year period, (x) the Pre-Preference Period Demand Note Payments as of any
date during the period from and including the date of the occurrence of such
Event of Bankruptcy to and including the conclusion or dismissal of the
proceedings giving rise to such Event of Bankruptcy without continuing
jurisdiction by the court in such proceedings shall equal the Pre-Preference
Period Demand Note Payments as of the date of such occurrence and (y) the
Pre-Preference Period Demand Note Payments as of any date after the conclusion
or dismissal of such proceedings shall equal the Series 2004-1 Demand Note
Payment Amount as of the date of the conclusion or dismissal of such
proceedings.

 

-13-



--------------------------------------------------------------------------------

“Prime Rate” means the rate of interest per annum identified as the “Prime Rate”
in the “Money Rates” section of The Wall Street Journal; each change in the
Prime Rate shall be effective from and including the date such change is
published as being effective.

“Principal Deficit Amount” means, on any date of determination, the excess, if
any, of (i) the Series 2004-1 Invested Amount on such date (after giving effect
to the distribution of the Monthly Total Principal Allocation for the Related
Month if such date is a Distribution Date) over (ii) the sum of the Series
2004-1 AESOP I Operating Lease Loan Agreement Borrowing Base and the Series
2004-1 AESOP I Finance Lease Loan Agreement Borrowing Base on such date.

“Pro Rata Share” means, with respect to any Purchaser, on any date, the ratio,
expressed as a percentage, which the Purchaser Invested Amount with respect to
such Purchaser bears to the Series 2004-1 Invested Amount on such date.

“Purchaser” means any Class A-1 Noteholder and any Class A-2 Noteholder.

“Purchaser Invested Amount” means (i) with respect to a Class A-1 Purchaser, its
Class A-1 Purchaser Invested Amount and (ii) with respect to a Class A-2
Purchaser, its Class A-2 Purchaser Invested Amount.

“Purchaser Percentage” means (i) with respect to each Class A-1 Purchaser
(a) prior to the Class A-1 Increase Expiry Date, such Class A-1 Purchaser’s
Class A-1 Commitment Percentage and (b) on or after the Class A-1 Increase
Expiry Date, such Class A-1 Purchaser’s Class A-1 Pro Rata Share and (ii) with
respect to each Class A-2 Purchaser, such Class A-2 Purchaser’s Class A-2 Pro
Rata Share.

“Qualified Interest Rate Hedge Provider” means a bank, corporation or other
financial institution having (i) a short-term senior unsecured debt, deposit,
claims paying or other similar rating of at least “A-1” from S&P or a long-term
senior unsecured debt, deposit, claims paying or other similar rating of at
least “BBB+” from S&P and (i) a short-term senior unsecured debt, deposit,
claims paying or other similar rating of “P-1” from Moody’s or a long-term
senior unsecured debt, deposit, claims paying or other similar rating of at
least “Baa1” from Moody’s.

“Record Date” means, with respect to each Distribution Date, the immediately
preceding Business Day.

“Requisite Noteholders” means Purchasers having in the aggregate more than 50%
of the aggregate amount of the Purchaser Percentages for all Purchasers.

“Series 2000-2 Notes” means the Series of Notes designated as the Series 2000-2
Notes.

“Series 2001-2 Notes” means the Series of Notes designated as the Series 2001-2
Notes.

“Series 2002-1 Notes” means the Series of Notes designated as the Series 2002-1
Notes.

 

-14-



--------------------------------------------------------------------------------

“Series 2002-2 Notes” means the Series of Notes designated as the Series 2002-2
Notes.

“Series 2002-3 Notes” means the Series of Notes designated as the Series 2002-3
Notes.

“Series 2003-1 Notes” means the Series of Notes designated as the Series 2003-1
Notes.

“Series 2003-2 Notes” means the Series of Notes designated as the Series 2003-2
Notes.

“Series 2003-3 Notes” means the Series of Notes designated as the Series 2003-3
Notes.

“Series 2003-4 Notes” means the Series of Notes designated as the Series 2003-4
Notes.

“Series 2003-5 Notes” means the Series of Notes designated as the Series 2003-5
Notes.

“Series 2004-1 Accrued Interest Account” is defined in Section 3.1(b).

“Series 2004-1 AESOP I Finance Lease Loan Agreement Borrowing Base” means, as of
any date of determination, the product of (a) the Series 2004-1 Finance Lease
Vehicle Percentage as of such date and (b) the excess of (i) the AESOP I Finance
Lease Loan Agreement Borrowing Base as of such date over (ii) the Finance Lease
Excluded Receivable Amount.

“Series 2004-1 AESOP I Operating Lease Highest Enhanced Vehicle Percentage”
means, as of any date of determination, a fraction, expressed as a percentage,
(a) the numerator of which is the aggregate Net Book Value of all Vehicles
leased under the AESOP I Operating Lease that are either not subject to a
Manufacturer Program or not eligible for repurchase under a Manufacturer Program
as of such date and (b) the denominator of which is the aggregate Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of such date.

“Series 2004-1 AESOP I Operating Lease Intermediate Enhanced Vehicle Percentage”
means, as of any date of determination, 100% minus the sum of (a) the Series
2004-1 AESOP I Operating Lease Lowest Enhanced Vehicle Percentage and (b) the
Series 2004-1 AESOP I Operating Lease Highest Enhanced Vehicle Percentage.

“Series 2004-1 AESOP I Operating Lease Loan Agreement Borrowing Base” means, as
of any date of determination, the product of (a) the Series 2004-1 AESOP
Operating Lease Vehicle Percentage as of such date and (b) the excess of (i) the
AESOP I Operating Lease Loan Agreement Borrowing Base as of such date over
(ii) the AESOP I Operating Lease Excluded Receivable Amount.

 

-15-



--------------------------------------------------------------------------------

“Series 2004-1 AESOP I Operating Lease Lowest Enhanced Vehicle Percentage”
means, as of any date of determination, a fraction, expressed as a percentage,
(a) the numerator of which is the sum, without duplication, of (1) the aggregate
Net Book Value of all Program Vehicles leased under the AESOP I Operating Lease
that are manufactured by Eligible Program Manufacturers having long-term senior
unsecured debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so
long as any Eligible Non-Program Manufacturer has a long-term senior unsecured
debt rating of “Baa2” or higher from Moody’s and no Manufacturer Event of
Default has occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the AESOP I Operating Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of
(x) if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of
all Program Vehicles leased under the AESOP I Operating Lease manufactured by
each such Eligible Program Manufacturer as of such date and (y) if as of such
date any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred
and is continuing with respect to such Eligible Non-Program Manufacturer, the
aggregate Net Book Value of all Non-Program Vehicles leased under the AESOP I
Operating Lease manufactured by each such Eligible Non-Program Manufacturer that
are subject to a Manufacturer Program and remain eligible for repurchase
thereunder as of such date and (B) 10% of the aggregate Net Book Value of all
Vehicles leased under the AESOP I Operating Lease as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the AESOP I Operating Lease as of such date.

“Series 2004-1 AESOP I Operating Lease Percentage” means, as of any date of
determination, 100% minus the Series 2004-1 Finance Lease Percentage.

“Series 2004-1 AESOP I Operating Lease Vehicle Percentage” means, as of any date
of determination, a fraction, expressed as a percentage (which percentage shall
never exceed 100%), the numerator of which is the Series 2004-1 Required AESOP I
Operating Lease Vehicle Amount as of such date and the denominator of which is
the sum of the Required AESOP I Operating Lease Vehicle Amounts for all Series
of Notes as of such date.

“Series 2004-1 Agent” is defined in the recitals hereto.

“Series 2004-1 Available Cash Collateral Account Amount” means, as of any date
of determination, the amount on deposit in the Series 2004-1 Cash Collateral
Account (after giving effect to any deposits thereto and withdrawals and
releases therefrom on such date).

“Series-2004-1 Available Reserve Account Amount” means, as of any date of
determination, the amount on deposit in the Series 2004-1 Reserve Account (after
giving effect to any deposits thereto and withdrawals and releases therefrom on
such date).

“Series 2004-1 Carryover Controlled Amortization Amount” means the sum of the
Class A-1 Carryover Controlled Amortization Amount and the Class A-2 Controlled
Amortization Amount.

 

-16-



--------------------------------------------------------------------------------

“Series 2004-1 Cash Collateral Account” is defined in Section 3.8(e).

“Series 2004-1 Cash Collateral Account Collateral” is defined in Section 3.8(a).

“Series 2004-1 Cash Collateral Account Surplus” means, with respect to any
Distribution Date, the lesser of (a) the Series 2004-1 Available Cash Collateral
Account Amount and (b) the excess, if any, of the Series 2004-1 Enhancement
Amount (after giving effect to any withdrawal from the Series 2004-1 Reserve
Account on such Distribution Date) over the Series 2004-1 Required Enhancement
Amount on such Distribution Date; provided, however, that, on any date after the
Series 2004-1 Letter of Credit Termination Date, the Series 2004-1 Cash
Collateral Account Surplus shall mean the excess, if any, of (x) the Series
2004-1 Available Cash Collateral Account Amount over (y) the Series 2004-1
Demand Note Payment Amount minus the Pre-Preference Period Demand Note Payments
as of such date.

“Series 2004-1 Cash Collateral Percentage” means, as of any date of
determination, the percentage equivalent of a fraction, the numerator of which
is the Series 2004-1 Available Cash Collateral Amount as of such date and the
denominator of which is the Series 2004-1 Letter of Credit Liquidity Amount as
of such date.

“Series 2004-1 Collateral” means the Collateral, each Series 2004-1 Letter of
Credit, each Series 2004-1 Demand Note, the Series 2004-1 Interest Rate Hedge
Collateral, the Series 2004-1 Distribution Account Collateral, the Series 2004-1
Cash Collateral Account Collateral and the Series 2004-1 Reserve Account
Collateral.

“Series 2004-1 Collection Account” is defined in Section 3.1(b).

“Series 2004-1 Controlled Amortization Amount” means the sum of the Class A-1
Controlled Amortization Amount and the Class A-2 Controlled Amortization Amount.

“Series 2004-1 Controlled Amortization Period” means the period commencing at
the opening of business on the earlier of the Early Controlled Amortization Date
and December 1, 2010 (or, in each case, if such day is not a Business Day, the
Business Day immediately preceding such day) and continuing to the earliest of
(i) the commencement of the Series 2004-1 Rapid Amortization Period, (ii) the
date on which the Series 2004-1 Notes are fully paid and (iii) the termination
of the Indenture.

“Series 2004-1 Controlled Distribution Amount” means, with respect to any
Related Month during the Series 2004-1 Controlled Amortization Period, an amount
equal to the sum of the Series 2004-1 Controlled Amortization Amount for such
Related Month and any Series 2004-1 Carryover Controlled Amortization Amount for
such Related Month.

“Series 2004-1 Demand Note” means each demand note made by a Demand Note Issuer,
substantially in the form of Exhibit D to this Supplement, as amended, modified
or restated from time to time.

“Series 2004-1 Demand Note Payment Amount” means, as of the Series 2004-1 Letter
of Credit Termination Date, the aggregate amount of all proceeds of demands made
on the Series 2004-1 Demand Notes pursuant to Section 3.5(c)(iii), 3.5(d)(ii) or
3.5(e)(ii) that were

 

-17-



--------------------------------------------------------------------------------

deposited into the Series 2004-1 Distribution Account and paid to the Series
2004-1 Noteholders during the one-year period ending on the Series 2004-1 Letter
of Credit Termination Date; provided, however, that if an Event of Bankruptcy
(or the occurrence of an event described in clause (a) of the definition
thereof, without the lapse of a period of 60 consecutive days) with respect to a
Demand Note Issuer shall have occurred during such one-year period, the Series
2004-1 Demand Note Payment Amount as of the Series 2004-1 Letter of Credit
Termination Date shall equal the Series 2004-1 Demand Note Payment Amount as if
it were calculated as of the date of such occurrence.

“Series 2004-1 Deposit Date” is defined in Section 3.2.

“Series 2004-1 Distribution Account” is defined in Section 3.9(a).

“Series 2004-1 Distribution Account Collateral” is defined in Section 3.9(d) of
this Supplement.

“Series 2004-1 Eligible Letter of Credit Provider” means a person satisfactory
to ABCR and the Demand Note Issuers and having, at the time of the issuance of
the related Series 2004-1 Letter of Credit, a long-term senior unsecured debt
rating of at least “A+” from Standard & Poor’s and a short-term senior unsecured
debt rating of at least “A-1” from Standard & Poor’s and a long-term senior
unsecured debt rating of at least “A1” from Moody’s and a short-term senior
unsecured debt rating of “P-1” from Moody’s that is a commercial bank having
total assets in excess of $500,000,000; provided that if a person is not a
Series 2004-1 Letter of Credit Provider (or a letter of credit provider under
the Supplement for any other Series of Notes), then such person shall not be a
Series 2004-1 Eligible Letter of Credit Provider until CRCF has provided 10
days’ prior notice to the Administrative Agent that such person has been
proposed as a Series 2004-1 Letter of Credit Provider.

“Series 2004-1 Enhancement” means the Series 2004-1 Cash Collateral Account
Collateral, the Series 2004-1 Letters of Credit, the Series 2004-1 Demand Notes
and the Series 2004-1 Reserve Account Amount.

“Series 2004-1 Enhancement Amount” means, as of any date of determination, the
sum of (i) the Series 2004-1 Letter of Credit Amount as of such date, (ii) the
Series 2004-1 Available Reserve Account Amount as of such date and (iii) the
amount of cash and Permitted Investments on deposit in the Series 2004-1
Collection Account (not including amounts allocable to the Series 2004-1 Accrued
Interest Account) and the Series 2004-1 Excess Collection Account as of such
date.

“Series 2004-1 Enhancement Deficiency” means, on any date of determination, the
amount by which the Series 2004-1 Enhancement Amount is less than the Series
2004-1 Required Enhancement Amount as of such date.

“Series 2004-1 Excess Collection Account” is defined in Section 3.1(b).

“Series 2004-1 Expected Final Distribution Date” means the earlier of (i) the
seventh Distribution Date in the Series 2004-1 Controlled Amortization Period
and (ii) the June 2011 Distribution Date.

 

-18-



--------------------------------------------------------------------------------

“Series 2004-1 Finance Lease Highest Enhanced Vehicle Percentage” means, as of
any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the aggregate Net Book Value of all Vehicles leased under
the Finance Lease that are either not subject to a Manufacturer Program or not
eligible for repurchase under a Manufacturer Program as of such date and (b) the
denominator of which is the aggregate Net Book Value of all Vehicles leased
under the Finance Lease as of such date.

“Series 2004-1 Finance Lease Intermediate Enhanced Vehicle Percentage” means, as
of any date of determination, 100% minus the sum of (a) the Series 2004-1
Finance Lease Lowest Enhanced Vehicle Percentage and (b) the Series 2004-1
Finance Lease Highest Enhanced Vehicle Percentage.

“Series 2004-1 Finance Lease Lowest Enhanced Vehicle Percentage” means, as of
any date of determination, a fraction, expressed as a percentage, (a) the
numerator of which is the sum, without duplication, of (1) the aggregate Net
Book Value of all Program Vehicles leased under the Finance Lease that are
manufactured by Eligible Program Manufacturers having long-term senior unsecured
debt ratings of “Baa2” or higher from Moody’s as of such date, (2) so long as
any Eligible Non-Program Manufacturer has a long-term senior unsecured debt
rating of “Baa2” or higher from Moody’s and no Manufacturer Event of Default has
occurred and is continuing with respect to such Eligible Non-Program
Manufacturer, the aggregate Net Book Value of all Non-Program Vehicles leased
under the Finance Lease manufactured by each such Eligible Non-Program
Manufacturer that are subject to a Manufacturer Program and remain eligible for
repurchase thereunder as of such date and (3) the lesser of (A) the sum of
(x) if as of such date any Eligible Program Manufacturer has a long-term senior
unsecured debt rating of “Baa3” from Moody’s, the aggregate Net Book Value of
all Program Vehicles leased under the Finance Lease manufactured by each such
Eligible Program Manufacturer as of such date and (y) if as of such date any
Eligible Non-Program Manufacturer has a long-term senior unsecured debt rating
of “Baa3” from Moody’s and no Manufacturer Event of Default has occurred and is
continuing with respect to such Eligible Non-Program Manufacturer, the aggregate
Net Book Value of all Non-Program Vehicles leased under the Finance Lease
manufactured by each such Eligible Non-Program Manufacturer that are subject to
a Manufacturer Program and remain eligible for repurchase thereunder as of such
date and (B) 10% of the aggregate Net Book Value of all Vehicles leased under
the Finance Lease as of such date and (b) the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the Finance Lease as of
such date.

“Series 2004-1 Finance Lease Percentage” means, as of any date of determination,
a fraction, expressed as a percentage, (a) the numerator of which is the lesser
of (1) the Series 2004-1 AESOP I Finance Lease Loan Agreement Borrowing Base as
of such date and (2) the Series 2004-1 Invested Amount as of such date and
(b) the denominator of which is the Series 2004-1 Invested Amount.

“Series 2004-1 Finance Lease Vehicle Percentage” means, as of any date, the
percentage equivalent of a fraction the numerator of which is the Series 2004-1
Invested Amount as of such date and the denominator of which is the Finance
Lease Series Invested Amount.

“Series 2004-1 Highest Enhanced Vehicle Percentage” means, as of any date of
determination, the sum of (A) the product of (i) the Series 2004-1 Finance Lease
Highest

 

-19-



--------------------------------------------------------------------------------

Enhanced Vehicle Percentage and (ii) the Series 2004-1 Finance Lease Percentage
as of such date and (B) the product of (i) the Series 2004-1 AESOP I Operating
Lease Highest Enhanced Vehicle Percentage and (ii) the Series 2004-1 AESOP I
Operating Lease Percentage as of such date.

“Series 2004-1 Highest Enhancement Rate” means, as of any date of determination,
the greater of (a) 30.5% and (b) the sum of (i) 30.5% and (ii) the highest, for
any calendar month within the preceding twelve calendar months, of the greater
of (x) an amount (not less than zero) equal to 100% minus the Measurement Month
Average for the immediately preceding Measurement Month and (y) an amount (not
less than zero) equal to 100% minus the Market Value Average as of the
Determination Date within such calendar month (excluding the Market Value
Average for any Determination Date which has not yet occurred).

“Series 2004-1 Initial Invested Amount” is defined in Section 2.3(a).

“Series 2004-1 Interest Period” means a period commencing on and including a
Distribution Date and ending on and including the day preceding the next
succeeding Distribution Date; provided, however, that the initial Series 2004-1
Interest Period shall commence on and include the date hereof.

“Series 2004-1 Interest Rate Hedge” is defined in Section 3.10(a).

“Series 2004-1 Interest Rate Hedge Collateral” is defined in Section 3.10(b).

“Series 2004-1 Interest Rate Hedge Counterparty” means CRCF’s counterparty under
any Series 2004-1 Interest Rate Hedge.

“Series 2004-1 Interest Rate Hedge Proceeds” means the amounts received by the
Trustee from a Series 2004-1 Interest Rate Hedge Counterparty from time to time
in respect of any Series 2004-1 Interest Rate Hedge (including amounts received
from a guarantor or from collateral).

“Series 2004-1 Intermediate Enhanced Vehicle Percentage” means, as of any date
of determination, the sum of (A) the product of (i) the Series 2004-1 Finance
Lease Intermediate Enhanced Vehicle Percentage and (ii) the Series 2004-1
Finance Lease Percentage as of such date and (B) the product of (i) the Series
2004-1 AESOP I Operating Lease Intermediate Enhanced Vehicle Percentage and
(ii) the Series 2004-1 AESOP I Operating Lease Percentage as of such date.

“Series 2004-1 Intermediate Enhancement Rate” means, as of any date of
determination, 27.25%.

“Series 2004-1 Invested Amount” means, on any date of determination, the sum of
(i) the Class A-1 Invested Amounts and (ii) the Class A-2 Invested Amount on
such date.

 

-20-



--------------------------------------------------------------------------------

“Series 2004-1 Invested Percentage” means as of any date of determination:

(a) when used with respect to Principal Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be equal to the Series 2004-1 Invested Amount, determined during the
Series 2004-1 Revolving Period as of the end of the Related Month or, until the
end of the initial Related Month, as of the date hereof, or, during the Series
2004-1 Controlled Amortization Period and the Series 2004-1 Rapid Amortization
Period, as of the end of the Series 2004-1 Revolving Period, and the denominator
of which shall be the greater as of the end of the immediately preceding
Business Day of (I) the Aggregate Asset Amount as of the end of the Related
Month or, until the end of the initial Related Month, as of the date hereof and
(II) as of the same date in clause (I), the sum of the numerators used to
determine (i) invested percentages for allocations with respect to Principal
Collections (for all Series of Notes and all classes of such Series of Notes)
and (ii) overcollateralization percentages for allocations with respect to
Principal Collections (for all Series of Notes that provide for credit
enhancement in the form of overcollateralization); and

(b) when used with respect to Interest Collections, the percentage equivalent
(which percentage shall never exceed 100%) of a fraction the numerator of which
shall be the Accrued Amounts with respect to the Series 2004-1 Notes on such
date of determination, and the denominator of which shall be the aggregate
Accrued Amounts with respect to all Series of Notes on such date of
determination.

“Series 2004-1 Lease Interest Payment Deficit” means on any Distribution Date an
amount equal to the excess, if any, of (a) the aggregate amount of Interest
Collections which pursuant to Section 3.2(a), (b) or (c) would have been
allocated to the Series 2004-1 Accrued Interest Account if all payments of
Monthly Base Rent required to have been made under the Leases from and excluding
the preceding Distribution Date to and including such Distribution Date were
made in full over (b) the aggregate amount of Interest Collections which
pursuant to Section 3.2(a), (b) or (c) have been allocated to the Series 2004-1
Accrued Interest Account (excluding any amounts paid into the Series 2004-1
Accrued Interest Account pursuant to the proviso in Sections 3.2(c)(ii) and
3.2(d)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.

“Series 2004-1 Lease Payment Deficit” means either a Series 2004-1 Lease
Interest Payment Deficit or a Series 2004-1 Lease Principal Payment Deficit.

“Series 2004-1 Lease Principal Payment Carryover Deficit” means (a) for the
initial Distribution Date, zero and (b) for any other Distribution Date, the
excess of (x) the Series 2004-1 Lease Principal Payment Deficit, if any, on the
preceding Distribution Date over (y) the amount deposited in the Distribution
Account on such preceding Distribution Date pursuant to Section 3.5(c) of this
Supplement on account of such Series 2004-1 Lease Principal Payment Deficit.

“Series 2004-1 Lease Principal Payment Deficit” means on any Distribution Date
the sum of (a) the Series 2004-1 Monthly Lease Principal Payment Deficit for
such Distribution Date and (b) the Series 2004-1 Lease Principal Payment
Carryover Deficit for such Distribution Date.

 

-21-



--------------------------------------------------------------------------------

“Series 2004-1 Letter of Credit” means an irrevocable letter of credit, if any,
substantially in the form of Exhibit E to this Supplement issued by a Series
2004-1 Eligible Letter of Credit Provider in favor of the Trustee for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty.

“Series 2004-1 Letter of Credit Amount” means, as of any date of determination,
the lesser of (a) the sum of (i) the aggregate amount available to be drawn on
such date under each Series 2004-1 Letter of Credit, as specified therein (which
amount shall include any reinstatement of the available amount only to the
extent actually given effect by such Series 2004-1 Letter of Credit Provider),
and (ii) if the Series 2004-1 Cash Collateral Account has been established and
funded pursuant to Section 3.8, the Series 2004-1 Available Cash Collateral
Account Amount on such date and (b) the aggregate outstanding principal amount
of the Series 2004-1 Demand Notes on such date.

“Series 2004-1 Letter of Credit Expiration Date” means, with respect to any
Series 2004-1 Letter of Credit, the expiration date set forth in such Series
2004-1 Letter of Credit, as such date may be extended in accordance with the
terms of such Series 2004-1 Letter of Credit.

“Series 2004-1 Letter of Credit Liquidity Amount” means, as of any date of
determination (subject to Section 10.14(b)), the sum of (a) the aggregate amount
available to be drawn on such date under each Series 2004-1 Letter of Credit, as
specified therein, and (b) if the Series 2004-1 Cash Collateral Account has been
established and funded pursuant to Section 3.8 of this Supplement, the Series
2004-1 Available Cash Collateral Account Amount on such date.

“Series 2004-1 Letter of Credit Provider” means the issuer of a Series 2004-1
Letter of Credit.

“Series 2004-1 Letter of Credit Termination Date” means the first to occur of
(a) the date on which the Series 2004-1 Notes are fully paid and (b) the Series
2004-1 Termination Date.

“Series 2004-1 Limited Liquidation Event of Default” means, so long as such
event or condition continues, any event or condition of the type specified in
clauses (a) through (j) of Article IV; provided, however, that any event or
condition of the type specified in clauses (a) through (j) of Article IV shall
not constitute a Series 2004-1 Limited Liquidation Event of Default if
(i) within such thirty (30) day period, such Amortization Event shall have been
cured or (ii) the Trustee shall have received the written consent of each of the
Series 2004-1 Noteholders waiving the occurrence of such Series 2004-1 Limited
Liquidation Event of Default.

“Series 2004-1 Lowest Enhanced Vehicle Percentage” means, as of any date of
determination, the sum of (A) the product of (i) the Series 2004-1 Finance Lease
Lowest Enhanced Vehicle Percentage and (ii) the Series 2004-1 Finance Lease
Percentage as of such date and (B) the product of (i) the Series 2004-1 AESOP I
Operating Lease Lowest Enhanced Vehicle Percentage and (ii) the Series 2004-1
AESOP I Operating Lease Percentage as of such date.

 

-22-



--------------------------------------------------------------------------------

“Series 2004-1 Lowest Enhancement Rate” means, as of any date of determination,
15.75%.

“Series 2004-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” means,
as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in the
aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under each of the Operating Leases and the Finance Lease on such
day.

“Series 2004-1 Maximum Amount” means any of the Series 2004-1 Maximum
Manufacturer Amounts, the Series 2004-1 Maximum Non-Eligible Manufacturer
Amount, the Series 2004-1 Maximum Non-Program Vehicle Amount or the Series
2004-1 Maximum Specified States Amount.

“Series 2004-1 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any day,
with respect to Kia, Isuzu and Subaru, individually, an amount equal to 5% of
the aggregate Net Book Value of all Vehicles leased under each of the Operating
Leases and the Finance Lease on such day.

“Series 2004-1 Maximum Individual Hyundai/Suzuki Amount” means, as of any day,
with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of the
aggregate Net Book Value of all Vehicles leased under the Leases on such day.
This Amendment is limited as specified and, except as expressly stated herein,
shall not constitute a modification, acceptance or waiver of any other provision
of the Series 2004-1 Supplement.

“Series 2004-1 Maximum Manufacturer Amount” means, as of any day, any of the
Series 2004-1 Maximum Mitsubishi Amount, the Series 2004-1 Maximum Nissan
Amount, the Series 2004-1 Maximum Individual Kia/Isuzu/Subaru Amount, the Series
2004-1 Maximum Individual Hyundai/Suzuki Amount or the Series 2004-1 Maximum
Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount.

“Series 2004-1 Maximum Mitsubishi Amount” means, as of any day, an amount equal
to 5% of the aggregate Net Book Value of all Vehicles leased under each of the
Operating Leases and the Finance Lease on such day.

“Series 2004-1 Maximum Nissan Amount” means, as of any day, an amount equal to
5% of the aggregate Net Book Value of all Vehicles leased under each of the
Operating Leases and the Finance Lease on such day.

“Series 2004-1 Maximum Non-Eligible Manufacturer Amount” means, as of any day,
an amount equal to 3% of the aggregate Net Book Value of all Vehicles leased
under each of the Operating Leases and the Finance Lease on such day.

“Series 2004-1 Maximum Non-Program Vehicle Amount” means, as of any day, an
amount equal to the Series 2004-1 Maximum Non-Program Vehicle Percentage of the
aggregate Net Book Value of all Vehicles leased under each of the Operating
Leases and the Finance Lease on such day.

 

-23-



--------------------------------------------------------------------------------

“Series 2004-1 Maximum Non-Program Vehicle Percentage” means, as of any date of
determination, 40%; provided that the forgoing 40% shall be increased by the
percentage equivalent of a fraction, the numerator of which is the aggregate Net
Book Value of all Redesignated Vehicles manufactured by each Bankrupt
Manufacturer and each other Manufacturer with respect to which a Manufacturer
Event of Default has occurred and leased under the Leases as of such date and
the denominator of which is the aggregate Net Book Value of all Vehicles leased
under each of the Operating Leases and the Finance Lease as of such date.

“Series 2004-1 Maximum Specified States Amount” means, as of any day, an amount
equal to 7.5% of the aggregate Net Book Value of all Vehicles leased under each
of the Operating Leases and the Finance Lease on such day.

“Series 2004-1 Monthly Interest” means the sum of the Class A-1 Monthly Interest
and the Class A-2 Monthly Interest.

“Series 2004-1 Monthly Lease Principal Payment Deficit” means on any
Distribution Date an amount equal to the excess, if any, of (a) the aggregate
amount of Principal Collections which pursuant to Section 3.2(a), (b) or
(c) would have been allocated to the Series 2004-1 Collection Account if all
payments required to have been made under the Leases from and excluding the
preceding Distribution Date to and including such Distribution Date were made in
full over (b) the aggregate amount of Principal Collections which pursuant to
Section 3.2(a), (b) or (c) have been allocated to the Series 2004-1 Collection
Account (without giving effect to any amounts paid into the Series 2004-1
Accrued Interest Account pursuant to the proviso in Sections 3.2(c)(ii) and/or
3.2(d)(ii)) from and excluding the preceding Distribution Date to and including
such Distribution Date.

“Series 2004-1 Note” means either or both, as the context may require, of the
Class A-1 Notes and the Class A-2 Notes.

“Series 2004-1 Noteholder” means a Person in whose name a Series 2004-1 Note is
registered in the Note Register.

“Series 2004-1 Past Due Rent Payment” is defined in Section 3.2(g).

“Series 2004-1 Percentage” means, as of any date of determination, a fraction,
expressed as a percentage, the numerator of which is the Series 2004-1 Invested
Amount as of such date and the denominator of which is the sum of the Invested
Amount of each Series of Notes outstanding as of such date.

“Series 2004-1 Principal Allocation” is defined in Section 3.2(a)(ii).

“Series 2004-1 Rapid Amortization Period” means the period beginning at the
close of business on the Business Day immediately preceding the day on which an
Amortization Event is deemed to have occurred with respect to the Series 2004-1
Notes and ending upon the earliest to occur of (i) the date on which the Series
2004-1 Notes are fully paid and the Series 2004-1 Interest Rate Hedges have been
terminated and there are no amounts due and owing thereunder and (ii) the
termination of the Indenture.

 

-24-



--------------------------------------------------------------------------------

“Series 2004-1 Reimbursement Agreement” means any and each agreement providing
for the reimbursement of a Series 2004-1 Letter of Credit Provider for draws
under its Series 2004-1 Letter of Credit as the same may be amended,
supplemented, restated or otherwise modified from time to time.

“Series 2004-1 Required AESOP I Operating Lease Vehicle Amount” means, as of any
date of determination, the excess, if any, of (x) the Series 2004-1 Invested
Amount as of such date over (y) the Series 2004-1 AESOP I Finance Lease Loan
Agreement Borrowing Base as of such date.

“Series 2004-1 Required Enhancement Amount” means, as of any date of
determination, the sum of:

(i) the product of the Series 2004-1 Required Enhancement Percentage as of such
date and the Series 2004-1 Invested Amount as of such date;

(ii) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the Non-Program Vehicle Amount as of the immediately preceding Business Day over
the Series 2004-1 Maximum Non-Program Vehicle Amount as of the immediately
preceding Business Day and (y) the excess, if any, of (A) the sum of (1) the
Series 2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all
Non-Program Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Non-Program Vehicles
leased under the AESOP I Operating Lease as of the immediately preceding
Business Day over (B) the product of the Series 2004-1 Maximum Non-Program
Vehicle Percentage and the sum of (1) the Series 2004-1 Finance Lease Vehicle
Percentage of the Net Book Value of all Vehicles leased under the AESOP I
Finance Lease as of the immediately preceding Business Day and (2) the Series
2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value of all
Vehicles that are leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;

(iii) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Mitsubishi and
leased under the Leases as of the immediately preceding Business Day over the
Series 2004-1 Maximum Mitsubishi Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Mitsubishi and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 5% of the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Finance Lease as of the immediately preceding Business Day and (2) the
Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day;

 

-25-



--------------------------------------------------------------------------------

(iv) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu or
Subaru, individually, and leased under the Leases as of the immediately
preceding Business Day over the Series 2004-1 Maximum Individual
Kia/Isuzu/Subaru Amount as of the immediately preceding Business Day and (y) the
excess, if any, of (A) the sum of (1) the Series 2004-1 Finance Lease Vehicle
Percentage of the aggregate Net Book Value of all Vehicles manufactured by Kia,
Isuzu or Subaru, individually, and leased under the AESOP I Finance Lease as of
the immediately preceding Business Day and (2) the Series 2004-1 AESOP I
Operating Lease Vehicle Percentage of the Net Book Value of all Vehicles
manufactured by Kia, Isuzu or Subaru, individually, and leased under the AESOP I
Operating Lease as of the immediately preceding Business Day over (B) 5% of the
sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the Net Book
Value of all Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;

(v) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Hyundai or Suzuki,
individually, and leased under the Leases as of the immediately preceding
Business Day over the Series 2004-1 Maximum Individual Hyundai/Suzuki Amount as
of the immediately preceding Business Day and (y) the excess, if any, of (A) the
sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the aggregate
Net Book Value of all Vehicles manufactured by Hyundai or Suzuki, individually,
and leased under the AESOP I Finance Lease as of the immediately preceding
Business Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle
Percentage of the Net Book Value of all Vehicles manufactured by Hyundai or
Suzuki, individually, and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 7.5% of the sum of (1) the Series
2004-1 Finance Lease Vehicle Percentage of the Net Book Value of all Vehicles
leased under the AESOP I Finance Lease as of the immediately preceding Business
Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the
Net Book Value of all Vehicles leased under the AESOP I Operating Lease as of
the immediately preceding Business Day;

(vi) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the aggregate Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru,
Hyundai or Suzuki, in the aggregate, and leased under the Leases as of the
immediately preceding Business Day over the Series 2004-1 Maximum Aggregate
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of the immediately preceding Business
Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Kia, Isuzu, Subaru, Hyundai or Suzuki, in the aggregate, and
leased under the AESOP I Finance Lease as of the immediately preceding Business
Day and (2) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the
Net Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the AESOP I Operating Lease as of the
immediately preceding Business Day over (B) 15% of the sum of (1) the Series
2004-1 Finance Lease Vehicle Percentage of the Net

 

-26-



--------------------------------------------------------------------------------

Book Value of all Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;

(vii) the greater of the Series 2004-1 Percentage of the excess, if any, of the
Specified States Amount as of the immediately preceding Business Day over the
Series 2004-1 Maximum Specified States Amount as of the immediately preceding
Business Day;

(viii) the greater of (x) the Series 2004-1 Percentage of the excess, if any, of
the Non-Eligible Manufacturer Amount as of the immediately preceding Business
Day over the Series 2004-1 Maximum Non-Eligible Manufacturer Amount as of the
immediately preceding Business Day and (y) the excess, if any, of (A) the sum of
(1) the Series 2004-1 Finance Lease Vehicle Percentage of the aggregate Net Book
Value of all Vehicles manufactured by Manufacturers other than Eligible
Non-Program Manufacturers and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Manufacturers other than Eligible Non-Program Manufacturers and leased under the
AESOP I Operating Lease as of the immediately preceding Business Day over (B) 3%
of the sum of (1) the Series 2004-1 Finance Lease Vehicle Percentage of the Net
Book Value of all Vehicles leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Operating Lease as of the immediately preceding Business Day;

(ix) at any time that the long-term senior unsecured debt rating of Nissan is
“BBB-” or above from Standard & Poor’s and “Baa3” or above from Moody’s, 0 and
in all other cases the greater of (x) the Series 2004-1 Percentage of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Nissan and leased under the Leases as of the immediately preceding Business Day
over the Series 2004-1 Maximum Nissan Amount as of the immediately preceding
Business Day and (y) the excess, if any, of (A) the sum of (1) the Series 2004-1
Finance Lease Vehicle Percentage of the aggregate Net Book Value of all Vehicles
manufactured by Nissan and leased under the AESOP I Finance Lease as of the
immediately preceding Business Day and (2) the Series 2004-1 AESOP I Operating
Lease Vehicle Percentage of the Net Book Value of all Vehicles manufactured by
Nissan and leased under the AESOP I Operating Lease as of the immediately
preceding Business Day over (B) 5% of the sum of (1) the Series 2004-1 Finance
Lease Vehicle Percentage of the Net Book Value of all Vehicles leased under the
AESOP I Finance Lease as of the immediately preceding Business Day and (2) the
Series 2004-1 AESOP I Operating Lease Vehicle Percentage of the Net Book Value
of all Vehicles leased under the AESOP I Operating Lease as of the immediately
preceding Business Day; and

(x) the Series 2004-1 Percentage of any Aggregate Adjustment Amount.

 

-27-



--------------------------------------------------------------------------------

“Series 2004-1 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) the Series 2004-1 Lowest
Enhancement Rate and (B) the Series 2004-1 Lowest Enhanced Vehicle Percentage as
of such date, (ii) the product of (A) the Series 2004-1 Intermediate Enhancement
Rate as of such date and (B) the Series 2004-1 Intermediate Enhanced Vehicle
Percentage as of such date, and (iii) the product of (A) the Series 2004-1
Highest Enhancement Rate as of such date and (B) the Series 2004-1 Highest
Enhanced Vehicle Percentage as of such date.

“Series 2004-1 Required Reserve Account Amount” means, with respect to any
Distribution Date, an amount equal to the excess, if any, of the Series 2004-1
Required Enhancement Amount over the Series 2004-1 Enhancement Amount (excluding
therefrom the Series 2004-1 Available Reserve Account Amount and calculated
after giving effect to any payments of principal to be made on the Series 2004-1
Notes) on such Distribution Date.

“Series 2004-1 Reserve Account” is defined in Section 3.7(a).

“Series 2004-1 Reserve Account Collateral” is defined in Section 3.7(d).

“Series 2004-1 Reserve Account Surplus” means, with respect to any Distribution
Date, the excess, if any, of the Series 2004-1 Available Reserve Account Amount
over the Series 2004-1 Required Reserve Account Amount on such Distribution
Date.

“Series 2004-1 Revolving Period” means the period from and including, the
Effective Date to the earlier of (i) the commencement of the Series 2004-1
Controlled Amortization Period and (ii) the commencement of the Series 2004-1
Rapid Amortization Period.

“Series 2004-1 Shortfall” is defined in Section 3.3(f).

“Series 2004-1 Termination Date” means the Distribution Date falling in the
sixth calendar month after an Amortization Event occurs and is continuing;
provided that if an Amortization Event occurs after the 15th day of a month,
then such Amortization Event shall be deemed, for purposes of this definition,
to have occurred on the first day of the following month.

“Series 2004-1 Unpaid Demand Amount” means, with respect to any single draw
pursuant to Section 3.5(c), (d) or (e) on the Series 2004-1 Letters of Credit,
the aggregate amount drawn by the Trustee on all Series 2004-1 Letters of
Credit.

“Series 2004-2 Notes” means the Series of Notes designated as the Series 2004-2
Notes.

“Series 2004-3 Notes” means the Series of Notes designated as the Series 2004-3
Notes.

“Series 2005-1 Notes” means the Series of Notes designated as the Series 2005-1
Notes.

 

-28-



--------------------------------------------------------------------------------

“Series 2005-2 Notes” means the Series of Notes designated as the Series 2005-2
Notes.

“Series 2005-3 Notes” means the Series of Notes designated as the Series 2005-3
Notes.

“Series 2005-4 Notes” means the Series of Notes designated as the Series 2005-4
Notes.

“Series 2006-1 Notes” means the Series of Notes designated as the Series 2006-1
Notes.

“Series 2006-2 Notes” means the Series of Notes designated as the Series 2006-2
Notes.

“Special Enhancement Draw Date” means the first Distribution Date upon which a
Lease Event of Default or an Amortization Event under Article IV (d) or (e) has
occurred or is continuing and each Distribution Date thereafter.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(rounded up to the nearest 1/100th of 1%) established by the Board with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to Regulation D. Eurodollar
Tranches shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time under such Regulation D or
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in the reserve
percentage.

“Supplement” is defined in the recitals hereto.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date Disbursement” means an amount drawn under a Series 2004-1
Letter of Credit pursuant to a Certificate of Termination Date Demand.

“Termination Disbursement” means an amount drawn under a Series 2004-1 Letter of
Credit pursuant to a Certificate of Termination Demand.

“Transfer Supplement” is defined in Section 10.1(b).

“Transferee” is defined in Section 10.1(d).

“Trustee” is defined in the recitals hereto.

 

-29-



--------------------------------------------------------------------------------

“Unpaid Demand Note Disbursement” means an amount drawn under a Series 2004-1
Letter of Credit pursuant to a Certificate of Unpaid Demand Note Demand.

“Voting Stock” means, with respect to any Person, the common stock or membership
interests of such Person and any other security of, or ownership interest in,
such Person having ordinary voting power to elect a majority of the board of
directors or a majority of the managers (or other Persons serving similar
functions) of such Person.

“Waiver Event” means the occurrence of the delivery of a Waiver Request and the
subsequent waiver of any Series 2004-1 Maximum Amount.

“Waiver Request” is defined in Article V.

ARTICLE II

PURCHASE AND SALE OF SERIES 2004-1 NOTES; DELIVERY OF SERIES 2004-1

NOTES, CLASS A-1 INCREASES AND OPTIONAL CLASS A-1 DECREASES OF

CLASS A-1 INVESTED AMOUNT

Section 2.1. Purchases of Series 2004-1 Notes. (a) Surrender of the Original
Series 2004-1 Notes. Each of the Original Series 2004-1 Purchasers has
surrendered its Original Series 2004-1 Note in consideration of either the
payment in full of the amount outstanding thereunder or the issuance of a
Class A-1 Note or a Class A-2 Note, as applicable, on or prior to the date
hereof.

(b) Initial Purchases of Class A-1 Notes. Subject to the terms and conditions of
this Supplement (i) each Class A-1 Purchaser shall advance funds under its
Class A-1 Note in an amount equal to its Class A-1 Commitment Percentage of the
Class A-1 Initial Invested Amount on any Business Day during the period from the
Effective Date to and including the Class A-1 Increase Expiry Date and
(ii) thereafter, each Class A-1 Purchaser shall maintain its Class A-1 Note in
accordance with the provisions of this Supplement.

(c) Payments for Series 2004-1 Notes. Payments by each Purchaser for a Series
2004-1 Note shall be made in immediately available funds on the Effective Date
and, in the case of each Class A-1 Purchaser, on each Class A-1 Increase Date to
the Trustee for deposit into the Series 2004-1 Collection Account. The
obligation of each Class A-1 Purchaser and each Class A-2 Purchaser to make
advances on its Class A-1 Note or to purchase a Class A-2 Note is several and no
Class A-1 Purchaser or Class A-2 Purchaser shall be responsible for the failure
of any other Class A-1 Purchaser or Class A-2 Purchaser, as the case may be, to
make its advance or purchase. On the Effective Date, for any Purchaser who is
also an Original Purchaser, the aggregate amount payable by such Purchaser for
any Class A-1 Note and/or Class A-2 Note shall be reduced by aggregate
outstanding principal amount of its Series 2004-1 Note immediately prior to the
Effective Date.

(d) Class A-1 Maximum Purchaser Invested Amounts. Notwithstanding anything to
the contrary contained in this Supplement, at no time shall the Class A-1
Purchaser Invested Amount with respect to any Class A-1 Purchaser exceed the
Class A-1 Maximum Purchaser Invested Amount with respect to such Class A-1
Purchaser at such time.

 

-30-



--------------------------------------------------------------------------------

(e) Form of Series 2004-1 Notes. The Class A-1 Notes shall be issued in fully
registered form without interest coupons, substantially in the form set forth in
Exhibit A-1 hereto. The Class A-2 Notes shall be issued in fully registered form
without interest coupons, substantially in the form set forth in Exhibit A-2
hereto.

Section 2.2. Delivery. (a) On the Effective Date, CRCF shall sign and shall
direct the Trustee in writing to duly authenticate, and the Trustee, upon
receiving such direction, shall so (x) authenticate (i) a Class A-1 Note in the
name of each Class A-1 Purchaser in an amount equal to the Class A-1 Maximum
Purchaser Invested Amount with respect to such Class A-1 Purchaser and (ii) a
Class A-2 Note in the name of each Class A-2 Purchaser in the amount set forth
on Schedule 1 next to such Class A-2 Purchaser’s name and (y) deliver such
Class A-1 Note to the Administrative Agent on behalf of such Class A-1 Purchaser
and such Class A-2 Note to the Administrative Agent on behalf of such Class A-2
Purchaser.

(b) The Administrative Agent shall maintain a record of the actual Purchaser
Invested Amount outstanding with respect to each Purchaser and the actual
Class A-1 Invested Amount and Class A-2 Invested Amount outstanding on any date
of determination, which, absent manifest error, shall constitute prima facie
evidence of the outstanding Class A-1 Purchaser Invested Amounts, the
outstanding Class A-1 Invested Amount, the outstanding Class A-2 Purchaser
Invested Amounts and the outstanding Class A-2 Invested Amount from time to
time. Upon a written request from the Trustee, the Administrative Agent shall
provide in writing the identity of the Class A-1 Purchaser and the Class A-1
Commitment Percentage and/or Class A-1 Pro Rata Share with respect to such
Class A-1 Purchaser to the Trustee. Upon a written request from the Trustee the
Administrative Agent shall provide in writing the identity of the Class A-2
Purchasers and the Class A-2 Pro Rata Share with respect to such Class A-2
Purchaser to the Trustee.

Section 2.3. Procedure for Initial Issuance and for Increasing the Class A-1
Invested Amount. (a) Subject to Section 2.3(b), (i) on the Effective Date, each
Class A-1 Purchaser shall purchase a Class A-1 Note in accordance with
Section 2.1 and (ii) on any Business Day during the period from the Effective
Date to (but excluding) the Class A-1 Increase Expiry Date such Class A-1
Purchaser hereby agrees that the Class A-1 Purchaser Invested Amount with
respect to such Class A-1 Purchaser may be increased by an amount equal to its
Class A-1 Commitment Percentage of the Class A-1 Increase Amount (an “Class A-1
Increase”), upon the request of CRCF (each date on which an increase in the
Class A-1 Invested Amount occurs hereunder being herein referred to as the
“Class A-1 Increase Date” applicable to such Class A-1 Increase); provided,
however, that CRCF shall have given the Administrative Agent (with a copy to the
Trustee) irrevocable written notice (effective upon receipt), by telecopy
(receipt confirmed), substantially in the form of Exhibit B hereto, of such
request no later than 1:00 p.m. (New York City time) on the third Business Day
prior to the Effective Date or such Class A-1 Increase Date, as the case may be.
Such notice shall (x) notify the Administrative Agent of the Effective Date or
the Class A-1 Increase Date, as the case may be, and (y) state the initial
invested amount (the “Class A-1 Initial Invested Amount”) or the proposed amount
of the increase in the Class A-1 Invested Amount (an “Class A-1 Increase
Amount”), as the case may be. The obligations of each Class A-1 Purchaser to
fund a Class A-1 Increase Amount is several and no Class A-1 Purchaser shall be
responsible for the failure of another Class A-1 Purchaser to fund its Class A-1
Increase.

 

-31-



--------------------------------------------------------------------------------

(b) No Purchaser shall be required to make the initial purchase of a Series
2004-1 Note on the Effective Date or, in the case of a Class A-1 Purchaser, to
increase its Class A-1 Purchaser Invested Amount on any Class A-1 Increase Date
hereunder unless:

(i) (1) in the case of a Class A-1 Purchaser, such Class A-1 Purchaser’s
Class A-1 Commitment Percentage of the Class A-1 Initial Invested Amount or such
Class A-1 Increase Amount is equal to (A) $5,000,000 or an integral multiple of
$100,000 in excess thereof (except as set forth in clause (iv)) or (B) if less,
the excess of the Class A-1 Maximum Purchaser Invested Amount with respect to
such Class A-1 Purchaser over the Class A-1 Purchaser Invested Amount with
respect to such Class A-1 Purchaser and (2) in the case of a Class A-2
Purchaser, the initial purchase shall be equal to the such Class A-2 Purchaser’s
Class A-2 Purchaser Invested Amount as of the Effective Date;

(ii) in the case of a Class A-1 Purchaser, after giving effect to the Class A-1
Initial Invested Amount or such Class A-1 Increase Amount, the Class A-1
Purchaser Invested Amount with respect to such Class A-1 Purchaser would not
exceed the Class A-1 Maximum Purchaser Invested Amount with respect to such
Class A-1 Purchaser;

(iii) after giving effect thereto, no AESOP I Operating Lease Vehicle Deficiency
would occur and be continuing;

(iv) no Amortization Event or Potential Amortization Event would occur and be
continuing prior to or after giving effect thereto;

(v) all of the representations and warranties made by each of CRCF, the Lessees,
the Lessors and the Administrator in the Base Indenture, this Supplement and the
Related Documents to which each is a party are true and correct in all material
respects on and as of the Effective Date or such Class A-1 Increase Date, as the
case may be, as if made on and as of such date (except to the extent such
representations and warranties are expressly made as of another date in which
case such representations and warranties shall be true and correct in all
material respects as of such other date); and

(vi) the Class A-1 Increase Date shall occur prior to the Class A-1 Increase
Expiry Date;

(vii) all conditions precedent to the making of any Loan under the applicable
Loan Agreements would be satisfied.

CRCF’s acceptance of funds in connection with (x) the initial purchase of Series
2004-1 Notes on the Effective Date and (y) each Class A-1 Increase occurring on
any Class A-1 Increase Date shall constitute a representation and warranty by
CRCF to the Purchasers as of the Effective Date or, in the case of the Class A-1
Purchasers, such Class A-1 Increase Date (except to the extent such
representations and warranties are expressly made as of another date), as the
case may be, that all of the conditions contained in this Section 2.3(b) have
been satisfied.

(c) Upon receipt of any notice required by Section 2.3(a) from CRCF, the
Administrative Agent shall forward (by telecopy or electronic messaging system)
a copy of such notice to each Class A-1 Purchaser, no later than 5:00 p.m.
(New York City time) on the day

 

-32-



--------------------------------------------------------------------------------

received. After receipt by any Class A-1 Purchaser of such notice from the
Administrative Agent, such Class A-1 Purchaser shall, so long as the conditions
set forth in Sections 2.3(a) and (b) are satisfied, pay in immediately available
funds its Class A-1 Commitment Percentage (or any portion thereof) of the amount
of such Class A-1 Increase on the related Class A-1 Increase Date to the Trustee
for deposit into the Series 2004-1 Collection Account.

(d) Unless the Administrative Agent shall have received notice from a Class A-1
Purchaser prior to the proposed date of any Class A-1 Increase that such
Class A-1 Purchaser will not make available to the Administrative Agent such
Class A-1 Purchaser’s Class A-1 Commitment Percentage of such Class A-1
Increase, the Administrative Agent may assume that such Class A-1 Purchaser has
made its Class A-1 Commitment Percentage of such Class A-1 Increase available on
such date in accordance with Section 2.3(a) and may, in reliance upon such
assumption, make available to CRCF a corresponding amount. In such event, if a
Class A-1 Purchaser has not in fact made its Class A-1 Commitment Percentage of
such Class A-1 Increase available to the Administrative Agent, then the
applicable Class A-1 Purchaser and CRCF severally agree to pay the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to CRCF to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Class A-1 Purchaser, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
CRCF, the interest rate applicable to the Alternate Base Rate Tranche. If CRCF
and such Class A-1 Purchaser shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly
remit to CRCF the amount of such interest paid by CRCF for such period. If such
Class A-1 Purchaser pays its share of the applicable Class A-1 Increase, then
the amount so paid shall constitute such Class A-1 Purchaser’s Class A-1
Commitment Percentage included in such Class A-1 Increase. A notice of the
Administrative Agent to any Class A-1 Purchaser or CRCF with respect to any
amount owing under this Section 2.3(d) shall be conclusive, absent manifest
error.

(e) On the Effective Date, each Class A-2 Purchaser shall, so long as the
conditions to the occurrence of the Effective Date have been satisfied, pay in
immediately available funds an amount equal to the amount specified on Schedule
1 next to such Class A-2 Purchaser’s name to the Trustee for deposit into the
Series 2004-1 Collection Account.

Section 2.4. Procedure for Decreasing the Series 2004-1 Invested Amount.
(a) Class A-1 Invested Amount. On any Distribution Date prior to the occurrence
of an Amortization Event, upon the written request of CRCF or the Administrator
on behalf of CRCF, the Class A-1 Invested Amount may be reduced (a “Class A-1
Decrease”) by the Trustee’s withdrawing from the Series 2004-1 Excess Collection
Account, depositing into the Series 2004-1 Distribution Account and distributing
to the Administrative Agent funds on deposit in the Series 2004-1 Excess
Collection Account on such day in accordance with Section 3.5(b) in an amount
not to exceed the amount of such funds on deposit on such day; provided that
CRCF shall have given the Administrative Agent (with a copy to the Trustee)
irrevocable written notice (effective upon receipt) of the amount of such
Class A-1 Decrease prior to 9:30 a.m. (New York City time) on the third Business
Day prior to such Class A-1 Decrease; provided, that any such Class A-1 Decrease
shall be in an amount equal to $5,000,000 and integral multiples of $100,000

 

-33-



--------------------------------------------------------------------------------

in excess thereof. Upon each Class A-1 Decrease, the Administrative Agent shall
indicate in its records such Class A-1 Decrease and the Class A-1 Purchaser
Invested Amount outstanding with respect to each Class A-1 Purchaser after
giving effect to such Class A-1 Decrease.

(b) Class A-2 Invested Amount. On any Distribution Date prior to the occurrence
of an Amortization Event, upon the written request of CRCF or the Administrator
on behalf of CRCF, the Class A-2 Invested Amount may be reduced (a “Class A-2
Decrease”) by the Trustee’s withdrawing from the Series 2004-1 Excess Collection
Account, depositing into the Series 2004-1 Distribution Account and distributing
to the Administrative Agent funds on deposit in the Series 2004-1 Excess
Collection Account on such day in accordance with Section 3.5(b) in an amount
not to exceed the amount of such funds on deposit on such day; provided that
CRCF shall have given the Administrative Agent (with a copy to the Trustee)
irrevocable written notice (effective upon receipt) of the amount of such
Class A-2 Decrease prior to 9:30 a.m. (New York City time) on the third Business
Day prior to such Class A-2 Decrease; provided, that any such Class A-2 Decrease
shall be in an amount equal to $10,000,000 and integral multiples of $500,000 in
excess thereof. Upon each Class A-2 Decrease, the Administrative Agent shall
indicate in its records such Class A-2 Decrease and the Class A-2 Purchaser
Invested Amount outstanding with respect to each Class A-2 Purchaser after
giving effect to such Class A-2 Decrease. Once reduced, the Class A-2 Purchaser
Invested Amounts may not be subsequently increased.

Section 2.5. Reductions of the Class A-1 Maximum Invested Amount. (a) On any
Business Day prior to the Class A-1 Increase Expiry Date, CRCF may, upon two
(2) Business Days’ prior written notice to the Administrative Agent (effective
upon receipt) (with copies to the Administrator and the Trustee) reduce the
Class A-1 Maximum Invested Amount in an amount equal to $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; provided that no such termination or
reduction shall be permitted if, after giving effect thereto and to any
reduction in the Class A-1 Invested Amount on such date, (x) the Class A-1
Purchaser Invested Amount with respect to any Class A-1 Purchaser would exceed
the Class A-1 Maximum Purchaser Invested Amount with respect to such Class A-1
Purchaser then in effect or (y) the Class A-1 Invested Amount would exceed the
Class A-1 Maximum Invested Amount. Any reduction in the Class A-1 Maximum
Invested Amount shall be made on a pro rata basis to the Class A-1 Maximum
Purchaser Invested Amounts with respect to the Class A-1 Purchasers, based on
the Class A-1 Maximum Purchaser Invested Amount with respect to each Class A-1
Purchaser. Once reduced, the Class A-1 Maximum Purchaser Invested Amounts may
not be subsequently reinstated without each such Class A-1 Purchaser’s prior
written consent, which consent shall be granted or not in the sole discretion of
such Class A-1 Purchaser.

Section 2.6. Interest; Fees. (a) Interest shall be payable on the Series 2004-1
Notes on each Distribution Date pursuant to Section 3.3. Unless otherwise
provided for herein or otherwise specified in writing by CRCF, any Class A-1
Increase Amount shall be allocated to an Alternate Base Rate Tranche and shall
be reallocated to a Class A-1 Eurodollar Tranche on the first Distribution Date
following the applicable Class A-1 Increase Date. Unless otherwise provided for
herein or otherwise specified in writing by CRCF, the proceeds of the Class A-2
Notes shall be allocated to a Class A-2 Eurodollar Tranche.

 

-34-



--------------------------------------------------------------------------------

(b) On not less than three Business Days notice, the Administrator may, on
CRCF’s behalf, convert any Eurodollar Tranche into any Alternate Base Rate
Tranche on the last day of the Eurodollar Period for such Eurodollar Tranche. On
not less than three Business Days notice, the Administrator may, on CRCF’s
behalf, convert on any Business Day any Alternative Base Rate Tranche to a
Eurodollar Tranche.

(c) CRCF shall pay with funds available pursuant to Section 3.3(a) to the
Administrative Agent, for the account of each Class A-1 Purchaser, on each
Distribution Date, a commitment fee with respect to the Series 2004-1 Interest
Period ending on the day preceding such Distribution Date (the “Commitment Fee”)
during the period from the Effective Date to and including the Class A-1
Increase Expiry Date at the Commitment Fee Rate of the average daily Class A-1
Maximum Purchaser Invested Amount with respect to such Class A-1 Purchaser
during such Series 2004-1 Interest Period less the sum of the average daily
Class A-1 Purchaser Invested Amount with respect to such Class A-1 Purchaser.
The Commitment Fees shall be payable monthly in arrears on each Distribution
Date.

(d) Calculations of per annum rates under this Supplement shall be made on the
basis of a 360- (or 365-/366- in the case of interest on an Alternate Base Rate
Tranche) day year. Calculations of Commitment Fees shall be made on the basis of
a 360-day year. Each determination of the Adjusted LIBO Rate by the
Administrative Agent shall be conclusive and binding upon each of the parties
hereto in the absence of manifest error.

(e) In no event shall the interest charged with respect to a Series 2004-1 Note
exceed the maximum amount permitted by Applicable Law. If at any time the
interest rate charged with respect to the Series 2004-1 Notes exceeds the
maximum rate permitted by Applicable Law, the rate of interest to accrue
pursuant to this Supplement and such Series 2004-1 Note shall be limited to the
maximum rate permitted by Applicable Law, but any subsequent reductions in LIBO
Rate shall not reduce the interest to accrue on such Series 2004-1 Note below
the maximum amount permitted by Applicable Law until the total amount of
interest accrued on such Series 2004-1 Note equals the amount of interest that
would have accrued if a varying rate per annum equal to the interest rate had at
all times been in effect. If the total amount of interest paid or accrued on the
Series 2004-1 Note under the foregoing provisions is less than the total amount
of interest that would have accrued if the interest rate had at all times been
in effect, CRCF agrees to pay to the Series 2004-1 Noteholders an amount equal
to the difference between (a) the lesser of (i) the amount of interest that
would have accrued if the maximum rate permitted by Applicable Law had at all
times been in effect, or (ii) the amount of interest that would have accrued if
the Adjusted LIBO Rate had at all times been in effect, and (b) the amount of
interest accrued in accordance with the other provisions of this Supplement.

Section 2.7. Indemnification by CRCF. CRCF agrees to indemnify and hold harmless
the Trustee, the Administrative Agent, each Purchaser and each of their
respective officers, directors, agents and employees (each, a “Company
indemnified person”) from and against any loss, liability, expense, damage or
injury suffered or sustained by (a “Claim”) such Company indemnified person by
reason of (i) any acts, omissions or alleged acts or omissions arising out of,
or relating to, activities of CRCF pursuant to the Indenture or the other
Related Documents to which it is a party, (ii) a breach of any representation or
warranty made or deemed made by CRCF (or any of its officers) in the Indenture
or other Related Document or (iii) a

 

-35-



--------------------------------------------------------------------------------

failure by CRCF to comply with any applicable law or regulation or to perform
its covenants, agreements, duties or obligations required to be performed or
observed by it in accordance with the provisions of the Indenture or the other
Related Documents, including, but not limited to, any judgment, award,
settlement, reasonable attorneys’ fees and other reasonable costs or expenses
incurred in connection with the defense of any actual or threatened action,
proceeding or claim, except to the extent such loss, liability, expense, damage
or injury resulted from the gross negligence, bad faith or willful misconduct of
such Company indemnified person or its officers, directors, agents, principals,
employees or employers or includes any Excluded Taxes; provided that any
payments made by CRCF pursuant to this Section 2.7 shall be made solely from
funds available pursuant to Section 3.3(e), shall be non-recourse other than
with respect to such funds, and shall not constitute a claim against CRCF to the
extent that such funds are insufficient to make such payment.

ARTICLE III

SERIES 2004-1 ALLOCATIONS

With respect to the Series 2004-1 Notes, the following shall apply:

Section 3.1. Establishment of Series 2004-1 Collection Account, Series 2004-1
Excess Collection Account and Series 2004-1 Accrued Interest Account. (a) All
Collections allocable to the Series 2004-1 Notes shall be allocated to the
Collection Account.

(b) The Trustee will create three administrative subaccounts within the
Collection Account for the benefit of the Series 2004-1 Noteholders and each
Series 2004-1 Interest Rate Hedge Counterparty: the Series 2004-1 Collection
Account (such sub-account, the “Series 2004-1 Collection Account”), the Series
2004-1 Excess Collection Account (such sub-account, the “Series 2004-1 Excess
Collection Account”) and the Series 2004-1 Accrued Interest Account (such
sub-account, the “Series 2004-1 Accrued Interest Account”). Each of the parties
hereto acknowledges and agrees that the accounts established pursuant to this
paragraph are for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, and no other Series of Noteholders
shall have any interest in the accounts established pursuant to this paragraph
or the Collections therein.

Section 3.2. Allocations with Respect to the Series 2004-1 Notes. On each
Business Day on which Collections are deposited into the Collection Account
(each such date, a “Series 2004-1 Deposit Date”), the Administrator will direct
the Trustee in writing pursuant to the Administration Agreement to allocate all
amounts deposited into the Collection Account in accordance with the provisions
of this Section 3.2:

(a) Allocations of Collections During the Series 2004-1 Revolving Period. During
the Series 2004-1 Revolving Period, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on each Series 2004-1 Deposit Date, all amounts
deposited into the Collection Account as set forth below:

(i) allocate to the Series 2004-1 Collection Account an amount equal to the sum
of (A) the Series 2004-1 Invested Percentage (as determined pursuant to clause
(b) of such definition and measured as of such day) of the Interest Collections
on such day and (B) any amounts received by the Trustee on such day in respect
of the Series 2004-1 Interest Rate Hedges. All such amounts allocated to the
Series 2004-1 Collection Account shall be further allocated to the Series 2004-1
Accrued Interest Account; and

 

-36-



--------------------------------------------------------------------------------

(ii) allocate to the Series 2004-1 Excess Collection Account the sum of (A) the
Series 2004-1 Invested Percentage (as determined pursuant to clause (a) of such
definition and measured as of such day) of the aggregate amount of Principal
Collections on such day (for any such day, the “Series 2004-1 Principal
Allocation”) and (B) the proceeds from the initial issuance of the Series 2004-1
Notes and from any Class A-1 Increase; provided, however, if a Waiver Event
shall have occurred, then such allocation shall be modified as provided in
Article V of this Supplement.

(b) Allocations of Collections During the Series 2004-1 Controlled Amortization
Period. With respect to the Series 2004-1 Controlled Amortization Period, the
Administrator will direct the Trustee in writing pursuant to the Administration
Agreement to allocate, prior to 11:00 a.m. (New York City time) on any Series
2004-1 Deposit Date, all amounts deposited into the Collection Account as set
forth below:

(i) allocate to the Series 2004-1 Collection Account an amount determined as set
forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2004-1 Accrued Interest Account; and

(ii) allocate to the Series 2004-1 Collection Account an amount equal to the
Series 2004-1 Principal Allocation for such day, which amount shall be used to
make principal payments in respect of the Series 2004-1 Notes; provided,
however, that if the Monthly Total Principal Allocation exceeds the Series
2004-1 Controlled Distribution Amount, then the amount of such excess shall be
allocated to the Series 2004-1 Excess Collection Account; and provided, further,
that if a Waiver Event shall have occurred, then such allocation shall be
modified as provided in Article V.

(c) Allocations of Collections During the Series 2004-1 Rapid Amortization
Period. With respect to the Series 2004-1 Rapid Amortization Period, other than
after the occurrence of an Event of Bankruptcy with respect to ABCR, any other
Lessee or any Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2004-1 Deposit Date, all amounts
deposited into the Collection Account as set forth below:

(i) allocate to the Series 2004-1 Collection Account an amount determined as set
forth in Section 3.2(a)(i) above for such day, which amount shall be further
allocated to the Series 2004-1 Accrued Interest Account; and

 

-37-



--------------------------------------------------------------------------------

(ii) allocate to the Series 2004-1 Collection Account an amount equal to the
Series 2004-1 Principal Allocation for such day, which amount shall be used to
make principal payments on each Distribution Date in respect of the Series
2004-1 Notes, ratably, without preference or priority of any kind, until the
Series 2004-1 Invested Amount is paid in full; provided that if on any
Determination Date (A) the Administrator determines that the amount anticipated
to be available from Interest Collections allocable to the Series 2004-1 Notes,
any amounts received by the Trustee on such day in respect of the Series 2004-1
Interest Rate Hedges and other amounts available pursuant to Section 3.3 to pay
Series 2004-1 Monthly Interest, any Fixed Rate Payments and the Commitment Fees
on the next succeeding Distribution Date will be less than the sum of the Series
2004-1 Monthly Interest, any Fixed Rate Payments and the Commitment Fees for
such Distribution Date and (B) the Series 2004-1 Enhancement Amount is greater
than zero, then the Administrator shall direct the Trustee in writing to
reallocate a portion of the Principal Collections allocated to the Series 2004-1
Notes during the Related Month equal to the lesser of such insufficiency and the
Series 2004-1 Enhancement Amount to the Series 2004-1 Accrued Interest Account
to be treated as Interest Collections on such Distribution Date.

(d) Allocations of Collections after the Occurrence of an Event of Bankruptcy.
After the occurrence of an Event of Bankruptcy with respect to ABCR, ARAC, BRAC,
or any other Permitted Sublessee, the Administrator will direct the Trustee in
writing pursuant to the Administration Agreement to allocate, prior to 11:00
a.m. (New York City time) on any Series 2004-1 Deposit Date, all amounts
deposited into the Collection Account as set forth below:

(i) allocate to the Series 2004-1 Collection Account an amount equal to the sum
of (A) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Interest Collections made under the AESOP I Operating Lease Loan Agreement,
(B) the Series 2004-1 Finance Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Interest
Collections made under the AESOP I Finance Lease Loan Agreement and (C) any
amounts received by the Trustee on such day in respect of the Series 2004-1
Interest Rate Hedges on such day. All such amounts allocated to the Series
2004-1 Collection Account shall be further allocated to the Series 2004-1
Accrued Interest Account; and

(ii) allocate to the Series 2004-1 Collection Account an amount equal to the sum
of (A) the Series 2004-1 AESOP I Operating Lease Vehicle Percentage as of the
date of the occurrence of such Event of Bankruptcy of the aggregate amount of
Principal Collections made under the AESOP I Operating Lease Loan Agreement and
(B) the Series 2004-1 Finance Lease Vehicle Percentage as of the date of the
occurrence of such Event of Bankruptcy of the aggregate amount of Principal
Collections made under the AESOP I Finance Lease Loan Agreement, which amount
shall be used to make principal payments on each Payment Date in respect of the
Class A-1 Notes and the Class A-2 Notes, ratably, without

 

-38-



--------------------------------------------------------------------------------

preference or priority of any kind, until the Series 2004-1 Invested Amount has
been paid in full; provided that if on any Determination Date (A) the
Administrator determines that the amount anticipated to be available from
Interest Collections allocable to the Series 2004-1 Notes, any amounts received
by the Trustee on such day in respect of the Series 2004-1 Interest Rate Hedges
and other amounts available pursuant to Section 3.3 to pay Series 2004-1 Monthly
Interest, any Fixed Rate Payments and the Commitment Fees on the next succeeding
Distribution Date will be less than the Series 2004-1 Monthly Interest, Fixed
Rate Payments and Commitment Fees for the Series 2004-1 Interest Period ending
on the day preceding such Distribution Date and (B) the Series 2004-1
Enhancement Amount is greater than zero, then the Administrator shall direct the
Trustee in writing to reallocate a portion of the Principal Collections
allocated to the Series 2004-1 Notes during the Related Month equal to the
lesser of such insufficiency and the Series 2004-1 Enhancement Amount to the
Series 2004-1 Accrued Interest Account to be treated as Interest Collections on
such Distribution Date.

(e) Allocations From Other Series. Amounts allocated to other Series of Notes
that have been reallocated by CRCF to the Series 2004-1 Notes (i) during the
Series 2004-1 Revolving Period shall be allocated to the Series 2004-1 Excess
Collection Account and applied in accordance with Section 3.2(f) and (ii) during
the Series 2004-1 Controlled Amortization Period or the Series 2004-1 Rapid
Amortization Period shall be allocated to the Series 2004-1 Collection Account
and applied in accordance with Section 3.2(b), 3.2(c) or 3.2(d), as applicable,
to make principal payments in respect of the Series 2004-1 Notes.

(f) Series 2004-1 Excess Collection Account. Amounts allocated to the Series
2004-1 Excess Collection Account on any Series 2004-1 Deposit Date will be
(i) first, deposited in the Series 2004-1 Reserve Account in an amount up to the
excess, if any, of the Series 2004-1 Required Reserve Account Amount for such
date, after giving effect to any Class A-1 Increase, Class A-1 Decrease or
Class A-2 Decrease on such date, over the Series 2004-1 Available Reserve
Account Amount for such date, (ii) second, to the extent directed by CRCF used
to pay the principal amount of other Series of Notes that are then required to
be paid, (iii) third, to the extent directed in writing by the Administrator,
used to make a voluntary Class A-1 Decrease in the Class A-1 Invested Amount or
a voluntary Class A-2 Decrease in the Class A-2 Invested Amount, (iv) fourth, to
the extent directed in writing by the Administrator used to make a voluntary
decrease in the Invested Amount of any other Series of Notes that may be reduced
in accordance with the Indenture, (v) fifth, released to AESOP Leasing in an
amount equal to the product of (A) the Loan Agreement’s Share with respect to
the AESOP I Operating Lease Loan Agreement as of such date times (B) 100% minus
the Loan Payment Allocation Percentage with respect to the AESOP I Operating
Lease Loan Agreement as of such date times (C) the amount of any remaining funds
and (vi) sixth, paid to CRCF for any use permitted by the Related Documents
including to make Loans under the Loan Agreements to the extent the Borrowers
have requested Loans thereunder and Eligible Vehicles are available for
financing thereunder; provided, in the case of clauses (ii), (v) and (vi), that
no AESOP I Operating Lease Vehicle Deficiency would result therefrom or

 

-39-



--------------------------------------------------------------------------------

exist immediately thereafter. Upon the occurrence of an Amortization Event,
funds on deposit in the Series 2004-1 Excess Collection Account will be
withdrawn by the Trustee, deposited in the Series 2004-1 Collection Account and
allocated as Principal Collections to reduce the Series 2004-1 Invested Amount
on the immediately succeeding Distribution Date.

(g) Past Due Rent Payments. Notwithstanding the foregoing, if in the case of
Section 3.2(a), if after the occurrence of a Series 2004-1 Lease Payment
Deficit, the Lessees shall make payments of Monthly Base Rent or other amounts
payable by the Lessees under the Leases on or prior to the fifth Business Day
after the occurrence of such Series 2004-1 Lease Payment Deficit (a “Past Due
Rent Payment”), the Administrator shall direct the Trustee in writing pursuant
to the Administration Agreement to allocate to the Series 2004-1 Collection
Account an amount equal to the Series 2004-1 Invested Percentage as of the date
of the occurrence of such Series 2004-1 Lease Payment Deficit of the Collections
attributable to such Past Due Rent Payment (the “Series 2004-1 Past Due Rent
Payment”). The Administrator shall instruct the Trustee in writing pursuant to
the Administration Agreement to withdraw from the Series 2004-1 Collection
Account and apply the Series 2004-1 Past Due Rent Payment in the following
order:

(i) if the occurrence of such Series 2004-1 Lease Payment Deficit resulted in a
withdrawal being made from the Series 2004-1 Reserve Account pursuant to
Section 3.3(d), deposit in the Series 2004-1 Reserve Account an amount equal to
the lesser of (x) the Series 2004-1 Past Due Rent Payment and (y) the excess, if
any, of the Series 2004-1 Required Reserve Account Amount over the Series 2004-1
Available Reserve Account Amount on such day;

(ii) if the occurrence of the related Series 2004-1 Lease Payment Deficit
resulted in one or more Lease Deficit Disbursements being made under the Series
2004-1 Letters of Credit, pay to each Series 2004-1 Letter of Credit Provider
who made such a Lease Deficit Disbursement for application in accordance with
the provisions of the applicable Series 2004-1 Reimbursement Agreement an amount
equal to the lesser of (x) the unreimbursed amount of such Series 2004-1 Letter
of Credit Provider’s Lease Deficit Disbursement and (y) such Series 2004-1
Letter of Credit Provider’s pro rata share, calculated on the basis of the
unreimbursed amount of each Series 2004-1 Letter of Credit Provider’s Lease
Deficit Disbursement, of the amount of the Series 2004-1 Past Due Rent Payment
remaining after Payment pursuant to clause (i) above;

(iii) if the occurrence of such Series 2004-1 Lease Payment Deficit resulted in
a withdrawal being made from the Series 2004-1 Cash Collateral Account, deposit
in the Series 2004-1 Cash Collateral Account an amount equal to the lesser of
(x) the amount of the Series 2004-1 Past Due Rent Payment remaining after any
payment pursuant to clauses (i) and (ii) above and (y) the amount withdrawn from
the Series 2004-1 Cash Collateral Account on account of such Series 2004-1 Lease
Payment Deficit;

 

-40-



--------------------------------------------------------------------------------

(iv) allocate to the Series 2004-1 Accrued Interest Account the amount, if any,
by which the Series 2004-1 Lease Interest Payment Deficit, if any, relating to
such Series 2004-1 Lease Payment Deficit exceeds the amount of the Series 2004-1
Past Due Rent Payment applied pursuant to clauses (i), (ii) and (iii) above; and

(v) treat the remaining amount of the Series 2004-1 Past Due Rent Payment as
Principal Collections allocated to the Series 2004-1 Notes in accordance with
Section 3.2(a)(ii) or 3.2(b)(ii), as the case may be.

Section 3.3. Payments to Noteholders and Each Series 2004-1 Interest Rate Hedge
Counterparty. On the second London Banking Day prior to the start of each
Eurodollar Period, the Administrative Agent shall determine the Adjusted LIBO
Rate for the Eurodollar Period and shall provide written notice of the Adjusted
LIBO Rate to the Trustee and the Administrator. On each Determination Date, as
provided below, the Administrator shall instruct the Paying Agent in writing
pursuant to the Administration Agreement to withdraw, and on the following
Distribution Date the Paying Agent, acting in accordance with such instructions,
shall withdraw the amounts required to be withdrawn from the Collection Account
pursuant to Sections 3.3(a) below in respect of all funds available from
Interest Collections and Series 2004-1 Interest Rate Hedge Proceeds processed
since the preceding Distribution Date and allocated to the holders of the Series
2004-1 Notes.

(a) Note Interest with respect to the Series 2004-1 Notes. On each Determination
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Administration Agreement as to the amount to be
withdrawn and paid pursuant to Section 3.4 from the Series 2004-1 Accrued
Interest Account to the extent funds are anticipated to be available from
Interest Collections allocable to the Series 2004-1 Notes and the Series 2004-1
Interest Rate Hedge Proceeds processed from, but not including, the preceding
Distribution Date through the succeeding Distribution Date in respect of
(w) first, an amount equal to the Series 2004-1 Monthly Interest for the Series
2004-1 Interest Period ending on the day preceding such related Distribution
Date, (x) second, an amount equal to the Commitment Fees for each Class A-1
Purchaser for the Series 2004-1 Interest Period ending on the day preceding the
related Distribution Date, (y) third, an amount equal to all Fixed Rate Payments
for the next succeeding Distribution Date, and (z) fourth, an amount equal to
the amount of any unpaid Series 2004-1 Shortfall as of the preceding
Distribution Date (together with any accrued interest on such Series 2004-1
Shortfall). On the following Distribution Date, the Trustee shall withdraw the
amounts described in the first sentence of this Section 3.3(a) from the Series
2004-1 Accrued Interest Account and deposit such amounts in the Series 2004-1
Distribution Account.

(b) Withdrawals from Series 2004-1 Reserve Account. If the Administrator
determines on any Distribution Date that the amounts available from the Series
2004-1 Accrued Interest Account are insufficient to pay the sum of the amounts
described in clauses (w), (x), (y) and (z) of Section 3.3(a) above on such
Distribution Date, the Administrator shall instruct the Trustee in writing to
withdraw from the Series 2004-1 Reserve Account and deposit in the Series 2004-1
Distribution Account on such

 

-41-



--------------------------------------------------------------------------------

Distribution Date an amount equal to the lesser of the Series 2004-1 Available
Reserve Account Amount and such insufficiency. The Trustee shall withdraw such
amount from the Series 2004-1 Reserve Account and deposit such amount in the
Series 2004-1 Distribution Account.

(c) Lease Payment Deficit Notice. On or before 10:00 a.m. (New York City time)
on each Distribution Date, the Administrator shall notify the Trustee of the
amount of any Series 2004-1 Lease Payment Deficit, such notification to be in
the form of Exhibit F to this Supplement (each a “Lease Payment Deficit
Notice”).

(d) Draws on Series 2004-1 Letters of Credit For Series 2004-1 Lease Interest
Payment Deficits. If the Administrator determines on any Distribution Date that
there exists a Series 2004-1 Lease Interest Payment Deficit, the Administrator
shall instruct the Trustee in writing to draw on the Series 2004-1 Letters of
Credit, if any, and, the Trustee shall, by 12:00 noon (New York City time) on
such Distribution Date draw an amount (identified by the Administrator) equal to
the least of (i) such Series 2004-1 Lease Interest Payment Deficit, (ii) the
excess, if any, of the sum of the amounts described in clauses (w), (x), (y) and
(z) of Section 3.3(a) above on such Distribution Date over the amounts available
from the Series 2004-1 Accrued Interest Account, on such Distribution Date plus
the amount withdrawn from the Series 2004-1 Reserve Account pursuant to
Section 3.3(b) and (iii) the Series 2004-1 Letter of Credit Liquidity Amount on
the Series 2004-1 Letters of Credit, by presenting to each Series 2004-1 Letter
of Credit Provider a draft accompanied by a Certificate of Lease Deficit Demand
and shall cause the Lease Deficit Disbursements to be deposited in the Series
2004-1 Distribution Account on such Distribution Date for distribution in
accordance with Section 3.4; provided, however, that if the Series 2004-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2004-1 Cash Collateral Account and deposit in the Series 2004-1
Distribution Account an amount equal to the lesser of (x) the Series 2004-1 Cash
Collateral Percentage on such Distribution Date of the least of the amounts
described in clauses (i), (ii) and (iii) above and (y) the Series 2004-1
Available Cash Collateral Account Amount on such Distribution Date and draw an
amount equal to the remainder of such amount on the Series 2004-1 Letters of
Credit.

(e) Balance. On or prior to the second Business Day preceding each Distribution
Date, the Administrator shall instruct the Trustee and the Paying Agent in
writing pursuant to the Administration Agreement to pay the balance (after
making the payments required in Section 3.3(a)), if any, of the amounts
available from the Series 2004-1 Accrued Interest Account as follows:

(i) on each Distribution Date during the Series 2004-1 Revolving Period or the
Series 2004-1 Controlled Amortization Period, (1) first, to each Series 2004-1
Interest Rate Hedge Counterparty, an amount equal to the Fixed Rate Payment for
such Distribution Date due and owing to such Series 2004-1 Interest Rate Hedge
Counterparty, (2) second, to the Administrator, an amount equal to the Series
2004-1 Percentage as of the beginning of such Series 2004-1 Interest Period of
the portion of the Monthly Administration Fee payable by CRCF (as specified in
clause (iii) of the definition thereof) for such Series 2004-1

 

-42-



--------------------------------------------------------------------------------

Interest Period, (3) third, to the Trustee, an amount equal to the Series 2004-1
Percentage as of the beginning of such Series 2004-1 Interest Period of the
Trustee’s fees for such Series 2004-1 Interest Period, (4) fourth, to the Series
2004-1 Distribution Account to pay any Article VII Costs, (5) fifth, to pay any
Carrying Charges (other than Carrying Charges provided for above) to the Persons
to whom such amounts are owed, an amount equal to the Series 2004-1 Percentage
as of the beginning of such Series 2004-1 Interest Period of such Carrying
Charges (other than Carrying Charges provided for above) for such Series 2004-1
Interest Period, (6) sixth, to each Series 2004-1 Interest Rate Hedge
Counterparty, any amounts due and owing under the applicable Series 2004-1
Interest Rate Hedge (other than any Fixed Rate Payment) and (7) seventh, the
balance, if any (“Excess Collections”), shall be withdrawn by the Paying Agent
from the Series 2004-1 Collection Account and deposited in the Series 2004-1
Excess Collection Account; and

(ii) on each Distribution Date during the Series 2004-1 Rapid Amortization
Period, (1) first, to each Series 2004-1 Interest Rate Hedge Counterparty, an
amount equal to the Fixed Rate Payment for such Distribution Date due and owing
to such Series 2004-1 Interest Rate Hedge Counterparty, (2) second, to the
Trustee, an amount equal to the Series 2004-1 Percentage as of the beginning of
such Series 2004-1 Interest Period of the Trustee’s fees for such Series 2004-1
Interest Period, (3) third, to the Administrator, an amount equal to the Series
2004-1 Percentage as of the beginning of such Series 2004-1 Interest Period of
the portion of the Monthly Administration Fee (as specified in clause (iii) of
the definition thereof) payable by CRCF for such Series 2004-1 Interest Period,
(4) fourth, to the Series 2004-1 Distribution Account to pay any Article VII
Costs, (5) fifth, to pay any Carrying Charges (other than Carrying Charges
provided for above) to the Persons to whom such amounts are owed, an amount
equal to the Series 2004-1 Percentage as of the beginning of such Series 2004-1
Interest Period of such Carrying Charges (other than Carrying Charges provided
for above) for such Series 2004-1 Interest Period, (6) sixth, so long as the
Series 2004-1 Invested Amount is greater than the Monthly Total Principal
Allocations for the Related Month, an amount equal to the excess of the Series
2004-1 Invested Amount over the Monthly Total Principal Allocations for the
Related Month shall be treated as Principal Collections and (7) seventh, to each
Series 2004-1 Interest Rate Hedge Counterparty, any amounts due and owing under
the applicable Series 2004-1 Interest Rate Hedge (other than any Fixed Rate
Payment).

(f) Shortfalls. If the amounts described in Section 3.3 are insufficient to pay
the Series 2004-1 Monthly Interest and the Commitment Fees of the Class A-1
Purchasers on any Distribution Date, payments of interest to the Series 2004-1
Noteholders and payments of Commitment Fees to the Class A-1 Purchasers will be
reduced on a pro rata basis by the amount of such deficiency. The aggregate
amount, if any, of such deficiency on any Distribution Date shall be referred to
as the “Series 2004-1 Shortfall.” Interest shall accrue on the Series 2004-1
Shortfall at the Alternate Base Rate plus 2% per annum.

 

-43-



--------------------------------------------------------------------------------

Section 3.4. Payment of Note Interest and Commitment Fees. On each Distribution
Date, subject to Section 9.8 of the Base Indenture, the Paying Agent shall, in
accordance with Section 6.1 of the Base Indenture, pay to the Administrative
Agent for the accounts of the Purchasers from the Series 2004-1 Distribution
Account the amounts deposited in the Series 2004-1 Distribution Account pursuant
to Section 3.3. Upon the receipt of funds from the Paying Agent on each
Distribution Date on account of Series 2004-1 Monthly Interest, the
Administrative Agent shall pay to each Purchaser its Class A-1 Pro Rata Share or
Class A-2 Pro Rata Share, as the case may be, of the Series 2004-1 Monthly
Interest with respect to the Series 2004-1 Interest Period ending on the day
preceding such Distribution Date plus the amount of any unpaid Series 2004-1
Shortfalls relating to unpaid Series 2004-1 Monthly Interest payable as of the
preceding Distribution Date, together with any interest thereon at the Alternate
Base Rate plus 2% per annum. Upon the receipt of funds from the Paying Agent on
each Distribution Date on account of Commitment Fees, the Administrative Agent
shall pay to each Class A-1 Purchaser an amount equal to the Commitment Fee
payable to such Class A-1 Purchaser with respect to the Series 2004-1 Interest
Period ending on the day preceding such Distribution Date plus the amount of any
unpaid Series 2004-1 Shortfalls relating to unpaid Commitment Fees payable to
such Class A-1 Purchaser as of the preceding Distribution Date, together with
any interest thereon at the Alternate Base Rate plus 2% per annum. If the amount
paid to the Administrative Agent on any Distribution Date pursuant to this
Section 3.4 on account of Commitment Fees is less than the Commitment Fees
payable on such Distribution Date, the Administrative Agent shall pay the amount
available to the Class A-1 Purchasers, on a pro rata basis, based on the
Commitment Fee payable to each Class A-1 Purchaser on such Distribution Date.
Upon the receipt of funds from the Trustee or the Paying Agent on any
Distribution Date on account of Article VII Costs, the Administrative Agent
shall pay such amounts to the Purchaser owed such amounts. If the amounts paid
to the Administrative Agent on any Distribution Date pursuant to Section 3.3(e)
on account of Article VII Costs are less than the Article VII Costs due and
payable on such Distribution Date, the Administrative Agent shall pay the
amounts available to the Purchasers owed such amounts, on a pro rata basis,
based on the Article VII Costs owing to such Purchasers. Due and unpaid Article
VII Costs owing to a Purchaser shall accrue interest at the Alternate Base Rate
plus 2%; provided that Article VII Costs shall not be considered due until the
first Distribution Date following five days notice to CRCF and the Administrator
of such Article VII Costs.

Section 3.5. Payment of Note Principal. (a) Monthly Payments During Controlled
Amortization Period or Rapid Amortization Period. Commencing on the second
Determination Date during the Series 2004-1 Controlled Amortization Period, or
the first Determination Date after the commencement of the Series 2004-1 Rapid
Amortization Period, the Administrator shall instruct the Trustee and the Paying
Agent in writing pursuant to the Administration Agreement and in accordance with
this Section 3.5 as to (i) the amount allocated to the Series 2004-1 Notes
during the Related Month pursuant to Section 3.2(b)(ii), (c)(ii) or (d)(ii), as
the case may be, (ii) any amounts to be drawn on the Series 2004-1 Demand Notes
and/or on the Series 2004-1 Letters of Credit (or withdrawn from the Series
2004-1 Cash Collateral Account) and (iii) any amounts to be withdrawn from the
Series 2004-1 Reserve Account and deposited into the Series 2004-1 Distribution
Account.

(b) Decreases. On any Business Day during the Series 2004-1 Revolving Period on
which a Class A-1 Decrease is to be made pursuant to Section 2.4(a), the Trustee
shall

 

-44-



--------------------------------------------------------------------------------

withdraw from the Series 2004-1 Excess Collection Account in accordance with the
written instructions of the Administrator an amount equal to the lesser of
(i) the funds then allocated to the Series 2004-1 Excess Collection Account and
(ii) the amount of such Class A-1 Decrease, and deposit such amount in the
Series 2004-1 Distribution Account, to be paid to the Administrative Agent for
distribution in accordance with Section 3.5(g). On any Business Day during the
Series 2004-1 Revolving Period on which a Class A-2 Decrease is to be made
pursuant to Section 2.4(b), the Trustee shall withdraw from the Series 2004-1
Excess Collection Account in accordance with the written instructions of the
Administrator an amount equal to the lesser of (i) the funds then allocated to
the Series 2004-1 Excess Collection Account and (ii) the amount of such
Class A-2 Decrease, and deposit such amount in the Series 2004-1 Distribution
Account, to be paid to the Administrative Agent for distribution in accordance
with Section 3.5(g)

(c) Principal Deficit Amount. On each Distribution Date on which the Principal
Deficit Amount is greater than zero, amounts shall be transferred to the Series
2004-1 Distribution Account as follows:

(i) Reserve Account Withdrawal. The Administrator shall instruct the Trustee in
writing, prior to 12:00 noon (New York City time) on such Distribution Date, in
the case of a Principal Deficit Amount resulting from a Series 2004-1 Lease
Payment Deficit, or prior to 12:00 noon (New York City time) on the second
Business Day prior to such Distribution Date, in the case of any other Principal
Deficit Amount, to withdraw from the Series 2004-1 Reserve Account, an amount
equal to the lesser of (x) the Series 2004-1 Available Reserve Account Amount
and (y) such Principal Deficit Amount and deposit it in the Series 2004-1
Distribution Account on such Distribution Date.

(ii) Principal Draws on Series 2004-1 Letters of Credit. If the Administrator
determines on any Distribution Date during the Series 2004-1 Amortization Period
that there exists a Series 2004-1 Lease Principal Payment Deficit, the
Administrator shall instruct the Trustee in writing to draw on the Series 2004-1
Letters of Credit, if any, as provided below. Upon receipt of a notice by the
Trustee from the Administrator in respect of a Series 2004-1 Lease Principal
Payment Deficit on or prior to 11:00 a.m. (New York City time) on a Distribution
Date, the Trustee shall, by 12:00 noon (New York City time) on such Distribution
Date draw an amount equal to the least of (i) such Series 2004-1 Lease Principal
Payment Deficit, (ii) the amount by which the Principal Deficit Amount on such
Distribution Date exceeds the amount to be deposited in the Series 2004-1
Distribution Account in accordance with clause (i) of this Section 3.5(c) and
(iii) the Series 2004-1 Letter of Credit Liquidity Amount (such amount to be
determined after giving effect to any draw made on such Distribution Date
pursuant to Section 3.3(d)) on the Series 2004-1 Letters of Credit, by
presenting to each Series 2004-1 Letter of Credit Provider a draft accompanied
by a Certificate of Lease Deficit Demand and shall cause the Lease Deficit
Disbursements to be deposited in the Series 2004-1 Distribution Account on such
Distribution Date; provided, however, that if the Series 2004-1 Cash Collateral
Account has been established and funded, the Trustee shall withdraw from the
Series 2004-1 Cash Collateral Account and deposit in the Series 2004-1
Distribution Account an amount equal to the lesser of (x) the Series 2004-1 Cash
Collateral Percentage on such Distribution Date of the least of the amounts
described in

 

-45-



--------------------------------------------------------------------------------

clauses (i), (ii) and (iii) above and (y) the Series 2004-1 Available Cash
Collateral Account Amount on such Distribution Date and draw an amount equal to
the remainder of such amount on the Series 2004-1 Letters of Credit.

(iii) Demand Note Draw. If on any Determination Date, the Administrator
determines that the Principal Deficit Amount on the next succeeding Distribution
Date (after giving effect to any withdrawal from the Series 2004-1 Reserve
Account pursuant to Section 3.5(c)(i) and any draws on the Series 2004-1 Letter
of Credit pursuant to Section 3.5 (c)(ii) on such Distribution Date) will be
greater than zero and there are any Series 2004-1 Letters of Credit on such
date, prior to 10:00 a.m. (New York City time) on the second Business Day prior
to such Distribution Date, the Administrator shall instruct the Trustee in
writing to deliver a Demand Notice to the Demand Note Issuers demanding payment
of an amount equal to the lesser of (A) the Principal Deficit Amount and (B) the
Series 2004-1 Letter of Credit Amount. The Trustee shall, prior to 12:00 noon
(New York City time) on the second Business Day preceding such Distribution
Date, deliver such Demand Notice to the Demand Note Issuers; provided, however,
that if an Event of Bankruptcy (or the occurrence of an event described in
clause (a) of the definition thereof, without the lapse of a period of 60
consecutive days) with respect to a Demand Note Issuer shall have occurred and
be continuing, the Trustee shall not be required to deliver such Demand Notice
to such Demand Note Issuer. The Trustee shall cause the proceeds of any demand
on the Series 2004-1 Demand Notes to be deposited into the Series 2004-1
Distribution Account.

(iv) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day prior to such Distribution Date,
any Demand Note Issuer shall have failed to pay to the Trustee or deposit in the
Series 2004-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to any Demand
Note Issuer, the Trustee shall not have delivered such Demand Notice to any
Demand Note Issuer on the second Business Day preceding such Distribution Date,
then, in the case of (x) or (y), the Trustee shall on such Business Day draw on
the Series 2004-1 Letters of Credit an amount equal to the lesser of (i) Series
2004-1 Letter of Credit Amount and (ii) the aggregate amount that the Demand
Note Issuers failed to pay under the Series 2004-1 Demand Notes (or, the amount
that the Trustee failed to demand for payment thereunder) by presenting to each
Series 2004-1 Letter of Credit Provider a draft accompanied by a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Series 2004-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2004-1 Cash Collateral Account and deposit in the Series 2004-1
Distribution Account an amount equal to the lesser of (x) the Series 2004-1 Cash
Collateral Percentage on such Business Day of the aggregate amount that the
Demand Note Issuers failed to pay under the Series 2004-1 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) and (y) the
Series 2004-1 Available Cash Collateral Account Amount on such Business Day and
draw an amount equal to the remainder of the aggregate amount that the Demand
Note Issuers failed to pay under the Series 2004-1 Demand Notes (or, the amount
that the Trustee failed to demand for payment thereunder) on the Series 2004-

 

-46-



--------------------------------------------------------------------------------

1 Letters of Credit. The Trustee shall deposit into, or cause the deposit of,
the proceeds of any draw on the Series 2004-1 Letters of Credit and the proceeds
of any withdrawal from the Series 2004-1 Cash Collateral Account to be deposited
in the Series 2004-1 Distribution Account.

(d) Series 2004-1 Termination Date. The entire Series 2004-1 Invested Amount
shall be due and payable on the Series 2004-1 Termination Date. In connection
therewith:

(i) Reserve Account Withdrawal. If, after giving effect to the deposit into the
Series 2004-1 Distribution Account of the amount to be deposited in accordance
with Section 3.5(a), together with any amounts to be deposited therein in
accordance with Section 3.5(c) on the Series 2004-1 Termination Date, the amount
to be deposited in the Series 2004-1 Distribution Account with respect to the
Series 2004-1 Termination Date is or will be less than the Series 2004-1
Invested Amount, then, prior to 12:00 noon (New York City time) on the second
Business Day prior to the Series 2004-1 Termination Date, the Administrator
shall instruct the Trustee in writing to withdraw from the Series 2004-1 Reserve
Account, an amount equal to the lesser of the Series 2004-1 Available Reserve
Account Amount and such insufficiency and deposit it in the Series 2004-1
Distribution Account on the Series 2004-1 Termination Date.

(ii) Demand Note Draw. If the amount to be deposited in the Series 2004-1
Distribution Account in accordance with Section 3.5(a) together with any amounts
to be deposited therein in accordance with Section 3.5(c) and Section 3.5(d)(i)
on the Series 2004-1 Termination Date is less than the Series 2004-1 Invested
Amount, and there are any Series 2004-1 Letters of Credit on such date, then,
prior to 10:00 a.m. (New York City time) on the second Business Day prior to the
Series 2004-1 Termination Date, the Administrator shall instruct the Trustee in
writing to make a demand (a “Demand Notice”) substantially in the form attached
hereto as Exhibit G on the Demand Note Issuers for payment under the Series
2004-1 Demand Notes in an amount equal to the lesser of (i) such insufficiency
and (ii) the Series 2004-1 Letter of Credit Amount. The Trustee shall, prior to
12:00 noon (New York City time) on the second Business Day preceding the Series
2004-1 Termination Date, deliver such Demand Notice to the Demand Note Issuers;
provided, however, that if an Event of Bankruptcy (or the occurrence of an event
described in clause (a) of the definition thereof, without the lapse of a period
of 60 consecutive days) with respect to a Demand Note Issuer shall have occurred
and be continuing, the Trustee shall not be required to deliver such Demand
Notice to such Demand Note Issuer. The Trustee shall cause the proceeds of any
demand on the Series 2004-1 Demand Notes to be deposited into the Series 2004-1
Distribution Account.

(iii) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date for which a Demand Notice has been transmitted by the Trustee
to the Demand Note Issuers pursuant to clause (ii) of this Section 3.5(d) any
Demand Note Issuer shall have failed to pay to the Trustee or deposit into the
Series 2004-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence

 

-47-



--------------------------------------------------------------------------------

of an Event of Bankruptcy (or the occurrence of an event described in clause
(a) of the definition thereof, without the lapse of a period of 60 consecutive
days) with respect to one or more of the Demand Note Issuers, the Trustee shall
not have delivered such Demand Notice to any Demand Note Issuer on the second
Business Day preceding the Series 2004-1 Termination Date, then, in the case of
(x) or (y) the Trustee shall draw on the Series 2004-1 Letters of Credit by
12:00 noon (New York City time) on such Business Day an amount equal to the
lesser of (a) the amount that the Demand Note Issuers failed to pay under the
Series 2004-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (b) the Series 2004-1 Letter of Credit Amount on such
Business Day by presenting to each Series 2004-1 Letter of Credit Provider a
draft accompanied by a Certificate of Unpaid Demand Note Demand; provided,
however, that if the Series 2004-1 Cash Collateral Account has been established
and funded, the Trustee shall withdraw from the Series 2004-1 Cash Collateral
Account and deposit in the Series 2004-1 Distribution Account an amount equal to
the lesser of (x) the Series 2004-1 Cash Collateral Percentage on such Business
Day of the amount that the Demand Note Issuers failed to pay under the Series
2004-1 Demand Notes (or, the amount that the Trustee failed to demand for
payment thereunder) and (y) the Series 2004-1 Available Cash Collateral Account
Amount on such Business Day and draw an amount equal to the remainder of the
amount that the Demand Note Issuers failed to pay under the Series 2004-1 Demand
Notes (or, the amount that the Trustee failed to demand for payment thereunder)
on the Series 2004-1 Letters of Credit. The Trustee shall deposit, or cause the
deposit of, the proceeds of any draw on the Series 2004-1 Letters of Credit and
the proceeds of any withdrawal from the Series 2004-1 Cash Collateral Account to
be deposited in the Series 2004-1 Distribution Account.

(e) Special Enhancement Draw Date. In addition to the other rights to draw upon
the Series 2004-1 Reserve Account, the Series 2004-1 Demand Note and the Series
2004-1 Letter of Credit, the Trustee and the Administrative Agent shall have the
following rights on any Special Enhancement Draw Date:

(i) Reserve Account Withdrawal. On the second Business Day prior to a Special
Enhancement Draw Date, the Administrative Agent may at its option instruct the
Trustee in writing to withdraw from the Series 2004-1 Reserve Account any amount
not to exceed the Series 2004-1 Available Reserve Account Amount and deposit it
in the Series 2004-1 Distribution Account on the Special Enhancement Draw Date.

(ii) Demand Note Draw. On or prior to 10:00 a.m. on the second Business Day
prior to any Special Enhancement Draw Date, the Administrative Agent may at its
option instruct the Trustee in writing to make a Demand Notice on the Demand
Note Issuers for payment under the Series 2004-1 Demand Notes in any amount not
to exceed the Series 2004-1 Letter of Credit Amount. If the Trustee receives
such instruction prior to 10:00 a.m. on such date, then the Trustee shall, prior
to 12:00 noon (New York City time) on the second Business Day preceding the
Special Enhancement Draw Date, deliver such Demand Notice to the Demand Note
Issuers; provided, however, that if an Event of Bankruptcy (or the occurrence of
an event described in clause (a) of the definition thereof, without the lapse of
a period of 60 consecutive days) with respect to a Demand Note Issuer shall have
occurred and be continuing, the Trustee shall not be

 

-48-



--------------------------------------------------------------------------------

required to deliver such Demand Notice to such Demand Note Issuer. The Trustee
shall cause the proceeds of any demand on the Series 2004-1 Demand Notes to be
deposited into the Series 2004-1 Distribution Account.

(iii) Letter of Credit Draw. In the event that either (x) on or prior to 10:00
a.m. (New York City time) on the Business Day immediately preceding any
Distribution Date for which a Demand Notice has been transmitted by the Trustee
to the Demand Note Issuers pursuant to clause (ii) of this Section 3.5(e) any
Demand Note Issuer shall have failed to pay to the Trustee or deposit into the
Series 2004-1 Distribution Account the amount specified in such Demand Notice in
whole or in part or (y) due to the occurrence of an Event of Bankruptcy (or the
occurrence of an event described in clause (a) of the definition thereof,
without the lapse of a period of 60 consecutive days) with respect to one or
more of the Demand Note Issuers, the Trustee shall not have delivered such
Demand Notice to any Demand Note Issuer on the second Business Day preceding the
Special Enhancement Draw Date, then, in the case of (x) or (y) the Trustee shall
draw on the Series 2004-1 Letters of Credit by 12:00 noon (New York City time)
on such Business Day an amount equal to the lesser of (a) the amount that the
Demand Note Issuers failed to pay under the Series 2004-1 Demand Notes (or, the
amount that the Trustee failed to demand for payment thereunder) and (b) the
Series 2004-1 Letter of Credit Amount on such Business Day by presenting to each
Series 2004-1 Letter of Credit Provider a draft accompanied by a Certificate of
Unpaid Demand Note Demand; provided, however, that if the Series 2004-1 Cash
Collateral Account has been established and funded, the Trustee shall withdraw
from the Series 2004-1 Cash Collateral Account and deposit in the Series 2004-1
Distribution Account an amount equal to the lesser of (x) the Series 2004-1 Cash
Collateral Percentage on such Business Day of the amount that the Demand Note
Issuers failed to pay under the Series 2004-1 Demand Notes (or, the amount that
the Trustee failed to demand for payment thereunder) and (y) the Series 2004-1
Available Cash Collateral Account Amount on such Business Day and draw an amount
equal to the remainder of the amount that the Demand Note Issuers failed to pay
under the Series 2004-1 Demand Notes (or, the amount that the Trustee failed to
demand for payment thereunder) on the Series 2004-1 Letters of Credit. The
Trustee shall deposit, or cause the deposit of, the proceeds of any draw on the
Series 2004-1 Letters of Credit and the proceeds of any withdrawal from the
Series 2004-1 Cash Collateral Account to be deposited in the Series 2004-1
Distribution Account.

(f) Distribution by Paying Agent. On each Distribution Date occurring on or
after the date a withdrawal is made from the Series 2004-1 Collection Account
pursuant to Section 3.5(a) or amounts are deposited in the Series 2004-1
Distribution Account pursuant to Section 3.5(b), (c), (d) and/or (e) the Paying
Agent shall, in accordance with Section 6.1 of the Base Indenture, pay to the
Administrative Agent for the accounts of the Purchasers from the Series 2004-1
Distribution Account the amount deposited therein pursuant to Section 3.5(a),
(b), (c), (d) and/or (e).

(g) Distribution by Administrative Agent. Upon the receipt of funds on account
of a Class A-1 Decrease from the Trustee, the Administrative Agent shall pay to
each Class A-1 Purchaser, such Class A-1 Purchaser’s Class A-1 Pro Rata Share of
the amount of such Class A-1 Decrease, and upon the receipt of funds on account
of a Class A-2 Decrease from

 

-49-



--------------------------------------------------------------------------------

the Trustee, the Administrative Agent shall pay to each Class A-2 Purchaser,
such Class A-2 Purchaser’s Class A-2 Pro Rata Share of the amount of such
Class A-2 Decrease. Upon the receipt of funds from the Trustee pursuant to
Sections 3.5(a), (c), (d) and/or (e) on any Distribution Date, the
Administrative Agent shall pay to each Purchaser, such Purchaser’s Pro Rata
Share of such funds.

Section 3.6. Administrator’s Failure to Instruct the Trustee to Make a Deposit
or Payment. If the Administrator fails to give notice or instructions to make
(i) any payment from or deposit into the Collection Account (including the
administrative subaccounts therein established for the benefit of the Series
2004-1 Noteholders and each Series 2004-1 Interest Rate Hedge Counterparty), the
Series 2004-1 Reserve Account or the Series 2004-1 Cash Collateral Account or
(ii) drawn upon the Series 2004-1 Letters of Credit, required to be given by the
Administrator, at the time specified in the Administration Agreement or any
other Related Document (including applicable grace periods), the Trustee shall
make such payment or deposit into or from the Collection Account (including the
administrative subaccounts therein established for the benefit of the Series
2004-1 Noteholders and each Series 2004-1 Interest Rate Hedge Counterparty), the
Series 2004-1 Reserve Account or the Series 2004-1 Cash Collateral Account, as
applicable, without such notice or instruction from the Administrator, provided
that the Administrator, upon request of the Trustee or, with respect to the
Series 2004-1 Reserve Account, or the Series Cash Collateral Account or Series
2004-1 Letters of Credit, the Administrative Agent upon request of the Trustee,
promptly provides the Trustee with all information necessary to allow the
Trustee to make such payment, deposit or draw, as the case may be. When any
payment or deposit hereunder or under any other Related Document is required to
be made by the Trustee or the Paying Agent at or prior to a specified time, the
Administrator shall deliver any applicable written instructions with respect
thereto reasonably in advance of such specified time.

Section 3.7. Series 2004-1 Reserve Account. (a) Establishment of Series 2004-1
Reserve Account. CRCF shall establish and maintain in the name of the Trustee,
for the benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest
Rate Hedge Counterparty, or cause to be established and maintained, an account
(the “Series 2004-1 Reserve Account”), bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Series 2004-1
Noteholders and each Series 2004-1 Interest Rate Hedge Counterparty. The Series
2004-1 Reserve Account shall be maintained (i) with a Qualified Institution, or
(ii) as a segregated trust account with the corporate trust department of a
depository institution or trust company having corporate trust powers and acting
as trustee for funds deposited in the Series 2004-1 Reserve Account; provided
that, if at any time such Qualified Institution is no longer a Qualified
Institution or the credit rating of any securities issued by such depository
institution or trust company shall be reduced to below “BBB-” by Standard &
Poor’s or “Baa3” by Moody’s, then CRCF shall, within 30 days of such reduction,
establish a new Series 2004-1 Reserve Account with a new Qualified Institution.
If the Series 2004-1 Reserve Account is not maintained in accordance with the
previous sentence, CRCF shall establish a new Series 2004-1 Reserve Account,
within ten (10) Business Days after obtaining knowledge of such fact, which
complies with such sentence, and shall instruct the Trustee in writing to
transfer all cash and investments from the non-qualifying Series 2004-1 Reserve
Account into the new Series 2004-1 Reserve Account. Initially, the Series 2004-1
Reserve Account will be established with The Bank of New York.

 

-50-



--------------------------------------------------------------------------------

(b) Administration of the Series 2004-1 Reserve Account. The Administrator may
instruct the institution maintaining the Series 2004-1 Reserve Account to invest
funds on deposit in the Series 2004-1 Reserve Account from time to time in
Permitted Investments; provided, however, that any such investment shall mature
not later than the Business Day prior to the Distribution Date following the
date on which such funds were received, unless any Permitted Investment held in
the Series 2004-1 Reserve Account is held with the Paying Agent, then such
investment may mature on such Distribution Date and such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2004-1 Reserve Account and
any such Permitted Investments that constitute (i) physical property (and that
is not either a United States security entitlement or a security entitlement)
shall be physically delivered to the Trustee; (ii) United States security
entitlements or security entitlements shall be controlled (as defined in
Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2004-1 Reserve
Account. CRCF shall not direct the Trustee to dispose of (or permit the disposal
of) any Permitted Investments prior to the maturity thereof to the extent such
disposal would result in a loss of purchase price of such Permitted Investments.
In the absence of written investment instructions hereunder, funds on deposit in
the Series 2004-1 Reserve Account shall remain uninvested.

(c) Earnings from Series 2004-1 Reserve Account. All interest and earnings (net
of losses and investment expenses) paid on funds on deposit in the Series 2004-1
Reserve Account shall be deemed to be on deposit therein and available for
distribution.

(d) Series 2004-1 Reserve Account Constitutes Additional Collateral for Series
2004-1 Notes. In order to secure and provide for the repayment and payment of
the CRCF Obligations with respect to the Series 2004-1 Notes, CRCF hereby grants
a security interest in and assigns, pledges, grants, transfers and sets over to
the Trustee, for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, all of CRCF’s right, title and interest
in and to the following (whether now or hereafter existing or acquired): (i) the
Series 2004-1 Reserve Account, including any security entitlement thereto;
(ii) all funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-1
Reserve Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2004-1 Reserve Account, whether constituting securities, instruments, general
intangibles, investment property, financial assets or other property; (v) all
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
the Series 2004-1 Reserve Account, the funds on deposit therein from time to
time or the investments made with such funds; and (vi) all proceeds of any and
all of the foregoing, including, without limitation, cash (the items in the
foregoing clauses (i) through (vi) are referred to, collectively, as the “Series
2004-1 Reserve Account Collateral”). The Trustee shall possess all right, title
and interest in and to all funds on deposit from time to time in the Series
2004-1 Reserve Account and in all proceeds thereof, and shall be the only person
authorized to originate entitlement orders in respect of the Series 2004-1
Reserve Account. The Series 2004-1 Reserve Account Collateral shall be under the
sole dominion and

 

-51-



--------------------------------------------------------------------------------

control of the Trustee for the benefit of the Series 2004-1 Noteholders and each
Series 2004-1 Interest Rate Hedge Counterparty. The Series 2004-1 Agent hereby
agrees (i) to act as the securities intermediary (as defined in
Section 8-102(a)(14) of the New York UCC) with respect to the Series 2004-1
Reserve Account; (ii) that its jurisdiction as securities intermediary is New
York, (iii) that each item of property (whether investment property, financial
asset, security, instrument or cash) credited to the Series 2004-1 Reserve
Account shall be treated as a financial asset (as defined in Section 8-102(a)(9)
of the New York UCC) and (iv) to comply with any entitlement order (as defined
in Section 8-102(a)(8) of the New York UCC) issued by the Trustee without
further consent by CRCF or any other entitlement holder.

(e) Preference Amount Withdrawals from the Series 2004-1 Reserve Account or the
Series 2004-1 Cash Collateral Account. If a Purchaser notifies the Trustee in
writing of the existence of a Preference Amount, then, subject to the
satisfaction of the conditions set forth in the next succeeding sentence, on the
Business Day on which those conditions are first satisfied, the Trustee shall
withdraw from the Series 2004-1 Cash Collateral Account and pay to the Purchaser
an amount equal to such Preference Amount. Prior to any withdrawal from the
Series 2004-1 Cash Collateral Account pursuant to this Section 3.7(e), the
Trustee shall have received (i) a certified copy of the order requiring the
return of such Preference Amount; (ii) an opinion of counsel satisfactory to the
Trustee that such order is final and not subject to appeal; and (iii) a release
as to any claim against CRCF by the Purchaser for any amount paid in respect of
such Preference Amount. On the Business Day after Series 2004-1 Letter of Credit
Termination Date, the Trustee shall transfer the amount on deposit in the Series
2004-1 Reserve Account to the Series 2004-1 Cash Collateral Account.

(f) Series 2004-1 Reserve Account Surplus. In the event that the Series 2004-1
Reserve Account Surplus on any Distribution Date on which no Amortization Event
is continuing, after giving effect to all withdrawals from the Series 2004-1
Reserve Account, is greater than zero, the Trustee, acting in accordance with
the written instructions of the Administrator pursuant to the Administration
Agreement, shall withdraw from the Series 2004-1 Reserve Account an amount equal
to the Series 2004-1 Reserve Account Surplus and shall pay such amount to CRCF;
provided that if the Distribution Date is the Series 2004-1 Letter of Credit
Termination Date and the Series 2004-1 Demand Note Payment Amount is greater
than zero, the Trustee shall transfer the Series 2004-1 Available Reserve
Account Amount to the Series 2004-1 Cash Collateral Account.

(g) Termination of Series 2004-1 Reserve Account. Upon the termination of this
Supplement pursuant to Section 10.15, the Trustee, acting in accordance with the
written instructions of the Administrator, after the prior payment of all
amounts owing to the Series 2004-1 Noteholders and payable from the Series
2004-1 Reserve Account as provided herein, shall withdraw from the Series 2004-1
Reserve Account all amounts on deposit therein for payment to CRCF.

Section 3.8. Series 2004-1 Letters of Credit and Series 2004-1 Cash Collateral
Account. (a) Series 2004-1 Letters of Credit and Series 2004-1 Cash Collateral
Account Constitute Additional Collateral for Series 2004-1 Notes. In order to
secure and provide for the repayment and payment of CRCF’s obligations with
respect to the Series 2004-1 Notes, CRCF hereby grants a security interest in
and assigns, pledges, grants, transfers and sets over to the

 

-52-



--------------------------------------------------------------------------------

Trustee, for the benefit of the Series 2004-1 Noteholders and each Series 2004-1
Interest Rate Hedge Counterparty, all of CRCF’s right, title and interest in and
to the following (whether now or hereafter existing or acquired): (i) each
Series 2004-1 Letter of Credit; (ii) the Series 2004-1 Cash Collateral Account,
including any security entitlement thereto; (iii) all funds on deposit in the
Series 2004-1 Cash Collateral Account from time to time; (iv) all certificates
and instruments, if any, representing or evidencing any or all of the Series
2004-1 Cash Collateral Account or the funds on deposit therein from time to
time; (v) all investments made at any time and from time to time with monies in
the Series 2004-1 Cash Collateral Account, whether constituting securities,
instruments, general intangibles, investment property, financial assets or other
property; (vi) all interest, dividends, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for the Series 2004-1 Cash Collateral Account, the funds on deposit
therein from time to time or the investments made with such funds; and (vii) all
proceeds of any and all of the foregoing, including, without limitation, cash
(the items in the foregoing clauses (ii) through (vii) are referred to,
collectively, as the “Series 2004-1 Cash Collateral Account Collateral”). The
Trustee shall, for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, possess all right, title and interest
in all funds on deposit from time to time in the Series 2004-1 Cash Collateral
Account and in all proceeds thereof, and shall be the only person authorized to
originate entitlement orders in respect of the Series 2004-1 Cash Collateral
Account. The Series 2004-1 Cash Collateral Account shall be under the sole
dominion and control of the Trustee for the benefit of the Series 2004-1
Noteholders and each Series 2004-1 Interest Rate Hedge Counterparty. The Series
2004-1 Agent hereby agrees (i) to act as the securities intermediary (as defined
in Section 8-102(a)(14) of the New York UCC) with respect to the Series 2004-1
Cash Collateral Account; (ii) that its jurisdiction as securities intermediary
is New York; (iii) that each item of property (whether investment property,
financial asset, security, instrument or cash) credited to the Series 2004-1
Cash Collateral Account shall be treated as a financial asset (as defined in
Section 8-102(a)(9) of the New York UCC) and (iv) to comply with any entitlement
order (as defined in Section 8-102(a)(8) of the New York UCC) issued by the
Trustee without further consent by CRCF or any other entitlement holder.

(b) Series 2004-1 Letter of Credit Expiration Date. If prior to the date which
is ten (10) days prior to the then scheduled Series 2004-1 Letter of Credit
Expiration Date with respect to any Series 2004-1 Letter of Credit, excluding
the amount available to be drawn under such Series 2004-1 Letter of Credit but
taking into account each substitute Series 2004-1 Letter of Credit which has
been obtained from a Series 2004-1 Eligible Letter of Credit Provider and is in
full force and effect on such date, the Series 2004-1 Enhancement Amount would
be equal to or more than the Series 2004-1 Required Enhancement Amount, then the
Administrator shall notify the Trustee in writing no later than two Business
Days prior to such Series 2004-1 Letter of Credit Expiration Date of such
determination. If prior to the date which is ten (10) days prior to the then
scheduled Series 2004-1 Letter of Credit Expiration Date with respect to any
Series 2004-1 Letter of Credit, excluding the amount available to be drawn under
such Series 2004-1 Letter of Credit but taking into account a substitute Series
2004-1 Letter of Credit which has been obtained from a Series 2004-1 Eligible
Letter of Credit Provider and is in full force and effect on such date, the
Series 2004-1 Enhancement Amount would be less than the Series 2004-1 Required
Enhancement Amount, then the Administrator or the Administrative Agent shall
notify the Trustee in writing no later than two Business Days prior to such
Series 2004-1 Letter of Credit Expiration Date of (x) the excess, if any, of the
Series 2004-1 Required Enhancement

 

-53-



--------------------------------------------------------------------------------

Amount over the Series 2004-1 Enhancement Amount, excluding the available amount
under such expiring Series 2004-1 Letter of Credit but taking into account any
substitute Series 2004-1 Letter of Credit which has been obtained from a Series
2004-1 Eligible Letter of Credit Provider and is in full force and effect on
such date, and (y) the amount available to be drawn on such expiring Series
2004-1 Letter of Credit on such date. Upon receipt of such notice by the Trustee
on or prior to 10:00 a.m. (New York City time) on any Business Day, the Trustee
shall, by 12:00 p.m. (New York City time) on such Business Day (or, in the case
of any notice given to the Trustee after 10:00 a.m. (New York City time), by
12:00 p.m. (New York City time) on the next following Business Day), draw the
lesser of the amounts set forth in clauses (x) and (y) above on such expiring
Series 2004-1 Letter of Credit by presenting a draft accompanied by a
Certificate of Termination Demand and shall cause the Termination Disbursement
to be deposited in the Series 2004-1 Cash Collateral Account.

If the Trustee does not receive the notice from the Administrator described in
the first paragraph of this Section 3.8(b) on or prior to the date that is two
Business Days prior to each Series 2004-1 Letter of Credit Expiration Date, the
Trustee shall, by 12:00 p.m. (New York City time) on such Business Day draw the
full amount of such Series 2004-1 Letter of Credit by presenting a draft
accompanied by a Certificate of Termination Demand and shall cause the
Termination Disbursement to be deposited in the Series 2004-1 Cash Collateral
Account.

(c) Series 2004-1 Letter of Credit Providers. The Administrator or the
Administrative Agent shall notify the Trustee in writing within one Business Day
(provided that the Administrative Agent will not have any liability for the
failure to provide such notice) of becoming aware that (i) the long-term senior
unsecured debt credit rating of any Series 2004-1 Letter of Credit Provider has
fallen below “A+” as determined by Standard & Poor’s or “A1” as determined by
Moody’s or (ii) the short-term senior unsecured debt credit rating of any Series
2004-1 Letter of Credit Provider has fallen below “A-1” as determined by
Standard & Poor’s or “P-1” as determined by Moody’s. At such time the
Administrator or the Administrative Agent shall also notify the Trustee of
(i) the excess, if any, of the Series 2004-1 Required Enhancement Amount over
the Series 2004-1 Enhancement Amount, excluding the available amount under the
Series 2004-1 Letter of Credit issued by such Series 2004-1 Letter of Credit
Provider, on such date and (ii) the amount available to be drawn on such Series
2004-1 Letter of Credit on such date. Upon receipt of such notice by the Trustee
on or prior to 10:00 a.m. (New York City time) on any Business Day, the Trustee
shall, by 12:00 p.m. (New York City time) on such Business Day (or, in the case
of any notice given to the Trustee after 10:00 a.m. (New York City time), by
12:00 p.m. (New York City time) on the next following Business Day), draw on
such Series 2004-1 Letter of Credit in an amount equal to the lesser of the
amounts in clause (i) and clause (ii) of the immediately preceding sentence on
such Business Day by presenting a draft accompanied by a Certificate of
Termination Demand and shall cause the Termination Disbursement to be deposited
in the Series 2004-1 Cash Collateral Account.

(d) Draws on the Series 2004-1 Letters of Credit. If there is more than one
Series 2004-1 Letter of Credit on the date of any draw on the Series 2004-1
Letters of Credit pursuant to the terms of this Supplement, the Administrator or
the Administrative Agent shall instruct the Trustee, in writing, to draw on each
Series 2004-1 Letter of Credit in an amount equal to the LOC Pro Rata Share of
the Series 2004-1 Letter of Credit Provider issuing such Series 2004-1 Letter of
Credit of the amount of such draw on the Series 2004-1 Letters of Credit.

 

-54-



--------------------------------------------------------------------------------

(e) Establishment of Series 2004-1 Cash Collateral Account. On or prior to the
date of any drawing under a Series 2004-1 Letter of Credit pursuant to
Section 3.8(b) or (c) above, CRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, or cause to be established and
maintained, an account (the “Series 2004-1 Cash Collateral Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty. The Series 2004-1 Cash Collateral Account shall be
maintained (i) with a Qualified Institution, or (ii) as a segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2004-1 Cash Collateral Account; provided that, if at any time such
Qualified Institution is no longer a Qualified Institution or the credit rating
of any securities issued by such depository institution or trust company shall
be reduced to below “BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF
shall, within 30 days of such reduction, establish a new Series 2004-1 Cash
Collateral Account with a new Qualified Institution or a new segregated trust
account with the corporate trust department of a depository institution or trust
company having corporate trust powers and acting as trustee for funds deposited
in the Series 2004-1 Cash Collateral Account. If a new Series 2004-1 Cash
Collateral Account is established, CRCF shall instruct the Trustee in writing to
transfer all cash and investments from the non-qualifying Series 2004-1 Cash
Collateral Account into the new Series 2004-1 Cash Collateral Account.

(f) Administration of the Series 2004-1 Cash Collateral Account. CRCF may
instruct (by standing instructions or otherwise) the institution maintaining the
Series 2004-1 Cash Collateral Account to invest funds on deposit in the Series
2004-1 Cash Collateral Account from time to time in Permitted Investments;
provided, however, that any such investment shall mature not later than the
Business Day prior to the Distribution Date following the date on which such
funds were received, unless any Permitted Investment held in the Series 2004-1
Cash Collateral Account is held with the Paying Agent, in which case such
investment may mature on such Distribution Date so long as such funds shall be
available for withdrawal on or prior to such Distribution Date. All such
Permitted Investments will be credited to the Series 2004-1 Cash Collateral
Account and any such Permitted Investments that constitute (i) physical property
(and that is not either a United States security entitlement or a security
entitlement) shall be physically delivered to the Trustee; (ii) United States
security entitlements or security entitlements shall be controlled (as defined
in Section 8-106 of the New York UCC) by the Trustee pending maturity or
disposition, and (iii) uncertificated securities (and not United States security
entitlements) shall be delivered to the Trustee by causing the Trustee to become
the registered holder of such securities. The Trustee shall, at the expense of
CRCF, take such action as is required to maintain the Trustee’s security
interest in the Permitted Investments credited to the Series 2004-1 Cash
Collateral Account. CRCF shall not direct the Trustee to dispose of (or permit
the disposal of) any Permitted Investments prior to the maturity thereof to the
extent such disposal would result in a loss of purchase price of such Permitted
Investments. In the absence of written investment instructions hereunder, funds
on deposit in the Series 2004-1 Cash Collateral Account shall remain uninvested.

(g) Earnings from Series 2004-1 Cash Collateral Account. All interest and
earnings (net of losses and investment expenses) paid on funds on deposit in the
Series 2004-1 Cash Collateral Account shall be deemed to be on deposit therein
and available for distribution.

 

-55-



--------------------------------------------------------------------------------

(h) Series 2004-1 Cash Collateral Account Surplus. In the event that the Series
2004-1 Cash Collateral Account Surplus on any Distribution Date (or, after the
Series 2004-1 Letter of Credit Termination Date, on any date) is greater than
zero, the Trustee, acting in accordance with the written instructions of the
Administrator, shall withdraw from the Series 2004-1 Cash Collateral Account an
amount equal to the Series 2004-1 Cash Collateral Account Surplus and shall pay
such amount: first, to the Series 2004-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2004-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2004-1 Reimbursement Agreement, and, second, to CRCF any
remaining amount.

(i) Termination of Series 2004-1 Cash Collateral Account. Upon the termination
of this Supplement in accordance with its terms, the Trustee, acting in
accordance with the written instructions of the Administrator, after the prior
payment of all amounts owing to the Series 2004-1 Noteholders and payable from
the Series 2004-1 Cash Collateral Account as provided herein, shall withdraw
from the Series 2004-1 Cash Collateral Account all amounts on deposit therein
(to the extent not withdrawn pursuant to Section 3.8(h) above) and shall pay
such amounts: first, to the Series 2004-1 Letter of Credit Providers to the
extent of any unreimbursed drawings under the related Series 2004-1
Reimbursement Agreement, for application in accordance with the provisions of
the related Series 2004-1 Reimbursement Agreement, and, second, to CRCF any
remaining amount.

(j) Termination Date Demands on the Series 2004-1 Letters of Credit. Prior to
10:00 a.m. (New York City time) on the Business Day immediately succeeding the
Series 2004-1 Letter of Credit Termination Date, the Administrator shall
determine the Series 2004-1 Demand Note Payment Amount as of the Series 2004-1
Letter of Credit Termination Date. If the Series 2004-1 Demand Note Payment
Amount is greater than zero, then the Administrator shall instruct the Trustee
in writing to draw on the Series 2004-1 Letters of Credit. Upon receipt of any
such notice by the Trustee on or prior to 11:00 a.m. (New York City time) on a
Business Day, the Trustee shall, by 12:00 noon (New York City time) on such
Business Day draw an amount equal to the lesser of (i) the excess of the Series
2004-1 Demand Note Payment Amount over the Series 2004-1 Available Reserve
Account Amount and (ii) the Series 2004-1 Letter of Credit Liquidity Amount on
the affected Series 2004-1 Letters of Credit by presenting to each Series 2004-1
Letter of Credit Provider a draft accompanied by a Certificate of Termination
Date Demand; provided, however, that if the Series 2004-1 Cash Collateral
Account has been established and funded, the Trustee shall draw an amount equal
to the product of (a) 100% minus the Series 2004-1 Cash Collateral Percentage
and (b) the lesser of the amounts referred to in clause (i) or (ii) on such
Business Day on the Series 2004-1 Letters of Credit as calculated by the
Administrator and provided in writing to the Trustee. The Trustee shall cause
the Termination Date Disbursement to be deposited in the Series 2004-1 Cash
Collateral Account.

Section 3.9. Series 2004-1 Distribution Account. (a) Establishment of Series
2004-1 Distribution Account. CRCF shall establish and maintain in the name of
the Trustee for the benefit of the Series 2004-1 Noteholders and each Series
2004-1 Interest Rate Hedge Counterparty, or cause to be established and
maintained, an account (the “Series 2004-1 Distribution Account”), bearing a
designation clearly indicating that the funds deposited therein are held for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty. The Series 2004-1 Distribution Account shall be maintained
(i) with a

 

-56-



--------------------------------------------------------------------------------

Qualified Institution, or (ii) as a segregated trust account with the corporate
trust department of a depository institution or trust company having corporate
trust powers and acting as trustee for funds deposited in the Series 2004-1
Distribution Account; provided that, if at any time such Qualified Institution
is no longer a Qualified Institution or the credit rating of any securities
issued by such depository institution or trust company shall be reduced to below
“BBB-” by Standard & Poor’s or “Baa3” by Moody’s, then CRCF shall, within 30
days of such reduction, establish a new Series 2004-1 Distribution Account with
a new Qualified Institution. If the Series 2004-1 Distribution Account is not
maintained in accordance with the previous sentence, CRCF shall establish a new
Series 2004-1 Distribution Account, within ten (10) Business Days after
obtaining knowledge of such fact, which complies with such sentence, and shall
instruct the Trustee in writing to transfer all cash and investments from the
non-qualifying Series 2004-1 Distribution Account into the new Series 2004-1
Distribution Account. Initially, the Series 2004-1 Distribution Account will be
established with The Bank of New York.

(b) Administration of the Series 2004-1 Distribution Account. The Administrator
may instruct the institution maintaining the Series 2004-1 Distribution Account
to invest funds on deposit in the Series 2004-1 Distribution Account from time
to time in Permitted Investments; provided, however, that any such investment
shall mature not later than the Business Day prior to the Distribution Date
following the date on which such funds were received, unless any Permitted
Investment held in the Series 2004-1 Distribution Account is held with the
Paying Agent, then such investment may mature on such Distribution Date and such
funds shall be available for withdrawal on or prior to such Distribution Date.
All such Permitted Investments will be credited to the Series 2004-1
Distribution Account and any such Permitted Investments that constitute
(i) physical property (and that is not either a United States security
entitlement or a security entitlement) shall be physically delivered to the
Trustee; (ii) United States security entitlements or security entitlements shall
be controlled (as defined in Section 8-106 of the New York UCC) by the Trustee
pending maturity or disposition; and (iii) uncertificated securities (and not
United States security entitlements) shall be delivered to the Trustee by
causing the Trustee to become the registered holder of such securities. The
Trustee shall, at the expense of CRCF, take such action as is required to
maintain the Trustee’s security interest in the Permitted Investments credited
to the Series 2004-1 Distribution Account. CRCF shall not direct the Trustee to
dispose of (or permit the disposal of) any Permitted Investments prior to the
maturity thereof to the extent such disposal would result in a loss of purchase
price of such Permitted Investments. In the absence of written investment
instructions hereunder, funds on deposit in the Series 2004-1 Distribution
Account shall remain uninvested.

(c) Earnings from Series 2004-1 Distribution Account. All interest and earnings
(net of losses and investment expenses) paid on funds on deposit in the Series
2004-1 Distribution Account shall be deemed to be on deposit and available for
distribution.

(d) Series 2004-1 Distribution Account Constitutes Additional Collateral for
Series 2004-1 Notes. In order to secure and provide for the repayment and
payment of the CRCF Obligations with respect to the Series 2004-1 Notes, CRCF
hereby grants a security interest in and assigns, pledges, grants, transfers and
sets over to the Trustee, for the benefit of the Series 2004-1 Noteholders and
each Series 2004-1 Interest Rate Hedge Counterparty, all of CRCF’s right, title
and interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2004-1 Distribution Account, including any security
entitlement thereto; (ii) all

 

-57-



--------------------------------------------------------------------------------

funds on deposit therein from time to time; (iii) all certificates and
instruments, if any, representing or evidencing any or all of the Series 2004-1
Distribution Account or the funds on deposit therein from time to time; (iv) all
investments made at any time and from time to time with monies in the Series
2004-1 Distribution Account, whether constituting securities, instruments,
general intangibles, investment property, financial assets or other property;
(v) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for the Series 2004-1 Distribution Account, the funds on deposit therein from
time to time or the investments made with such funds; and (vi) all proceeds of
any and all of the foregoing, including, without limitation, cash (the items in
the foregoing clauses (i) through (vi) are referred to, collectively, as the
“Series 2004-1 Distribution Account Collateral”). The Trustee shall possess all
right, title and interest in all funds on deposit from time to time in the
Series 2004-1 Distribution Account and in and to all proceeds thereof, and shall
be the only person authorized to originate entitlement orders in respect of the
Series 2004-1 Distribution Account. The Series 2004-1 Distribution Account
Collateral shall be under the sole dominion and control of the Trustee for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty. The Series 2004-1 Agent hereby agrees (i) to act as the
securities intermediary (as defined in Section 8-102(a)(14) of the New York UCC)
with respect to the Series 2004-1 Distribution Account; (ii) that its
jurisdiction as securities intermediary is New York, (iii) that each item of
property (whether investment property, financial asset, security, instrument or
cash) credited to the Series 2004-1 Distribution Account shall be treated as a
financial asset (as defined in Section 8-102(a)(9) of the New York UCC) and
(iv) to comply with any entitlement order (as defined in Section 8-102(a)(8) of
the New York UCC) issued by the Trustee without further consent by CRCF or any
other entitlement holder.

Section 3.10. Series 2004-1 Interest Rate Hedges. (a) CRCF may from time to time
enter into one or more interest rate swaps or interest rate caps (each a “Series
2004-1 Interest Rate Hedge”) with a Qualified Interest Rate Hedge Counterparty
in order to hedge its floating rate interest rate exposure. Each Series 2004-1
Interest Rate Hedge shall limit the right of the related Qualified Interest Rate
Hedge Counterparty to receive payments from CRCF only to the extent of funds
available for such purpose in accordance with the provisions of this Supplement.

(b) To secure payment of all CRCF Obligations with respect to the Series 2004-1
Notes, CRCF grants a security interest in, and assigns, pledges, grants,
transfers and sets over to the Trustee, for the benefit of the Series 2004-1
Noteholders, all of CRCF’s right, title and interest in the Series 2004-1
Interest Rate Hedges and all proceeds thereof (the “Series 2004-1 Interest Rate
Hedge Collateral”). CRCF shall require all Series 2004-1 Interest Rate Hedge
Proceeds to be paid to, and the Trustee shall allocate all Series 2004-1
Interest Rate Hedge Proceeds to, the Series 2004-1 Accrued Interest Account of
the Series 2004-1 Collection Account.

(c) If at any time the Series 2004-1 Interest Rate Hedge Counterparty to a
Series 2004-1 Interest Rate Hedge is no longer a Qualified Interest Rate Hedge
Counterparty, then CRCF shall take one of the following actions within 30 days
from the date it ceases to be a Qualified Interest Rate Hedge Counterparty:
(i) cause the Series 2004-1 Interest Rate Hedge Counterparty to post collateral
in an amount and in a manner acceptable to the Administrative

 

-58-



--------------------------------------------------------------------------------

Agent; (ii) cause the Series 2004-1 Interest Rate Hedge Counterparty to provide
at the Series 2004-1 Interest Rate Hedge Counterparty’s cost a guarantee of its
obligations under each Series 2004-1 Interest Rate Hedge to which it is a party
from a person who would qualify as a Qualified Interest Rate Hedge Counterparty
or (iii) with the consent of the Administrative Agent, terminate the Series
2004-1 Interest Rate Hedge with such Series 2004-1 Interest Rate Hedge
Counterparty.

(d) If at any time (i) a Series 2004-1 Interest Rate Hedge Counterparty fails to
make a payment on a Series 2004-1 Interest Rate Hedge or (ii) a Series 2004-1
Interest Rate Hedge Counterparty is no longer a Qualified Interest Rate Hedge
Counterparty and fails to take one of the actions within the timeframe set forth
in Section 3.10(c) hereof, CRCF shall, at the Administrative Agent’s direction,
terminate such Series 2004-1 Interest Rate Hedge.

(e) CRCF shall, promptly following the execution of a Series 2004-1 Interest
Rate Hedge, deliver to the Trustee such Series 2004-1 Interest Rate Hedge.

Section 3.11. Series 2004-1 Demand Notes Constitute Additional Collateral for
Series 2004-1 Notes. In order to secure and provide for the repayment and
payment of the obligations with respect to the Series 2004-1 Notes, CRCF hereby
grants a security interest in and assigns, pledges, grants, transfers and sets
over to the Trustee, for the benefit of the Series 2004-1 Noteholders and each
Series 2004-1 Interest Rate Hedge Counterparty, all of CRCF’s right, title and
interest in and to the following (whether now or hereafter existing or
acquired): (i) the Series 2004-1 Demand Notes; (ii) all certificates and
instruments, if any, representing or evidencing the Series 2004-1 Demand Notes;
and (iii) all proceeds of any and all of the foregoing, including, without
limitation, cash. On the date hereof, CRCF shall deliver to the Trustee, for the
benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest Rate
Hedge Counterparty, each Series 2004-1 Demand Note, endorsed in blank. The
Trustee, for the benefit of the Series 2004-1 Noteholders and each Series 2004-1
Interest Rate Hedge Counterparty, shall be the only Person authorized to make a
demand for payments on the Series 2004-1 Demand Notes.

Section 3.12. Payments to Purchasers. Notwithstanding anything to the contrary
herein or in the Base Indenture, amounts distributable by CRCF, the Trustee, the
Paying Agent or the Administrative Agent to Purchaser shall be paid by wire
transfer of immediately available funds no later than 4:00 p.m. (New York time)
for credit to the account or accounts designated by the Administrative Agent.
Notwithstanding the foregoing, the Administrative Agent shall not be so
obligated unless the Administrative Agent shall have received the funds by 10:00
a.m. (New York City time).

Section 3.13. Appointment of Series 2004-1 Agent. Each of the Purchasers hereby
irrevocably designates and appoints the Series 2004-1 Agent as the agent of such
Person with respect to the Series 2004-1 Collateral under this Supplement and
irrevocably authorizes the Series 2004-1 Agent, in such capacity, to take such
action on its behalf with respect to the Series 2004-1 Collateral (other than
the Collateral) under the provisions of this Supplement and to exercise such
powers and perform such duties as are expressly delegated to the Series 2004-1
Agent by the terms of this Supplement, together with such other powers as are
reasonably incidental thereto.

 

-59-



--------------------------------------------------------------------------------

ARTICLE IV

AMORTIZATION EVENTS

In addition to the Amortization Events set forth in Section 9.1 of the Base
Indenture, any of the following shall be an Amortization Event with respect to
the Series 2004-1 Notes and collectively shall constitute the Amortization
Events set forth in Section 9.1(n) of the Base Indenture with respect to the
Series 2004-1 Notes (without notice or other action on the part of the Trustee
or any holders of the Series 2004-1 Notes):

(a) a Series 2004-1 Enhancement Deficiency shall occur and continue for at least
two (2) Business Days; provided, however, that such event or condition shall not
be an Amortization Event if during such two (2) Business Day period such Series
2004-1 Enhancement Deficiency shall have been cured in accordance with the terms
and conditions of the Indenture and the Related Documents;

(b) an AESOP I Operating Lease Vehicle Deficiency shall occur and continue for
at least two (2) Business Days;

(c) the Collection Account, the Series 2004-1 Collection Account, the Series
2004-1 Excess Collection Account, the Series 2004-1 Distribution Account or the
Series 2004-1 Reserve Account shall be subject to an injunction, estoppel or
other stay or a Lien (other than Liens permitted under the Related Documents);

(d) all principal of, and interest and Commitment fees on, the Series 2004-1
Notes is not paid on the Series 2004-1 Expected Final Distribution Date;

(e) the Series 2004-1 Carryover Controlled Amortization Account Amount is
greater than zero on two consecutive Distribution Dates (after giving effect to
all the distribution of the Monthly Total Principal Allocation on such
Distribution Dates);

(f) any Series 2004-1 Letter of Credit shall not be in full force and effect for
at least two (2) Business Days and a Series 2004-1 Enhancement Deficiency would
result from excluding such Series 2004-1 Letter of Credit from the Series 2004-1
Enhancement Amount;

(g) from and after the funding of the Series 2004-1 Cash Collateral Account, the
Series 2004-1 Cash Collateral Account shall be subject to an injunction,
estoppel or other stay or a Lien (other than Liens permitted under the Related
Documents) for at least two (2) Business Days and a Series 2004-1 Enhancement
Deficiency would result from excluding the Series 2004-1 Available Cash
Collateral Account Amount from the Series 2004-1 Enhancement Amount;

(h) an Event of Bankruptcy shall have occurred with respect to any Series 2004-1
Letter of Credit Provider or any Series 2004-1 Letter of Credit Provider
repudiates its Series 2004-1 Letter of Credit or refuses to honor a proper draw
thereon and a Series 2004-1 Enhancement Deficiency would result from excluding
such Series 2004-1 Letter of Credit from the Series 2004-1 Enhancement Amount;

 

-60-



--------------------------------------------------------------------------------

(i) the occurrence of an Event of Bankruptcy (including, without limitation, the
appointment of a receiver or liquidator) with respect to ABCR, Holdings or any
Permitted Sublessee; and

(j) a Change in Control shall have occurred.

In the case of an event described in (a), (b), (c), (d), (e), (f), (g), (h),
(i) or (j), an Amortization Event with respect to the Series 2004-1 Notes shall
have occurred without any notice or other action on the part of the Trustee or
any Series 2004-1 Noteholders, immediately upon the occurrence of such event.
Amortization Events with respect to the Series 2004-1 Notes described in (a),
(b), (c), (d), (e), (f), (g), (h) or (i) may be waived with the written consent
of the Purchasers having Commitment Percentages aggregating 100%. Amortization
Events with respect to the Series 2004-1 Notes described in (j) may be waived
with the written consent of the Purchasers having Commitment Percentages
aggregating 51%; provided however that, for such waiver to remain effective,
CRCF shall, notwithstanding anything set forth in this Series Supplement to the
contrary (including any requirement to repay Purchaser Invested Amounts on a pro
rata basis, any requirement to reduce the Commitment on a pro rata basis or any
requirements set forth in Section 10.3 hereof), repay the Purchaser Group
Invested Amount of, and terminate any Commitment with respect to, any Purchaser
who voted against waiving an Amortization Event pursuant to clause (j) above
within thirty (30) days from the date of such Purchaser’s vote. Any Purchaser
repaid in accordance with the preceding sentence shall, upon receipt in full of
an amount equal to its Purchaser Invested Amount, no longer have any rights or
obligations under this Series Supplement, and any Class A-1 Maximum Purchaser
Invested Amount of such Purchaser shall be zero for the purposes of any
calculation hereunder.

ARTICLE V

RIGHT TO WAIVE PURCHASE RESTRICTIONS

Notwithstanding any provision to the contrary in the Indenture or the Related
Documents, upon the Trustee’s receipt of notice from any Lessee, any Borrower or
CRCF (i) to the effect that a Manufacturer Program is no longer an Eligible
Manufacturer Program and that, as a result, either (a) the Series 2004-1 Maximum
Non-Program Vehicle Amount is or will be exceeded or (b) an excess will exist
under clause (y) of paragraph (ii) of the definition of Series 2004-1 Required
Enhancement Amount or (ii) that the Lessees, the Borrowers and CRCF have
determined to increase any Series 2004-1 Maximum Amount or the percentage set
forth in clause (y) of any of paragraphs (ii), (iii), (iv), (v), (vii) or
(viii) of the definition of Series 2004-1 Required Enhancement Amount, (such
notice, a “Waiver Request”), each Series 2004-1 Noteholder may, at its option,
waive the Series 2004-1 Maximum Non-Program Vehicle Amount, any other Series
2004-1 Maximum Amount or any increase in the Series 2004-1 Required Enhancement
Amount based upon clause (y) of any of paragraphs (ii), (iii), (iv), (v),
(vii) or (viii) of the definition of the Series 2004-1 Required Enhancement
Amount (collectively, a “Waivable Amount”) if (i) no Amortization Event exists,
(ii) the Requisite Noteholders consent to such waiver and (iii) 60 days’ prior
written notice of such proposed waiver is provided to the Administrative Agent
by the Trustee.

 

-61-



--------------------------------------------------------------------------------

Upon receipt by the Trustee of a Waiver Request (a copy of which the Trustee
shall promptly provide to the Rating Agencies), all amounts which would
otherwise be allocated to the Series 2004-1 Excess Collection Account
(collectively, the “Designated Amounts”) from the date the Trustee receives a
Waiver Request through the Consent Period Expiration Date will be held by the
Trustee in the Series 2004-1 Collection Account for ratable distribution as
described below.

Within ten (10) Business Days after the Trustee receives a Waiver Request, the
Trustee shall furnish notice thereof to the Administrative Agent, which notice
shall be accompanied by a form of consent (each a “Consent”) in the form of
Exhibit C hereto by which the Series 2004-1 Noteholders may, on or before the
Consent Period Expiration Date, consent to waiver of the applicable Waivable
Amount. Upon receipt of notice of a Waiver Request, the Administrative Agent
shall forward a copy of such request together with the Consent to each
Purchaser. If the Trustee receives the Consents from the Requisite Noteholders
agreeing to waiver of the applicable Waivable Amount within forty-five (45) days
after the Trustee notifies the Administrative Agent of a Waiver Request (the day
on which such forty-five (45) day period expires, the “Consent Period Expiration
Date”), (i) the applicable Waivable Amount shall be deemed waived by the
consenting Series 2004-1 Noteholders, (ii) the Trustee will distribute the
Designated Amounts as set forth below and (iii) the Trustee shall promptly (but
in any event within two days) provide the Rating Agency with notice of such
waiver. Any Purchaser from whom the Trustee has not received a Consent on or
before the Consent Period Expiration Date will be deemed not to have consented
to such waiver.

If the Trustee receives Consents from the Requisite Noteholders on or before the
Consent Period Expiration Date, then on the immediately following Distribution
Date, upon receipt of written direction from the Administrator the Trustee will
pay the Designated Amounts to the Administrative Agent for the accounts of the
non-consenting Purchasers. Upon the receipt of funds from the Trustee pursuant
to this Article V, the Administrative Agent shall pay the Designated Amounts as
follows:

(i) to each non-consenting Purchaser, such Purchaser’s pro rata share based on
the Purchaser Invested Amount with respect to such Purchaser relative to the
Purchaser Invested Amount with respect to all non-consenting Purchasers of the
Designated Amounts up to the amount required to reduce to zero the Purchaser
Invested Amounts with respect to all non-consenting Purchasers; and

(ii) any remaining Designated Amounts to the Series 2004-1 Excess Collection
Account.

If the amount distributed pursuant to clause (i) of the preceding paragraph is
not sufficient to reduce the Purchaser Invested Amount with respect to each
non-consenting Purchaser to zero on the date specified therein, then on each day
following such Distribution Date, the Administrator will allocate to the Series
2004-1 Collection Account on a daily basis all Designated Amounts collected on
such day. On each following Distribution Date, the Trustee will withdraw such
Designated Amounts from the Series 2004-1 Collection Account and deposit the
same in the Series 2004-1 Distribution Account for distribution to the
Administrative Agent for the accounts of the non-consenting Purchasers. Upon the
receipt of funds from the Trustee

 

-62-



--------------------------------------------------------------------------------

pursuant to this Article V, the Administrative Agent shall pay the Designated
Amounts as follows:

(a) to each non-consenting Purchaser, such Purchaser’s pro rata share based on
the Purchaser Invested Amount with respect to such Purchaser relative to the
Purchaser Invested Amount with respect to all non-consenting Purchasers of the
Designated Amounts in the Series 2004-1 Collection Account as of the applicable
Determination Date up to the amount required to reduce to zero the Purchaser
Invested Amounts with respect to all non-consenting Purchasers; and

(b) any remaining Designated Amounts to the Series 2004-1 Excess Collection
Account.

If the Requisite Noteholders do not timely consent to such waiver, the
Designated Amounts will be re-allocated to the Series 2004-1 Excess Collection
Account for allocation and distribution in accordance with the terms of the
Indenture and the Related Documents.

In the event that the Series 2004-1 Amortization Period shall commence after
receipt by the Trustee of a Waiver Request, all such Designated Amounts will
thereafter be considered Principal Collections allocated to the Series 2004-1
Noteholders.

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.1. Conditions Precedent to Effectiveness of Supplement. This
Supplement shall become effective on the date (the “Effective Date”) on which
the following conditions precedent have been satisfied:

(a) Documents. The Administrative Agent shall have received a copy, executed and
delivered in form and substance satisfactory to it of (i) the Base Indenture,
executed by a duly authorized officer of each of CRCF and the Trustee, (ii) each
Lease, executed by a duly authorized officer of each of ABCR, as Lessee,
Permitted Sublessees, the Intermediary and Administrator, and the Lessor party
thereto, (iii) each Loan Agreement, executed by a duly authorized officer of
each of CRCF, the Lessor party thereto and the Permitted Nominees party thereto,
(iv) each Vehicle Title and Lienholder Nominee Agreement, executed by the duly
authorized officer of each of the Permitted Nominee party thereto, ABCR, the
Lessor party thereto and the Trustee and (v) the Administration Agreement,
executed by a duly authorized officer of each of CRCF and the Administrator.

(b) Corporate Documents; Proceedings of CRCF and ABCR. The Administrative Agent
shall have received from CRCF, the Administrator, and ABCR true and complete
copies of:

(i) to the extent applicable, the certificate of incorporation or certificate of
formation, including all amendments thereto, of such Person, certified as of a
recent date by the Secretary of State or other appropriate authority

 

-63-



--------------------------------------------------------------------------------

of the state of incorporation or organization, as the case may be, and a
certificate of compliance, of status or of good standing, as and to the extent
applicable, of each such Person as of a recent date, from the Secretary of State
or other appropriate authority of such jurisdiction;

(ii) a certificate of the Secretary or an Assistant Secretary of such Person,
dated on or prior to the Effective Date and certifying (A) that attached thereto
is a true and complete copy of the bylaws, limited liability company agreement
or partnership agreement of such Person, as the case may be, as in effect on
such date and at all times since a date prior to the date of the resolutions
described in clause (B) below, (B) that attached thereto is a true and complete
copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the Board of Directors or Managers of such Person or
committees thereof authorizing the execution, delivery and performance of this
Supplement and the Related Documents executed in connection therewith to which
it is a party and the transactions contemplated thereby, and that such
resolutions have not been amended, modified, revoked or rescinded and are in
full force and effect, (C) that the certificate of incorporation or certificate
of formation of such Person has not been amended since the date of the last
amendment thereto shown on the certificate of good standing (or its equivalent)
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer or authorized signatory executing this Supplement and
the Related Documents or any other document delivered in connection herewith or
therewith on behalf of such Person; and

(iii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (ii) above.

(c) Representations and Warranties. All representations and warranties of each
of CRCF, the Administrator, AESOP Leasing, AESOP Leasing II, Original AESOP,
each of the Permitted Nominees and ABCR contained in each of the Related
Documents shall be true and correct as of such date.

(d) No Amortization Event, Potential Amortization Event or AESOP I Operating
Lease Vehicle Deficiency. No Amortization Event or Potential Amortization Event
in respect of the Series 2004-1 Notes or any other Series of Notes shall exist
on the date hereof and no AESOP I Operating Lease Vehicle Deficiency shall exist
on the date hereof.

(e) Lien Searches. The Administrative Agent shall have received a written search
report listing all effective financing statements filed since execution of the
Original Series 2004-1 Supplement, in each case that name CRCF, AESOP Leasing,
AESOP Leasing II, Original AESOP, each of the Permitted Nominees or ABCR as
debtor or assignor and that are filed in the State of New York, the State of
Delaware and in any other jurisdictions that the Administrative Agent determines
are necessary or appropriate, together with copies of such financing statements,
and tax and judgment lien searches showing no such liens that are not permitted
by the Base Indenture, this Supplement or the Related Documents.

 

-64-



--------------------------------------------------------------------------------

(f) Legal Opinions. The Administrative Agent shall have received, addressed to
each Purchaser and the Trustee, opinions of counsel with respect to such other
matters as may be reasonably requested by the Administrative Agent, in form and
substance reasonably acceptable to the addressees thereof and their counsel.

(g) Fees and Expenses. Each Purchaser shall have received payment of all fees,
out-of-pocket expenses and other amounts due and payable to such Purchaser on or
before the Effective Date.

(h) Establishment of Accounts. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the Series 2004-1 Collection
Account, the Series 2004-1 Reserve Account and the Series 2004-1 Distribution
Account shall have been established in accordance with the terms and provisions
of the Indenture.

(i) Opinion. The Administrative Agent shall have received, addressed to each
Purchaser, an opinion of counsel to the Trustee as to the due authorization,
execution and delivery by the Trustee of this Supplement and the due execution,
authentication and delivery by the Trustee of the Series 2004-1 Notes.

(j) Proceedings. All corporate and other proceedings and all other documents and
legal matters in connection with the transactions contemplated by the Related
Documents shall be satisfactory in form and substance to the Administrative
Agent and its counsel.

(k) Guaranty by Holdings. Holdings shall have executed and delivered a guaranty,
in form and substance satisfactory to the Administrative Agent and its counsel
of all amounts owed by Avis Budget Car Rental, LLC, as Lessee under the Finance
Lease.

ARTICLE VII

CHANGE IN CIRCUMSTANCES

Section 7.1. Increased Costs. (a) If any Change in Law (except with respect to
Taxes which shall be governed by Section 7.2) shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Purchaser (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Purchaser (or its holding company) or the London interbank
market any other condition affecting the Indenture or the Related Documents or
the funding of Eurodollar Tranches by such Purchaser;

 

-65-



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Purchaser of making, converting into, continuing or maintaining Eurodollar
Tranches (or maintaining its obligation to do so) or to reduce any amount
received or receivable by such Purchaser hereunder or in connection herewith
(whether principal, interest or otherwise), then CRCF will pay to such Purchaser
such additional amount or amounts as will compensate such Purchaser for such
additional costs incurred or reduction suffered.

(b) If any Purchaser determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Purchaser’s capital or the capital of any corporation controlling such Purchaser
as a consequence of its obligations hereunder to a level below that which such
Purchaser or such corporation could have achieved but for such Change in Law
(taking into consideration such Purchaser’s or such corporation’s policies with
respect to capital adequacy), then from time to time, CRCF shall pay to such
Purchaser such additional amount or amounts as will compensate such Purchaser
for any such reduction suffered.

(c) A certificate of a Purchaser setting forth the amount or amounts necessary
to compensate such Purchaser as specified in subsections (a) and (b) of this
Section 7.1 shall be delivered to CRCF (with a copy to the Administrative Agent)
and shall be conclusive absent manifest error. Any payments made by CRCF
pursuant to this Section 7.1 shall be made solely from funds available in the
Series 2004-1 Distribution Account for the payment of Article VII Costs, shall
be non-recourse other than with respect to such funds, and shall not constitute
a claim against CRCF to the extent that insufficient funds exist to make such
payment. The agreements in this Section shall survive the termination of this
Supplement and the Base Indenture and the payment of all amounts payable
hereunder and thereunder.

(d) Failure or delay on the part of a Purchaser to demand compensation pursuant
to this Section 7.1 shall not constitute a waiver of such Purchaser’s right to
demand such compensation; provided that CRCF shall not be required to compensate
any Purchaser pursuant to this Section 7.1 for any increased costs or reductions
incurred more than 270 days prior to the date that such Purchaser notifies CRCF
of the Change in Law giving rise to such increased costs or reductions and of
such Purchaser’s intention to claim compensation therefor; provided, further,
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

Section 7.2. Taxes. (a) Any and all payments by or on account of any obligation
of CRCF hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if CRCF shall be required to
deduct any Indemnified Taxes or Other Taxes from such payments, then (i) subject
to Section 7.2(c) below, the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 7.2) the recipient receives an amount
equal to the sum that it would have received had no such deductions been made,
(ii) CRCF shall make such deductions and (iii) CRCF shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

 

-66-



--------------------------------------------------------------------------------

(b) In addition, CRCF shall pay any Other Taxes to the relevant Governmental
Authority in accordance with applicable law.

(c) CRCF shall indemnify the Administrative Agent and each Purchaser within the
later of 10 days after written demand therefor and the Distribution Date next
following such demand for the full amount of any Indemnified Taxes or Other
Taxes paid by the Administrative Agent or such Purchaser on or with respect to
any payment by or on account of any obligation of CRCF hereunder or under the
Indenture (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 7.2) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority; provided that no
Person shall be indemnified pursuant to this Section 7.2(c) or entitled to
receive additional amounts under the proviso of Section 7.2(a) to the extent
that the reason for such indemnification results from the failure by such Person
to comply with the provisions of Section 7.2(e) or (g). A certificate as to the
amount of such payment or liability delivered to CRCF by the Administrative
Agent or any Purchaser shall be conclusive absent manifest error. Any payments
made by CRCF pursuant to this Section 7.2 shall be made solely from funds
available in the Series 2004-1 Distribution Account for the payment of Article
VII Costs, shall be non-recourse other than with respect to such funds, and
shall not constitute a claim against CRCF to the extent that insufficient funds
exist to make such payment. The agreements in this Section shall survive the
termination of this Supplement and the Base Indenture and the payment of all
amounts payable hereunder and thereunder.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by CRCF to a Governmental Authority, CRCF shall deliver to the Administrative
Agent the original or a certified copy of a receipt, if any, issued by such
Governmental Authority evidencing such payment, a copy of the return, if any,
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent and reasonably available to CRCF.

(e) The Administrative Agent and each Purchaser, if entitled to an exemption
from or reduction of an Indemnified Tax or Other Tax with respect to payments
made hereunder or under the Indenture shall (to the extent legally able to do
so) deliver to CRCF (with a copy to the Administrative Agent) such properly
completed and executed documentation prescribed by applicable law and reasonably
requested by CRCF on the later of (i) 30 Business Days after such request is
made and the applicable forms are provided to the Administrative Agent or such
Purchaser or (ii) 30 Business Days before prescribed by applicable law as will
permit such payments to be made without withholding or with an exemption from or
reduction of Indemnified Taxes or Other Taxes.

(f) If the Administrative Agent or any Purchaser receives a refund solely in
respect of Indemnified Taxes or Other Taxes, it shall pay over such refund to
CRCF to the extent that it has already received indemnity payments or additional
amounts pursuant to this Section 7.2 with respect to such Indemnified Taxes or
Other Taxes giving rise to the refund, net of all out-of-pocket expenses and
without interest (other than interest paid by the relevant Governmental
Authority with respect to such refund); provided, however, that CRCF shall, upon
request of the Administrative Agent or such Purchaser, repay such refund (plus
interest or other

 

-67-



--------------------------------------------------------------------------------

charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Purchaser if the Administrative Agent or such Purchaser is
required to repay such refund to such Governmental Authority. Nothing contained
herein shall require the Administrative Agent or any Purchaser to make its tax
returns (or any other information relating to its taxes which it deems
confidential) available to CRCF or any other Person.

(g) The Administrative Agent and each Purchaser (other than any such entity
which is a domestic corporation) shall:

(i) upon or prior to becoming a party hereto, deliver to CRCF and the
Administrative Agent two (2) duly completed copies of IRS Form W-8BEN, W-8ECI or
W-9, or successor applicable forms, as the case may be, establishing a complete
exemption from withholding of United States federal income taxes or backup
withholding taxes with respect to payments under the Series 2004-1 Notes and
this Supplement;

(ii) deliver to CRCF and the Administrative Agent two (2) further copies of any
such form or certification establishing a complete exemption from withholding of
United States federal income taxes or backup withholding taxes with respect to
payments under the Series 2004-1 Notes and this Supplement on or before the date
that any such form or certification expires or becomes obsolete and after the
occurrence of any event requiring a change in the most recent form previously
delivered by it to CRCF; and

(iii) obtain such extensions of time for filing and completing such forms or
certifications as may reasonably be requested by CRCF and the Administrative
Agent;

unless, in any such case, any change in treaty, law or regulation has occurred
after the Effective Date (or, if later, the date the Administrative Agent or
such Purchaser becomes an indemnified party hereunder) and prior to the date on
which any such delivery would otherwise be required which renders the relevant
form inapplicable or which would prevent the Administrative Agent or such
Purchaser from duly completing and delivering the relevant form with respect to
it, and the Administrative Agent or such Purchaser so advises CRCF and the
Administrative Agent.

(h) If a beneficial or equity owner of the Administrative Agent or Purchaser
(instead of the Administrative Agent or a Purchaser itself) is required under
United States federal income tax law or the terms of a relevant treaty to
provide IRS Form W-8BEN, W-8ECI or W-9, or any successor applicable forms, as
the case may be, in order to claim an exemption from withholding of United
States federal income taxes or backup withholding taxes, then each such
beneficial owner or equity owner shall be considered to be the Administrative
Agent or such Purchaser for purposes of Section 7.2(g).

Section 7.3. Break Funding Payments. CRCF agrees to indemnify each Purchaser and
to hold each Purchaser harmless from any loss or expense which such Purchaser
may sustain or incur as a consequence of (a) the failure by CRCF to accept any
Class A-1 Increase after CRCF has given irrevocable notice requesting the same
in accordance with the provisions of this Supplement, (b) default by CRCF in
making any prepayment in connection with a Class A-1 Decrease and/or Class A-2
Decrease after CRCF has given irrevocable notice

 

-68-



--------------------------------------------------------------------------------

thereof in accordance with the provisions of Section 2.5, (c) the making of any
prepayment of a Eurodollar Tranche, or the conversion of any Alternate Base Rate
Tranche into a Eurodollar Tranche prior to the termination of the Eurodollar
Period for such Eurodollar Tranche or (d) the failure of CRCF to convert any
Eurodollar Tranche or Alternate Base Rate Tranche after notice of such
conversion has been given pursuant to Section 2.6(d) hereof. Such
indemnification shall include an amount determined by such Purchaser equal to
either (x) the excess, if any, of (i) such Purchaser’s cost of funding the
amount so prepaid or not so borrowed for the period from the date of such
prepayment or, in the case of a Class A-1 Purchaser, of such failure to borrow
to the last day of the Eurodollar Period (or in the case of a failure to borrow
the Eurodollar Period that would have commenced on the date of such prepayment
or of such failure), as the case may be, over (ii) the amount of interest earned
by such Purchaser upon redeployment of an amount of funds equal to the amount
prepaid or, in the case of a Class A-1 Purchaser, not borrowed for a comparable
period or (y) if such Purchaser is able to terminate the funding source before
its scheduled maturity, any costs associated with such termination.
Notwithstanding the foregoing, any payments made by CRCF pursuant to this
subsection shall be made solely from funds available in the Series 2004-1
Distribution Account for the payment of Article VII Costs, shall be non-recourse
other than with respect to such funds, and shall not constitute a claim against
CRCF to the extent that such funds are insufficient to make such payment. This
covenant shall survive the termination of this Supplement and the Base Indenture
and the payment of all amounts payable hereunder and thereunder. A certificate
as to any additional amounts payable pursuant to the foregoing sentence
submitted by any Purchaser to CRCF shall be conclusive absent manifest error.

Section 7.4. Alternate Rate of Interest. If prior to the commencement of any
Eurodollar Period:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Eurodollar Period, or

(b) the Administrative Agent is advised by any Purchaser that the Adjusted LIBO
Rate for such Eurodollar Period will not adequately and fairly reflect the cost
to such Purchaser of making or maintaining the Eurodollar Tranches during such
Eurodollar Period,

then the Administrative Agent shall promptly give telecopy or telephonic notice
thereof to CRCF and the Trustee, whereupon until the Administrative Agent
notifies CRCF and the Trustee that the circumstances giving rise to such notice
no longer exist, the Purchaser Invested Amount with respect to any Purchaser
shall not be allocated to any Eurodollar Tranche.

Section 7.5. Mitigation Obligations. If a Purchaser requests compensation under
Section 7.1, or if CRCF is required to pay any additional amount to any
Purchaser or any Governmental Authority for the account of any Purchaser
pursuant to Section 7.2, then, upon written notice from CRCF, such Purchaser
shall use commercially reasonable efforts to designate a different lending
office for funding or booking its obligations hereunder or to assign its rights
and obligations hereunder to another of its offices, branches or affiliates,
which pays a price for such assignment which is acceptable to such Purchaser and
its assignee, in the judgment of such

 

-69-



--------------------------------------------------------------------------------

Purchaser, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 7.1 or 7.2, as the case may be, in the future and
(ii) would not subject such Purchaser to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Purchaser. CRCF hereby agrees to
pay all reasonable costs and expenses incurred by such Purchaser in connection
with any such designation or assignment.

ARTICLE VIII

REPRESENTATIONS AND WARRANTIES, COVENANTS

Section 8.1. Representations and Warranties of CRCF and the Administrator.
(a) CRCF and the Administrator each hereby represents and warrants to the
Trustee, the Administrative Agent and each Purchaser that:

(i) each and every of their respective representations and warranties contained
in the Related Documents is true and correct as of the Effective Date and true
and correct in all material respects as of the Series 2004-1 Initial Funding
Date and as of the date of each Class A-1 Increase; and

(ii) as of the Effective Date, they have not engaged, in connection with the
offering of the Series 2004-1 Notes, in any form of general solicitation or
general advertising within the meaning of Rule 502(c) under the Securities Act.

(b) CRCF hereby represents and warrants to the Trustee, the Administrative Agent
and each Purchaser that each of the Series 2004-1 Notes has been duly authorized
and executed by CRCF and when duly authenticated by the Trustee and delivered to
the Purchasers in accordance with the terms of this Supplement will constitute
legal, valid and binding obligations of CRCF enforceable in accordance with
their terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, or other similar laws relating to or affecting generally the
enforcement of creditors’ rights or by general equitable principles.

(c) CRCF hereby represents and warrants to the Trustee, the Administrative Agent
and each Purchaser that the documentation for each Series of Notes contains a
provision similar in all material respects to the provision contained in
Section 3.2 (f)(ii).

(d) CRCF hereby represents and warrants to the Trustee, the Administrative Agent
and each Purchaser that it is has delivered to each of the Trustee, the
Administrative Agent and each Purchaser a complete copy of the Base Indenture,
including all amendments thereto as in effect on the date hereof.

(e) CRCF hereby represents and warrants to the Trustee, the Administrative Agent
and each Purchaser that none of CRCF, any of its members or any other person has
agreed to elect to treat CRCF as an association taxable as a corporation for
United States federal tax, or New York State income or franchise tax purposes.

Section 8.2. Covenants of CRCF and the Administrator. (a) CRCF and the
Administrator hereby agree, in addition to their obligations hereunder, that:

(i) they shall observe in all material respects each and every of their
respective covenants (both affirmative and negative) contained in the Base
Indenture and all other Related Documents to which each is a party;

 

-70-



--------------------------------------------------------------------------------

(ii) they shall afford each Purchaser, the Trustee or any representatives of any
such Purchaser or the Trustee access to all records relating to the Leases, the
Subleases, the Vehicles, the Manufacturer Programs and the Loan Agreements at
any reasonable time during regular business hours, upon reasonable prior notice
(and with one Business Day’s prior notice if an Amortization Event with respect
to the Series 2004-1 Notes shall have been deemed to have occurred or shall have
been declared to have occurred), for purposes of inspection and shall permit
such Purchaser, the Trustee or any representative of such Purchaser or the
Trustee to visit any of CRCF’s or the Administrator’s, as the case may be,
offices or properties during regular business hours and as often as may
reasonably be desired to discuss the business, operations, properties, financial
and other conditions of CRCF or the Administrator with their respective officers
and employees and with their independent certified public accountants;

(iii) they shall promptly provide such additional financial and other
information with respect to the Related Documents, CRCF, the Lessors, the
Permitted Nominees, the Lessees, the Permitted Sublessees, the Related Documents
or the Manufacturer Programs as the Administrative Agent may from time to time
reasonably request;

(iv) they shall provide to the Administrative Agent simultaneously with delivery
to the Trustee copies of information furnished to the Trustee or CRCF pursuant
to the Related Documents as such information relates to all Series of Notes
generally or specifically to the Series 2004-1 Notes or the Series 2004-1
Collateral. The Administrative Agent shall distribute to the Purchasers copies
of all information delivered to it pursuant to this Section 8.2(d);

(v) they shall not agree to any amendment to the Base Indenture or any other
Related Document, which amendment requires the consent of the Requisite
Investors, without having received the prior written consent of the Requisite
Noteholders; provided that, for the avoidance of doubt, CRCF and the
Administrator acknowledge that any amendment to the Base Indenture or any
Related Document requiring the consent of 100% of the Noteholders shall require
the consent of each Series 2004-1 Noteholder;

(vi) on or prior to the Distribution Date in each month, the Administrator
agrees to deliver a report to the Administrative Agent setting forth the Net
Book Value of Vehicles leased under the Finance Lease and the Net Book Value of
Vehicles leased under the Finance Lease by state of registration for the five
states with the largest Net Book Value of Vehicles registered therein;

(vii) they shall not agree to any amendment, modification, waiver or other
action of any kind under the Base Indenture or any other Related Document, in
each case that requires satisfaction of the Rating Agency Consent Condition,
without having received the prior written consent of the Requisite Noteholders;
and

 

-71-



--------------------------------------------------------------------------------

(viii) if, following the Restatement Effective Date, the adoption or
effectiveness of any applicable law, rule or regulation regarding the tax
treatment of the LKE Programs could materially and adversely affect the holders
of the 2004-1 Notes, then the Administrator shall cause AESOP Leasing, ARAC,
BRAC and ABCR to cease delivering vehicles to the Intermediary under the LKE
Programs.

(b) If any portion of the Series 2004-1 Enhancement Amount is in the form of
Series 2004-1 Letters of Credit on the Series 2004-1 Letter of Credit
Termination Date, then CRCF hereby agrees to maintain such Series 2004-1 Letters
of Credit in full force and effect until the Business Day following the Series
2004-1 Letter of Credit Termination Date.

(c) The Administrator agrees that it shall not acquire, directly or indirectly,
or otherwise merge with Budget Rent A Car System, Inc. without the prior written
consent of each Purchaser.

(d) CRCF agrees not to elect to be treated as an association taxable as a
corporation for United States federal tax, or New York State income or franchise
tax purposes.

(e) The Administrator agrees that it shall promptly notify the Administrative
Agent of (i) any Amortization Event of which it has knowledge, (ii) any refusal
or failure of a Series 2004-1 Letter of Credit Provider to reinstate all or any
portion of a Series 2004-1 Letter of Credit Amount, and (iii) the occurrence of
any Early Controlled Amortization Date.

(f) CRCF agrees that on or before the Distribution Date occurring in December
2006, it shall reduce the Class A-1 Maximum Invested Amount to $175,000,000 in
accordance with the procedures set forth in Section 2.5. Simultaneously with
such reduction, the Class A-1 Maximum Purchaser Invested Amount for each
Purchaser shall be reduced in proportion to its Class A-1 Pro Rata Share, so
that after giving effect to such reduction, the aggregate Class A-1 Maximum
Purchaser Invested Amount shall not exceed $175,000,000.

ARTICLE IX

THE ADMINISTRATIVE AGENT

Section 9.1. Appointment. Each of the Purchasers hereby irrevocably designates
and appoints the Administrative Agent as the agent of such Person under this
Supplement and irrevocably authorizes the Administrative Agent, in such
capacity, to take such action on its behalf under the provisions of this
Supplement and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Supplement, together
with such other powers as are reasonably incidental thereto. Notwithstanding any
provision to the contrary elsewhere in this Supplement, the Administrative Agent
shall not have any duties or responsibilities except those expressly set forth
herein, or any fiduciary relationship with any Purchaser, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Supplement or otherwise exist against the Administrative
Agent.

 

-72-



--------------------------------------------------------------------------------

Section 9.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Supplement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.

Section 9.3. Exculpatory Provisions. Neither the Administrative Agent nor any of
its officers, directors, employees, agents, attorneys-in-fact or Affiliates
shall be (i) liable for any action lawfully taken or omitted to be taken by it
or such Person under or in connection with the Base Indenture, this Supplement
or any other Related Document (except to the extent that any of the foregoing
are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from its or such Person’s own gross negligence or
willful misconduct) or (ii) responsible in any manner to any of the Purchasers
for any recitals, statements, representations or warranties made by CRCF, the
Lessors, the Lessees, the Permitted Sublessees, the Intermediary, the
Administrator or any officer thereof contained in this Supplement or any other
Related Document or in any certificate, report, statement or other document
referred to or provided for in, or received by the Administrative Agent under or
in connection with, this Supplement or any other Related Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Supplement, any other Related Document, or for any failure of any of CRCF,
the Lessors, the Lessees, the Permitted Sublessees, the Intermediary or the
Administrator to perform its obligations hereunder or thereunder. The
Administrative Agent shall not be under any obligation to any Purchaser to
ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Supplement, any other Related
Document or to inspect the properties, books or records of CRCF, the Lessors,
the Lessees, the Permitted Sublessees, the Intermediary or the Administrator.

Section 9.4. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any writing,
resolution, notice, consent, certificate, affidavit, letter, telecopy, telex or
teletype message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to CRCF or the Administrator), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the registered holder of any Series
2004-1 Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Supplement or any other
Related Document unless it shall first receive such advice or concurrence of the
Requisite Noteholders, as it deems appropriate or it shall first be indemnified
to its satisfaction by the Purchasers against any and all liability and expense
which may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Supplement and the other
Related Documents in accordance with a request of the Requisite Noteholders
(unless, in the case of any action relating to the giving of consent hereunder,
the giving of such consent requires the consent of all Series 2004-1
Noteholders), and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Purchasers.

 

-73-



--------------------------------------------------------------------------------

Section 9.5. Notice of Administrator Default or Amortization Event or Potential
Amortization Event. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Amortization Event or Potential
Amortization Event or any Administrator Default unless the Administrative Agent
has received written notice from a Purchaser, CRCF or the Administrator
referring to the Indenture or this Supplement, describing such Amortization
Event or Potential Amortization Event, or Administrator Default and stating that
such notice is a “notice of an Amortization Event or Potential Amortization
Event” or “notice of an Administrator Default,” as the case may be. In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Purchasers, the Trustee, CRCF and the
Administrator. The Administrative Agent shall take such action with respect to
such event as shall be reasonably directed by the Requisite Noteholders,
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such event as
it shall deem advisable in the best interests of the Purchasers.

Section 9.6. Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Purchasers expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates has made any representations or warranties to it and that no act by
the Administrative Agent hereinafter taken, including any review of the affairs
of CRCF, the Lessors, the Lessees, the Permitted Sublessees, the Intermediary or
the Administrator shall be deemed to constitute any representation or warranty
by the Administrative Agent to any such Person. Each of the Purchasers
represents to the Administrative Agent that it has, independently and without
reliance upon the Administrative Agent or any other Purchaser and based on such
documents and information as it has deemed appropriate, made its own appraisal
of and investigation into the business, operations, property, financial and
other condition and creditworthiness of CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary and the Administrator and made its own
decision to enter into this Supplement. Each of the Purchasers also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Purchaser and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Supplement
and the other Related Documents, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of CRCF, the Lessors, the Lessees, the
Permitted Sublessees, the Intermediary and the Administrator. Except for
notices, reports and other documents expressly required to be furnished to the
Purchasers by the Administrative Agent hereunder, the Administrative Agent shall
have no duty or responsibility to provide any Purchaser with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of CRCF, the Lessors, the Lessees,
the Permitted Sublessees, the Intermediary or the Administrator which may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates.

Section 9.7. Indemnification. Each of the Purchasers agrees to indemnify the
Administrative Agent in its capacity as such (to the extent not reimbursed by
CRCF and the Administrator and without limiting the obligation of CRCF and the
Administrator to do so), ratably according to their respective Pro Rata Shares
in effect on the date on which

 

-74-



--------------------------------------------------------------------------------

indemnification is sought under this Section 9.7 from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time be
imposed on, incurred by or asserted against the Administrative Agent in any way
relating to or arising out of this Supplement, any of the other Related
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Administrative Agent under or in connection with any of the foregoing;
provided that no Purchaser shall be liable for the payment of any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements that are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the Administrative Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of all amounts payable
hereunder.

Section 9.8. The Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with CRCF, the Administrator or any
of their Affiliates as though the Administrative Agent were not the
Administrative Agent hereunder. With respect to any Series 2004-1 Note held by
the Administrative Agent, the Administrative Agent shall have the same rights
and powers under this Supplement and the other Related Documents as any
Purchaser and may exercise the same as though it were not the Administrative
Agent, and the term “Purchaser” shall include the Administrative Agent in its
individual capacity.

Section 9.9. Resignation of Administrative Agent; Successor Administrative
Agent. The Administrative Agent may resign as Administrative Agent at any time
by giving 30 days’ notice to the Purchasers, the Trustee, CRCF and the
Administrator. If Mizuho shall resign as Administrative Agent under this
Supplement, then the Requisite Noteholders shall appoint a successor
administrative agent from among the Purchasers, which successor administrative
agent shall be approved by CRCF and the Administrator (which approval shall not
be unreasonably withheld or delayed) whereupon such successor agent shall
succeed to the rights, powers and duties of the Administrative Agent, and the
term “Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Supplement. If no successor administrative agent has
accepted appointment as Administrative Agent by the date which is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Purchaser with the greatest Purchaser Invested Amount (or, if such
Person is the retiring Administrative Agent, the Person with the next highest
Purchaser Invested Amount) shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Requisite
Noteholders appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Article VIII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under this Supplement.

 

-75-



--------------------------------------------------------------------------------

ARTICLE X

GENERAL

Section 10.1. Successors and Assigns. (a) This Supplement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, except that CRCF may not assign or transfer any of its rights under
this Supplement without the prior written consent of all of the Series 2004-1
Noteholders, and no Purchaser may assign or transfer any of its rights under
this Supplement other than in accordance with clauses (b) and/or (c) below of
this Section 10.1.

(b) Any Purchaser may, in the ordinary course of its business and in accordance
with applicable law, at any time sell all or any part of its rights and
obligations under this Supplement and the Series 2004-1 Notes (including its
Commitment), with the prior written consent of the Administrative Agent and,
prior to the occurrence and continuance of an Amortization Event CRCF and the
Administrator (in each case, which consent shall not be unreasonably withheld),
to one or more banks (an “Acquiring Purchaser”) pursuant to a transfer
supplement, substantially in the form of Exhibit H (the “Transfer Supplement”),
executed by such Acquiring Purchaser, such assigning Purchaser, the
Administrative Agent, CRCF and the Administrator and delivered to the
Administrative Agent; provided that no prior written consent of CRCF or the
Administrator shall be required by a Purchaser to assign its Series 2004-1 Note
to an Affiliate that directly or indirectly owns 100% of such Purchaser or is
directly or indirectly 100% owned by such Purchaser.

(c) Any Purchaser may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more financial institutions or
other entities (“Participants”) participations in its Series 2004-1 Note, its
Commitment and its rights hereunder pursuant to documentation in form and
substance satisfactory to such Purchaser and the Participant; provided, however,
that (i) in the event of any such sale by a Purchaser to a Participant, (A) such
Purchaser’s obligations under this Supplement shall remain unchanged, (B) such
Purchaser shall remain solely responsible for the performance thereof and
(C) CRCF and the Administrative Agent shall continue to deal solely and directly
with such Purchaser in connection with its rights and obligations under this
Supplement and (ii) no Purchaser shall sell any participating interest under
which the Participant shall have rights to approve any amendment to, or any
consent or waiver with respect to, this Supplement, the Base Indenture or any
Related Document, except to the extent that the approval of such amendment,
consent or waiver otherwise would require the unanimous consent of all
Purchasers hereunder. A Participant shall have the right to receive Article VII
Costs but only to the extent that the related selling Purchaser would have had
such right absent the sale of the related participation and, with respect to
amounts due pursuant to Section 7.2, only to the extent such Participant shall
have complied with the provisions of Section 7.2(e) and (g) as if such
Participant were the Administrative Agent or a Purchaser.

(d) CRCF authorizes each Purchaser to disclose to any Participant or Acquiring
Purchaser (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Purchaser’s possession concerning CRCF, the
Collateral, the Administrator and the Related Documents which has been delivered
to such Purchaser by CRCF or the

 

-76-



--------------------------------------------------------------------------------

Administrator in connection with such Purchaser’s credit evaluation of CRCF, the
Collateral and the Administrator; provided that each Transferee or Potential
Transferee has agreed to comply with the confidentiality provisions of
Section 10.20 hereof.

Section 10.2. Securities Law. Each Purchaser hereby represents and warrants to
CRCF that it is an “accredited investor” as such term is defined in Rule 501(a)
of Regulation D under the Securities Act and has sufficient assets to bear the
economic risk of, and sufficient knowledge and experience in financial and
business matters to evaluate the merits and risks of, its investment in a Series
2004-1 Note. Each Purchaser agrees that its Series 2004-1 Note will be acquired
for investment only and not with a view to any public distribution thereof, and
that such Purchaser will not offer to sell or otherwise dispose of its Series
2004-1 Note (or any interest therein) in violation of any of the registration
requirements of the Securities Act, or any applicable state or other securities
laws. Each Purchaser acknowledges that it has no right to require CRCF to
register its Series 2004-1 Note under the Securities Act or any other securities
law. Each Purchaser hereby confirms and agrees that in connection with any
transfer by it of an interest in the Series 2004-1 Note, such Purchaser has not
engaged and will not engage in a general solicitation or general advertising
including advertisements, articles, notices or other communications published in
any newspaper, magazine or similar media or broadcast over radio or television,
or any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

Section 10.3. Adjustments; Set-off. (a) If any Purchaser (a “Benefitted
Purchaser”) shall at any time receive in respect of its Purchaser Invested
Amount any distribution of principal, interest or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off or otherwise)
in a greater proportion than any such distribution received by any other
Purchaser, if any, in respect of such other Purchaser’s Purchaser Invested
Amount, or interest thereon, such Benefitted Purchaser shall purchase for cash
from the other Purchaser such portion of such other Purchaser’s interest in the
Series 2004-1 Notes, or shall provide such other Purchaser with the benefits of
any such collateral, or the proceeds thereof, as shall be necessary to cause
such Benefitted Purchaser to share the excess payment or benefits of such
collateral or proceeds ratably with the other Purchaser; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Purchaser, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest. CRCF agrees that any Purchaser so purchasing a portion of
another Purchaser’s Purchaser Invested Amount may exercise all rights of payment
(including, without limitation, rights of set-off) with respect to such portion
as fully as if such Purchaser were the direct holder of such portion.

(b) In addition to any rights and remedies of the Purchaser provided by law,
each Purchaser shall have the right, without prior notice to CRCF, any such
notice being expressly waived by CRCF to the extent permitted by applicable law,
upon any amount becoming due and payable by CRCF hereunder or under the Series
2004-1 Notes to set-off and appropriate and apply against any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Purchaser to or for the credit or the account of CRCF.
Each Purchaser agrees promptly to notify CRCF, the Administrator and the
Administrative Agent after any such set-off and application made by such
Purchaser; provided that the failure to give such notice shall not affect the
validity of such set-off and application.

 

-77-



--------------------------------------------------------------------------------

Section 10.4. No Bankruptcy Petition. (a) Each of the Administrative Agent and
the Purchasers hereby covenants and agrees that, prior to the date which is one
year and one day after the later of payment in full of all Series of Notes, it
will not institute against, or join any other Person in instituting against,
CRCF any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other similar proceedings under any federal or state bankruptcy
or similar law.

(b) This covenant shall survive the termination of this Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.

Section 10.5. Costs and Expenses. CRCF agrees to pay on demand (x) all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including, without limitation, reasonable fees and disbursements of counsel to
the Administrative Agent) and of each Purchaser (including in connection with
the preparation, execution and delivery of this Supplement the reasonable fees
and disbursements of one counsel to the Administrative Agent and the Purchaser)
in connection with (i) the preparation, execution and delivery of this
Supplement and the other Related Documents and any amendments or waivers of, or
consents under, any such documents and (ii) the enforcement by the
Administrative Agent or any Purchaser of the obligations and liabilities of
CRCF, the Lessors, the Lessees, the Permitted Sublessees, the Intermediary and
the Administrator under the Indenture, this Supplement, the other Related
Documents or any related document and all costs and expenses, if any (including
reasonable counsel fees and expenses), in connection with the enforcement of
this Agreement and the other Related Documents and (y) all reasonable out of
pocket costs and expenses of the Administrative Agent (including, without
limitation, reasonable fees and disbursements of counsel to the Administrative
Agent) in connection with the administration of this Supplement and the other
Related Documents. Any payments made by CRCF pursuant to this Section 10.5 shall
be made solely from funds available in the Series 2004-1 Distribution Account
for the payment of Article VII Costs, shall be non-recourse other than with
respect to such funds, and shall not constitute a claim against CRCF to the
extent that insufficient funds exist to make such payment. The agreements in
this Section shall survive the termination of this Supplement and the Base
Indenture and the payment of all amounts payable hereunder and thereunder.

Section 10.6. Exhibits. The following exhibits attached hereto supplement the
exhibits included in the Indenture.

 

Exhibit A-1:    Form of Series 2004-1 Note, Class A-1 Exhibit A-2    Form of
Series 2004-1 Note, Class A-2 Exhibit B:    Form of Class A-1 Increase Notice
Exhibit C:    Form of Consent Exhibit D:    Form of Series 2004-1 Demand Note
Exhibit E:    Form of Series 2004-1 Letter of Credit Exhibit F:    Form of Lease
Payment Deficit Notice Exhibit G:    Form of Demand Notice Exhibit H:    Form of
Transfer Supplement

 

-78-



--------------------------------------------------------------------------------

Section 10.7. Ratification of Base Indenture. As supplemented by this
Supplement, the Base Indenture is in all respects ratified and confirmed and the
Base Indenture as so supplemented by this Supplement shall be read, taken, and
construed as one and the same instrument.

Section 10.8. Counterparts. This Supplement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 10.9. Governing Law. This Supplement shall be construed in accordance
with the law of the State of New York, and the obligations, rights and remedies
of the parties hereto shall be determined in accordance with such law.

Section 10.10. Amendments. This Supplement may be modified or amended from time
to time in accordance with the terms of the Base Indenture; provided, however,
that if, pursuant to the terms of the Base Indenture or this Supplement, the
consent of the Required Noteholders is required for an amendment or modification
of this Supplement, such requirement shall be satisfied if such amendment or
modification is consented to by the Requisite Noteholders; provided, further,
that the definition of “Class A-1 Increase Expiry Date” and the resulting date
may only be amended or waived with the consent of Class A-1 Purchasers having in
the aggregate 100% of the aggregate amount of the Class A-1 Commitment
Percentages for all Class A-1 Purchasers.

Section 10.11. Discharge of Indenture. Notwithstanding anything to the contrary
contained in the Base Indenture, no discharge of the Indenture pursuant to
Section 11.1(b) of the Base Indenture will be effective as to the Series 2004-1
Notes without the consent of the Requisite Noteholders.

Section 10.12. Capitalization of CRCF. CRCF agrees that on the Effective Date
and on the date of any increase in the Class A-1 Maximum Invested Amount it will
have capitalization in an amount equal to or greater than 3% of the sum of
(x) the Series 2004-1 Maximum Invested Amount and (y) the invested amount of the
Series 2000-2 Notes, the Series 2001-2 Notes, the Series 2002-1 Notes, Series
2002-2 Notes, Series 2002-3 Notes, Series 2003-1 Notes, Series 2003-2 Notes,
Series 2003-3 Notes, Series 2003-4 Notes, Series 2003-5 Notes, Series 2004-1
Notes, Series 2004-2 Notes, Series 2004-4 Notes, the Series 2005-1 Notes, Series
2005-2 Notes, Series 2005-3 Notes, Series 2005-4 Notes, the Series 2006-1 Notes
and the Series 2006-2 Notes.

Section 10.13. Series 2004-1 Required Non-Program Enhancement Percentage. CRCF
agrees that it will not make any Loan under any Loan Agreement to finance the
acquisition of any Vehicle by AESOP Leasing, AESOP Leasing II or ABCR, as the
case may be, if, after giving effect to the making of such Loan, the acquisition
of such Vehicle and the inclusion of such Vehicle under the relevant Lease, the
Series 2004-1 Required Non-Program Enhancement Percentage would exceed 33.0%.

Section 10.14. Series 2004-1 Demand Notes; Series 2004-1 Letter of Credit.
(a) Other than pursuant to a demand thereon pursuant to Section 3.5 of this
Supplement, CRCF shall

 

-79-



--------------------------------------------------------------------------------

not reduce the amount of the Series 2004-1 Demand Notes or forgive amounts
payable thereunder so that the outstanding principal amount of the Series 2004-1
Demand Notes after such reduction or forgiveness is less than the Series 2004-1
Letter of Credit Liquidity Amount.

(b) At no time (i) while an Amortization Event has occurred and is continuing or
(ii) within two years prior to the Series 2004-1 Termination Date shall CRCF
reduce the Series 2004-1 Letter of Credit Liquidity Amount below the excess of
(x) the sum of the Series 2004-1 Required Enhancement Amount plus the
Pre-Preference Period Demand Note Payment Amount over (y) the Series 2004-1
Available Reserve Account Amount.

Section 10.15. Termination of Supplement. This Supplement shall cease to be of
further effect on the date which is the later of (x) the date when all
outstanding Series 2004-1 Notes theretofore authenticated and issued have been
delivered (other than destroyed, lost, or stolen Series 2004-1 Notes which have
been replaced or paid) to the Trustee for cancellation and CRCF has paid all
sums payable hereunder and (y) the date which is the day after one year (or such
longer maximum preference period then in effect) from the last day on which any
amount was called and paid pursuant to a Series 2004-1 Demand Note.

Section 10.16. Collateral Representations and Warranties of CRCF. CRCF hereby
represents and warrants to the Trustee, the Administrative Agent and each
Purchaser that:

(a) the Base Indenture creates a valid and continuing security interest (as
defined in the applicable UCC) in the Collateral in favor of the Trustee for the
benefit of the Noteholders, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from CRCF.
This Supplement will create a valid and continuing security interest (as defined
in the applicable UCC) in the Series 2004-1 Collateral in favor of the Trustee
for the benefit of the Series 2004-1 Noteholders and each Series 2004-1 Interest
Rate Hedge Counterparty, which security interest is prior to all other liens,
and is enforceable as such as against creditors of and purchasers from CRCF.

(b) The Collateral and the Series 2004-1 Collateral (in each case, other than
the Vehicles) consist of “investment property,” “securities accounts,”
“instruments,” “general intangibles,” “deposit accounts” and “chattel paper”
within the meaning of the applicable UCC.

(c) CRCF owns and has good and marketable title to the Collateral and the Series
2004-1 Collateral free and clear of any lien, claim or encumbrance of any
Person.

(d) With respect to the portion of the Collateral that consists of instruments,
all original executed copies of each instrument that constitute or evidence part
of the Collateral have been delivered to the Trustee. None of the instruments
that constitute or evidence the Collateral have any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Trustee.

(e) With respect to the portion of the Collateral that consists of general
intangibles, CRCF has caused the filing of all appropriate financing statements
in the proper filing office in the appropriate jurisdictions under applicable
law in order to perfect the security interest in the Collateral granted to the
Trustee under the Base Indenture.

 

-80-



--------------------------------------------------------------------------------

(f) With respect to the portion of the Collateral and the Series 2004-1
Collateral that consists of deposit or securities accounts maintained with a
bank other than the Trustee (collectively, the “Bank Accounts”), CRCF has
delivered to the Trustee a fully executed agreement pursuant to which the bank
maintaining the Bank Accounts has agreed to comply with all instructions
originated by the Trustee directing disposition of the funds in the Bank
Accounts without further consent by CRCF. The Bank Accounts are not in the name
of any person other than CRCF or the Trustee. CRCF has not consented to the bank
maintaining the Bank Accounts to comply with instructions of any person other
than the Trustee.

(g) Other than the security interest granted to the Trustee under the Base
Indenture and this Supplement, CRCF has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Collateral or the Series
2004-1 Collateral. CRCF has not authorized the filing of and is not aware of any
financing statements against CRCF that includes a description of collateral
covering the Collateral other than any financing statement under the Base
Indenture or that has been terminated. CRCF is not aware of any judgment or tax
lien filings against CRCF.

(h) CRCF has not authorized the filing of and is not aware of any financing
statements against CRCF that include a description of collateral covering the
Collateral other than any financing statements (i) relating to the security
interest granted to the Trustee in the Base Indenture or (ii) that has been
terminated.

Section 10.17. No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of the Trustee, the Administrative Agent or any
Purchaser, any right, remedy, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law.

Section 10.18. Waiver of Setoff. Notwithstanding any other provision of this
Supplement or any other agreement to the contrary, all payments to the
Administrative Agent and the Purchasers hereunder shall be made without set-off
or counterclaim.

Section 10.19. Notices. All notices, requests, instructions and demands to or
upon any party hereto to be effective shall be given (i) in the case of CRCF,
the Administrator and the Trustee, in the manner set forth in Section 13.1 of
the Base Indenture and (ii) in the case of the Administrative Agent and the
Purchasers, in writing, and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered by hand, in the case of
facsimile notice, when received, or in the case of overnight air courier, one
Business Day after the date such notice is delivered to such overnight courier,
addressed as follows in the case of the Administrative Agent and to the
addresses therefor set forth in Schedule I, in the case

 

-81-



--------------------------------------------------------------------------------

of the Purchasers; or to such other address as may be hereafter notified by the
respective parties hereto:

 

Administrative      Agent:      Mizuho Corporate Bank, Ltd.      1251 Avenue of
the Americas      New York, NY 10020      Attention: Department Head –
Syndications      Fax: (212) 282-4490      with a copy to: Department Head –
Legal      Fax: (212) 354-7260

Section 10.20. Confidential Information. (a) The Trustee and each Purchaser will
maintain the confidentiality of all Confidential Information in accordance with
procedures adopted by the Trustee or such Purchaser in good faith to protect
Confidential Information of third parties delivered to such Person; provided,
that such Person may deliver or disclose Confidential Information to: (i) such
Person’s directors, trustees, officers, employees, agents, attorneys,
independent or internal auditors and affiliates who agree to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 10.20; (ii) such Person’s financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 10.20; (iii) any
other Purchaser; (iv) any Person of the type that would be, to such Person’s
knowledge, permitted to acquire Series 2004-1 Notes in accordance with the
requirements of the Indenture to which such Person sells or offers to sell any
such Series 2004-1 Note or any part thereof or any participation therein and
that agrees to hold confidential the Confidential Information substantially in
accordance with this Section 10.20 (or in accordance with such other
confidentiality procedures as are acceptable to CRCF); (v) any federal or state
or other regulatory, governmental or judicial authority having jurisdiction over
such Person; (vi) the National Association of Insurance Commissioners or any
similar organization, or any nationally recognized rating agency that requires
access to information about the investment portfolio of such Person, (vii) any
reinsurers or liquidity or credit providers that agree to hold confidential the
Confidential Information substantially in accordance with this Section 10.20 (or
in accordance with such other confidentiality procedures as are acceptable to
CRCF); (viii) any Person acting as a placement agent or dealer with respect to
any commercial paper (provided that any Confidential Information provided to any
such placement agent or dealer does not reveal the identity of Cendant or any of
its Affiliates); (ix) any other Person with the consent of CRCF; or (x) any
other Person to which such delivery or disclosure may be necessary or
appropriate (A) to effect compliance with any law, rule, regulation, statute or
order applicable to such Person, (B) in response to any subpoena or other legal
process upon prior notice to CRCF (unless prohibited by applicable law, rule,
order or decree or other requirement having the force of law), (C) in connection
with any litigation to which such Person is a party upon prior notice to CRCF
(unless prohibited by applicable law, rule, order or decree or other requirement
having the force of law) or (D) if an Amortization Event with respect to the
Series 2004-1 Notes has occurred and is continuing, to the extent such Person
may reasonably determine such delivery and disclosure to be necessary or
appropriate in the enforcement or for the protection of the rights and remedies
under the Series 2004-1 Notes, the Indenture or any other Related Document; and
provided, further, however, that delivery to any Purchaser of any report or
information required by the

 

-82-



--------------------------------------------------------------------------------

terms of the Indenture to be provided to such Purchaser shall not be a violation
of this Section 10.20. Each Purchaser agrees, except as set forth in clauses
(v), (vi) and (x) above, that it shall use the Confidential Information for the
sole purpose of making an investment in the Series 2004-1 Notes or administering
its investment in the Series 2004-1 Notes. In the event of any required
disclosure of the Confidential Information by such Purchaser, such Purchaser
agrees to use reasonable efforts to protect the confidentiality of the
Confidential Information. Each Purchaser, by its acceptance of a Series 2004-1
Note, will be deemed to have agreed to be bound by and to be entitled to the
benefits of this Section 10.20; provided, that in no event shall any Purchaser
or any Affiliate thereof be obligated or required to return any materials
furnished by CRCF.

(b) For the purposes of this Section 10.20, “Confidential Information” means
information delivered to the Trustee or any Purchaser by or on behalf of CRCF in
connection with and relating to the transactions contemplated by or otherwise
pursuant to the Indenture and the Related Documents; provided, that such term
does not include information that: (i) was publicly known or otherwise known to
the Trustee or such Purchaser prior to the time of such disclosure;
(ii) subsequently becomes publicly known through no act or omission by the
Trustee, any Purchaser or any person acting on behalf of the Trustee or any
Purchaser; (iii) otherwise is known or becomes known to the Trustee or any
Purchaser other than (x) through disclosure by CRCF or (y) as a result of the
breach of a fiduciary duty to CRCF or a contractual duty to CRCF; or (iv) is
allowed to be treated as non-confidential by consent of CRCF.

(c) Notwithstanding anything to the contrary herein, each of the parties hereto
(and each of its employees, representatives or other agents) may disclose to any
and all Persons, without limitation of any kind, the tax treatment and tax
structure (as defined in Section 1.6011-4 of the Treasury Regulations) of the
transactions contemplated by the Indenture or the Related Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such Person in connection therewith relating to such tax treatment
and tax structure.

Section 10.21. USA Patriot Action Notice. The Purchasers hereby notify CRCF that
pursuant to the requirements of the USA Patriot Act (Title III of Pub.L. 107.56
(signed into law October 26, 2001)) (the “Patriot Act”), the Purchasers are
required to obtain, verify and record information that identifies CRCF, which
information includes the name and address of CRCF and other information that
will allow the Purchasers to identify CRCF in accordance with the Patriot Act.

Section 10.22. Notice to Moody’s. CRCF or the Administrator shall provide
Moody’s with (i) notice of any waiver of the type described in clause (b) of the
definition of “Class A-1 Increase Expiry Date” and (ii) notice of the occurrence
of any of the events described in Section 3.10(c), (d) or (e) hereof.

Section 10.23. Effect on Amended and Restated Series 2004-1 Supplement. This
Supplement amends and restates the Amended and Restated Series 2004-1 Supplement
as of the Effective Date. This Supplement shall not effect a termination of the
obligations of CRCF under the Amended and Restated Series 2004-1 Supplement, but
instead shall be merely a restatement, where applicable, of the terms governing
such obligations. Reference to this specific Supplement need not be made in any
agreement, document, instrument, letter, certificate, the

 

-83-



--------------------------------------------------------------------------------

Amended and Restated Series 2004-1 Supplement itself, or any communication
issued or made pursuant to, or with respect to, the Amended and Restated Series
2004-1 Supplement, any reference to the Amended and Restated Series 2004-1
Supplement being sufficient to refer to the Amended and Restated Series 2004-1
Supplement as amended hereby.

Section 10.24. Purchaser Representation and Warranty to Trustee. Each of the
Purchasers hereto represents and warrants to the Trustee that (i) it is a
Purchaser with regards to its respective Class A-1 Maximum Invested Amount and
Class A-2 Maximum Invested Amount as set forth in Schedule I hereto, and (ii) it
is authorized to execute and deliver this Agreement. Each of the undersigned
Purchasers hereby consents to the terms and provisions of this Supplement and
authorizes and directs the Trustee to execute this Supplement.

 

-84-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto have caused this Supplement to be
duly executed by their respective officers thereunto duly authorized as of the
day and year first above written.

 

CENDANT RENTAL CAR FUNDING (AESOP) LLC,

    as Issuer By:  

/s/: Philip A. Martone

Name:   Philip A. Martone Title:   Vice President, Assistant Secretary and
Assistant Treasurer AVIS BUDGET CAR RENTAL, LLC,
    as Administrator By:  

/s/: Rochelle Tarlowe

Name:   Rochelle Tarlowe Title:   Vice President, Assistant Secretary and
Assistant Treasurer



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD.     as Administrative Agent and a Purchaser By:  

/s/: Robert Gallagher

Name:   Robert Gallagher Title:   S.V.P. and Team Leader



--------------------------------------------------------------------------------

CALYON CAYMAN ISLANDS BRANCH, as a Purchaser

By:  

/s/: Rod Hurst

Name:   Rod Hurst Title:   Managing Director By:  

/s/: Yuri Muzichenko

Name:   Yuri Muzichenko Title:   Director



--------------------------------------------------------------------------------

LANDESBANK HESSEN THÜRINGEN
GIROZENTRALE, as a Purchaser

By:  

/s/: Michael D. Novack

Name:   Michael D. Novack Title:   Vice President By:  

/s/: Christian C. Brune

Name:   Christian C. Brune Title:   Senior Vice President



--------------------------------------------------------------------------------

CREDIT INDUSTRIEL ET COMMERCIAL, as a Purchaser

By:  

/s/: Eric Longuet

Name:   Eric Longuet Title:   Vice President By:  

/s/: Nicolas Courtaigne

Name:   Nicolas Courtaigne Title:   Assistant Vice President



--------------------------------------------------------------------------------

RZB FINANCE LLC, as a Purchaser By:  

/s/: John A. Valiska

Name:   John A. Valiska Title:   First Vice President By:  

/s/: Christoph Hoedl

Name:   Christoph Hoedl Title:   Group Vice President



--------------------------------------------------------------------------------

DZ BANK AG DEUTSCHE ZENTRAL-GENOSSENSCHAFTSBANK, FRANKFURT AM MAIN, as a
Purchaser

By:  

/s/: Bernd Henrik Franke

Name:   Bernd Henrik Franke Title:   Senior Vice President By:  

/s/: Richard W. Wilbert

Name:   Richard W. Wilbert Title:   Vice President



--------------------------------------------------------------------------------

BANK HAPOALIM B.M., as a Purchaser By:  

/s/: Helen H. Gateson

Name:   Helen H. Gateson Title:   Vice President By:  

/s/: Charles McLaughlin

Name:   Charles McLaughlin Title:   Senior Vice President



--------------------------------------------------------------------------------

BAYERISCHE HYPO- UND VEREINSBANK AG, NEW YORK BRANCH, as a Purchaser

By:  

/s/: Ken Hamilton

Name:   Ken Hamilton Title:   Director By:  

/s/: Richard Cordover

Name:   Richard Cordover Title:   Director



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK, as a Purchaser By:  

/s/: Catherine Schilling

Name:   Catherine Schilling Title:   Vice President By:  

/s/: Norman McClave

Name:   Norman McClave Title:   First Vice President



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as Trustee By:  

/s/: Scott J. Tepper

Name:   Scott J. Tepper Title:   Vice President

THE BANK OF NEW YORK, as Series 2004-1 Agent

By:  

/s/: Scott J. Tepper

Name:   Scott J. Tepper Title:   Vice President